Exhibit 10.1

 

EXECUTION COPY

 

 

$2,950,000,000

 

TERM LOAN CREDIT AGREEMENT,

 

dated as of October 25, 2013,

 

among

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,
as Holdings,

 

MARIPOSA MERGER SUB LLC,
(to be merged with and into NEIMAN MARCUS GROUP LTD INC.)
as the Borrower,

 

THE LENDERS PARTY HERETO,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent,

 

CREDIT SUISSE SECURITIES (USA) LLC,
RBC CAPITAL MARKETS,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Bookrunners and Arrangers,

 

and

 

BMO CAPITAL MARKETS CORP.,
JEFFERIES FINANCE LLC,
UBS SECURITIES LLC and
MCS CORPORATE LENDING LLC,
as Co-Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Terms Generally

62

SECTION 1.03.

Accounting Terms; GAAP

63

SECTION 1.04.

Effectuation of Transfers

64

SECTION 1.05.

Currencies

64

SECTION 1.06.

Required Financial Statements

64

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Term Loans and Borrowings

64

SECTION 2.02.

Request for Borrowing

65

SECTION 2.03.

Funding of Borrowings

66

SECTION 2.04.

Interest Elections

66

SECTION 2.05.

Promise to Pay; Evidence of Debt

68

SECTION 2.06.

Repayment of Term Loans

69

SECTION 2.07.

Optional Prepayment of Term Loans

69

SECTION 2.08.

Mandatory Prepayment of Term Loans

70

SECTION 2.09.

Fees

74

SECTION 2.10.

Interest

74

SECTION 2.11.

Alternate Rate of Interest

75

SECTION 2.12.

Increased Costs

75

SECTION 2.13.

Break Funding Payments

76

SECTION 2.14.

Taxes

77

SECTION 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

81

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders

83

SECTION 2.17.

Illegality

85

SECTION 2.18.

Incremental Facilities

85

SECTION 2.19.

Other Term Loans

88

SECTION 2.20.

Extensions of Term Loans

89

SECTION 2.21.

Repricing Event

91

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

91

SECTION 3.02.

Authorization

92

SECTION 3.03.

Enforceability

92

 

--------------------------------------------------------------------------------


 

SECTION 3.04.

Governmental Approvals

93

SECTION 3.05.

Title to Properties; Possession Under Leases

93

SECTION 3.06.

Subsidiaries

94

SECTION 3.07.

Litigation; Compliance with Laws

94

SECTION 3.08.

Federal Reserve Regulations

95

SECTION 3.09.

Investment Company Act

95

SECTION 3.10.

Use of Proceeds

95

SECTION 3.11.

Tax Returns

95

SECTION 3.12.

No Material Misstatements

95

SECTION 3.13.

Environmental Matters

96

SECTION 3.14.

Security Documents

97

SECTION 3.15.

Location of Real Property and Leased Premises

98

SECTION 3.16.

Solvency

98

SECTION 3.17.

No Material Adverse Effect

98

SECTION 3.18.

Insurance

98

SECTION 3.19.

USA PATRIOT Act; FCPA; OFAC

99

SECTION 3.20.

Intellectual Property; Licenses, Etc.

99

SECTION 3.21.

Employee Benefit Plans

100

 

 

 

ARTICLE IV

 

Conditions of Lending

 

 

 

SECTION 4.01.

Conditions Precedent

100

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Existence; Businesses and Properties

103

SECTION 5.02.

Insurance

104

SECTION 5.03.

Taxes

105

SECTION 5.04.

Financial Statements, Reports, etc.

105

SECTION 5.05.

Litigation and Other Notices

108

SECTION 5.06.

Compliance with Laws

108

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

108

SECTION 5.08.

Use of Proceeds

109

SECTION 5.09.

Compliance with Environmental Laws

109

SECTION 5.10.

Further Assurances; Additional Security

109

SECTION 5.11.

Credit Ratings

112

SECTION 5.12.

Lender Calls

112

SECTION 5.13.

Post-Closing Matters

112

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness

113

SECTION 6.02.

Liens

118

SECTION 6.03.

Sale and Lease-Back Transactions

122

SECTION 6.04.

Investments, Loans and Advances

123

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

126

SECTION 6.06.

Restricted Payments

129

SECTION 6.07.

Transactions with Affiliates

133

SECTION 6.08.

Business of the Borrower and its Subsidiaries

136

SECTION 6.09.

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

136

 

ARTICLE VII

 

Holdings Covenant

 

 

 

SECTION 7.01.

Holdings Covenant

139

 

 

 

ARTICLE VIII

 

Events of Default

 

SECTION 8.01.

Events of Default

140

 

ARTICLE IX

 

The Agents

 

 

 

SECTION 9.01.

Appointment

144

SECTION 9.02.

Delegation of Duties

146

SECTION 9.03.

Exculpatory Provisions

147

SECTION 9.04.

Reliance by Administrative Agent

148

SECTION 9.05.

Notice of Default

149

SECTION 9.06.

Non-Reliance on Agents and Other Lenders

149

SECTION 9.07.

Indemnification

150

SECTION 9.08.

Agent in Its Individual Capacity

150

SECTION 9.09.

Successor Agent

150

SECTION 9.10.

Arrangers and Co-Managers

151

 

 

 

ARTICLE X

 

Miscellaneous

 

 

 

SECTION 10.01.

Notices; Communications

151

SECTION 10.02.

Survival of Agreement

152

SECTION 10.03.

Binding Effect

153

SECTION 10.04.

Successors and Assigns

153

SECTION 10.05.

Expenses; Indemnity

162

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.06.

Right of Set-off

165

SECTION 10.07.

Applicable Law

165

SECTION 10.08.

Waivers; Amendment

165

SECTION 10.09.

Interest Rate Limitation

168

SECTION 10.10.

Entire Agreement

169

SECTION 10.11.

WAIVER OF JURY TRIAL

169

SECTION 10.12.

Severability

169

SECTION 10.13.

Counterparts

169

SECTION 10.14.

Headings

170

SECTION 10.15.

Jurisdiction; Consent to Service of Process

170

SECTION 10.16.

Confidentiality

170

SECTION 10.17.

Platform; Borrower Materials

172

SECTION 10.18.

Release of Liens and Guarantees

172

SECTION 10.19.

USA PATRIOT Act Notice

173

SECTION 10.20.

Security Documents and Intercreditor Agreements

173

SECTION 10.21.

No Advisory or Fiduciary Responsibility

174

 

iv

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Solvency Certificate

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Non-Debt Fund Affiliate Assignment and Acceptance

Exhibit F

U.S. Tax Compliance Certificate

Exhibit G

Form of First Lien Intercreditor Agreement

Exhibit H

Form of Junior Lien Intercreditor Agreement

 

 

Schedule 1.01

Closing Date Conversions

Schedule 2.01

Commitments

Schedule 3.04

Governmental Approvals

Schedule 3.05(2)

Possession under Leases

Schedule 3.06(1)

Subsidiaries

Schedule 3.11

Taxes

Schedule 3.13

Environmental Matters

Schedule 3.15(1)

Owned Material Real Property

Schedule 3.15(2)

Leased Material Real Property

Schedule 3.18

Insurance

Schedule 3.20

Intellectual Property

Schedule 5.13

Post-Closing Matters

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

Schedule 10.01

Notice Information

 

v

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT, dated as of October 25, 2013 (as amended, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), MARIPOSA MERGER SUB LLC, a Delaware limited
liability company (“Merger Sub”), the Lenders party hereto from time to time and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, and as further defined in Section 1.01, the “Administrative Agent”),
and as collateral agent (in such capacity, and as further defined in
Section 1.01, the “Collateral Agent”).

 

RECITALS

 

(1)                                 Ares Corporate Opportunities Fund III, L.P.,
Ares Corporate Opportunities Fund IV, L.P. and Canada Pension Plan Investment
Board have formed Holdings, and pursuant to the Agreement and Plan of Merger,
dated as of September 9, 2013 (the “Merger Agreement”), by and among NM MARIPOSA
HOLDINGS, INC., a Delaware corporation, Merger Sub and NEIMAN MARCUS GROUP LTD
INC., a Delaware corporation formerly known as Neiman Marcus, Inc. (the
“Company”), Merger Sub will merge (the “Merger”) with and into the Company, with
the Company being the survivor of such Merger.  As used herein, the “Borrower”
means Merger Sub prior to the consummation of the Merger and the Company
thereafter.

 

(2)                                 In connection with the consummation of the
Merger, (a) the Lenders have agreed to extend credit to the Borrower in the form
of Term Loans on the Closing Date in an aggregate principal amount of $2,950.0
million, (b) certain financial institutions have agreed to extend credit to the
Borrower and certain co-borrowers in the form of revolving loans, swingline
loans and letters of credit under the ABL Credit Agreement (as defined herein)
and (c) each of the Sponsors and certain other equity investors (including
members of the Company’s management) arranged by or designated by the Sponsors
(such equity investors together with the Sponsors, the “Investors”) will,
directly or indirectly, contribute to Holdings or another Parent Entity (as
defined herein) cash or rollover equity in exchange for common equity of
Holdings or such Parent Entity (and Holdings or such Parent Entity will
contribute such cash and rollover equity to the common equity capital of Merger
Sub) and the aggregate amount of such contributed cash or rollover equity will
be no less than 22.5% of the sum of (i) the aggregate gross proceeds of the
loans borrowed on the Closing Date under the ABL Credit Agreement (excluding
letters of credit), the Term Loans borrowed hereunder on the Closing Date and
the aggregate gross cash proceeds from any sale of Senior Notes on or prior to
the Closing Date, (ii) the aggregate outstanding principal amount of the
Existing 2028 Debentures on the Closing Date and (iii) the amount of such cash
and rollover equity contributed on the Closing Date after giving effect to the
Transactions (such contribution, the “Equity Contribution”).

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABL Claims” means the “ABL Claims” as defined in the Intercreditor Agreement.

 

“ABL Credit Agreement” means the Revolving Credit Agreement, dated as of the
Closing Date, among Holdings, Merger Sub, the lenders party thereto and Deutsche
Bank AG New York Branch, as administrative agent and collateral agent, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.

 

“ABL Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” as defined in the ABL Credit Agreement.

 

“ABL Extended Revolving Commitments” means “Extended Loans” as defined in the
ABL Credit Agreement.

 

“ABL Facility” means the “Revolving Facility” and any “Incremental Facility,”
each as defined in the ABL Credit Agreement.

 

“ABL Incremental Equivalent Debt” means any “Incremental Equivalent Debt” as
defined in the ABL Credit Agreement.

 

“ABL Incremental Facilities” means any “Incremental Facility” as defined in the
ABL Credit Agreement.

 

“ABL Loan Documents” means the ABL Credit Agreement and the other “Loan
Documents” as defined in the ABL Credit Agreement, as each such document may be
amended, restated, supplemented or otherwise modified.

 

“ABL Obligations” means the “Obligations” as defined in the ABL Credit
Agreement.

 

“ABL Other Loans” means “Other Loans” as defined in the ABL Credit Agreement.

 

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

“ABL Priority Collateral Asset Sale” means any Asset Sale that consists of or
includes the disposition of ABL Priority Collateral outside the ordinary course
of business.

 

“ABL Security Documents” means the “Security Documents” as defined in the ABL
Credit Agreement.

 

“ABR” means, for any day, a fluctuating rate per annum equal to the highest of:

 

(1)                                 the Federal Funds Rate plus 1/2 of 1%;

 

(2)                                 the prime commercial lending rate published
as of such day by the Administrative Agent as the “prime rate;” and

 

(3)                                 the LIBOR Quoted Rate plus 1%.

 

Any change in the ABR due to a change in the Federal Funds Rate, the “prime
rate” or the LIBOR Quoted Rate will be effective on the effective date of such
change in the Federal Funds Rate, the “prime rate” or the LIBOR Quoted Rate, as
the case may be.

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any Term Loan bearing interest at a rate determined by
reference to the ABR.

 

“Additional Lender” means the banks, financial institutions and other
institutional lenders and investors (other than natural persons) that become
Lenders in connection with an Incremental Term Loan or Other Term Loan; provided
that no Disqualified Institution may be an Additional Lender.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to the greater of (1) the LIBO
Rate in effect for such Interest Period divided by one minus the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any, and (2) 1.00%.

 

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent for itself and the Lenders hereunder, and any
duly appointed successor in such capacity.

 

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.09(1).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” means each Sponsor and each of its Affiliates, other than
(1) Holdings or any of its Subsidiaries (including the Borrower) and (2) any
natural person.

 

“Agents” means the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof.

 

“Annual Financial Statements” has the meaning assigned to such term in
Section 5.04(1).

 

“Applicable Margin” means:

 

(1)                                 with respect to any Term Loans made on the
Closing Date, (a) as of the Closing Date, (x) for ABR Loans, 3.00% and (y) for
Eurocurrency Loans, 4.00%, and (b) following delivery of Required Financial
Statements for the Borrower’s fiscal quarter ending February 1, 2014, the
percentage per annum determined in accordance with the pricing grid set forth
below, based on the Senior Secured First Lien Net Leverage Ratio for the most
recent fiscal quarter ending on the date prior to the first day of each fiscal
quarter of the Borrower:

 

Senior Secured
First Lien Net
Leverage Ratio

 

Applicable Margin for
ABR Loans

 

Applicable Margin for
Eurocurrency Loans

 

Category 1: Greater than 4.00 to 1.00

 

3.00

%

4.00

%

Category 2: Less than or equal to 4.00 to 1.00

 

2.75

%

3.75

%

 

For purposes of the foregoing, each change in the Applicable Margin under this
clause (1) resulting from a change in the Senior Secured First Lien Net Leverage
Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent pursuant to Section 5.04(1) or
5.04(2) of the Required Financial Statements indicating such change and ending
on the date

 

--------------------------------------------------------------------------------


 

immediately preceding the effective date of the next such change; provided that
the Senior Secured First Lien Net Leverage Ratio shall be deemed to be in
Category 1, at the option of the Administrative Agent or at the request of the
Required Lenders, if the Borrower fails to deliver the Required Financial
Statements required to be delivered by it pursuant to Section 5.04(1) or
5.04(2) or the certificate of a Financial Officer of the Borrower required
pursuant to Section 5.04(3) during the period from the expiration of the time
for delivery thereof until such Required Financial Statements and such
certificate are delivered;

 

(2)                                 with respect to any Incremental Term Loans,
the “Applicable Margin” set forth in the Incremental Facility Amendment
establishing the terms thereof;

 

(3)                                 with respect to any Other Term Loans, the
“Applicable Margin” set forth in the Refinancing Amendment establishing the
terms thereof; and

 

(4)                                 with respect to any Extended Term Loans, the
“Applicable Margin” set forth in the Extension Amendment establishing the terms
thereof.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04(2).

 

“Arranger” means each of Credit Suisse Securities (USA) LLC, Royal Bank of
Canada, Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc.

 

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any Sale and Lease-Back
Transaction) to any Person of any asset or assets of the Borrower or any
Restricted Subsidiary.

 

“Asset Sale Proceeds Account” means one or more deposit accounts or securities
accounts (as such terms are defined in the Uniform Commercial Code) containing
only the Net Cash Proceeds of Asset Sales or any Below Threshold Asset Sale
Proceeds, any investments thereof in Cash Equivalents and the proceeds thereof,
pending the application of such Net Cash Proceeds in accordance with
Section 2.08(1), which accounts have been pledged to the Collateral Agent, for
the benefit of the Secured Parties, on a first-priority basis pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent.

 

“Assignee” has the meaning assigned to such term in Section 10.04(2).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), substantially in the form of Exhibit A
or such other form that is approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

 

“Available Amount” means, as of any date, an amount, not less than zero,
determined on a cumulative basis, equal to the sum, without duplication, of:

 

--------------------------------------------------------------------------------


 

(1)                                 $200.0 million; plus

 

(2)                                 the Cumulative Retained Excess Cash Flow
Amount as of such date (measured annually); plus

 

(3)                                 the cumulative amount of cash proceeds and
the fair market value of property (other than cash) received by the Borrower or
any Parent Entity in connection with the sale or issuance of Equity Interests of
the Borrower or any Parent Entity after the Closing Date and on or prior to such
date (including upon exercise of warrants or options or in connection with a
Permitted Acquisition or other Permitted Investment) which, with respect to
proceeds or property received in connection with the sale or issuance of Equity
Interests of a Parent Entity, have been contributed to the capital of the
Borrower or exchanged for Equity Interest of the Borrower, other than the
proceeds of Disqualified Stock, Excluded Contributions, Cure Amounts, any net
cash proceeds that are used prior to such date for Restricted Payments under
Section 6.06(1) or Section 6.06(2)(b), and equity used to incur Contribution
Indebtedness; plus

 

(4)                                 100% of the aggregate amount of cash
contributions to the capital of the Borrower and the fair market value of
property other than cash contributed to the capital of the Borrower after the
Closing Date, other than the proceeds of Disqualified Stock, Excluded
Contributions, Cure Amounts, any net cash proceeds that are used prior to such
date for Restricted Payments under Section 6.06(1) or Section 6.06(2)(b), and
equity used to incur Contribution Indebtedness; plus

 

(5)                                 100% of the aggregate principal amount of
any Indebtedness (including the liquidation preference or maximum fixed
repurchase price, as the case may be, of any Disqualified Stock) of the Borrower
or any Restricted Subsidiary issued after the Closing Date (other than
Indebtedness (including Disqualified Stock) issued to Holdings, the Borrower or
a Restricted Subsidiary), which has been converted into or exchanged for Equity
Interests (other than Disqualified Stocks) of the Borrower or any Parent Entity;
plus

 

(6)                                 100% of the aggregate amount of cash (and
the fair market value of property other than cash) received by the Borrower or
any Restricted Subsidiary after the Closing Date from (a) the sale (other than
to Holdings, the Borrower or any Restricted Subsidiary) of the Equity Interests
of any Unrestricted Subsidiary or (b) any dividend or other distribution
(including any payment on intercompany Indebtedness) by any such Unrestricted
Subsidiary; plus

 

(7)                                 in the event any Unrestricted Subsidiary
becomes a Restricted Subsidiary or has been merged, consolidated or amalgamated
with or into, or transfers or conveys its assets to, or is liquidated into,
Holdings, the Borrower or any Restricted Subsidiary, the lesser of (a) the fair
market value of the Investments of the Borrower and the Restricted Subsidiaries
in such Unrestricted Subsidiary at the time such Unrestricted Subsidiary becomes
a Restricted Subsidiary or at the time of such merger, consolidation,
amalgamation, transfer or liquidation (or of the

 

--------------------------------------------------------------------------------


 

assets transferred or conveyed, as applicable) and (b) the fair market value of
the original Investments by the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary, in each case, as determined by a Responsible Officer of
the Borrower in good faith; plus

 

(8)                                 any mandatory prepayment declined by a
Lender; minus

 

(9)                                 the use of such Available Amount since the
Closing Date.

 

“Available Incremental Term Loan Facility Amount” has the meaning assigned to
such term in Section 2.18(3).

 

“Below Threshold Asset Sale Proceeds” means the cash proceeds of Asset Sales
involving aggregate consideration of $10.0 million or less.

 

“Beneficial Owner” has the meaning given to that term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will not be deemed to have
beneficial ownership of any securities that such “person” has the right to
acquire or vote only upon the happening of any future event or contingency
(including the passage of time) that has not yet occurred.  The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.

 

“Borrower” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Borrower Materials” has the meaning assigned to such term in Section 10.17(1).

 

“Borrowing” means a group of Term Loans of a single Type made on a single date
under a single Term Facility and, in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect.

 

“Borrowing Base” means as of any date, the sum of:

 

(1)                                 90% of all accounts receivable held by the
Borrower and the Restricted Subsidiaries as of such date; plus

 

(2)                                 90% of the inventory held by the Borrower
and the Restricted Subsidiaries as of such date; plus

 

--------------------------------------------------------------------------------


 

(3)                                100% of all cash and Cash Equivalents held by
the Borrower and the Restricted Subsidiaries as of such date;

 

in each case, determined on a consolidated basis in accordance with GAAP based
upon the most recent month-end financial statements available internally as of
the date of determination, and calculated on a Pro Forma Basis.

 

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.02 and substantially in the form of Exhibit C.

 

“Budget” has the meaning assigned to such term in Section 5.04(5).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when used in connection with a Eurocurrency Loan, the term
“Business Day” also excludes any day on which banks are not open for dealings in
deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
incurred by the Borrower and the Restricted Subsidiaries during such period
that, in accordance with GAAP, are or should be included in “additions to
property, plant or equipment” or similar items reflected in the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries for such
period; provided that Capital Expenditures will not include:

 

(1)                                 expenditures to the extent they are made
with (a) Equity Interests of any Parent Entity or (b) proceeds of the issuance
of Equity Interests of, or a cash capital contribution to, the Borrower after
the Closing Date;

 

(2)                                 expenditures with proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the Borrower and its Subsidiaries;

 

(3)                                 interest capitalized during such period;

 

(4)                                 expenditures that are accounted for as
capital expenditures of such Person and that actually are paid for by a third
party (excluding the Borrower and any Restricted Subsidiary) and for which none
of the Borrower or any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other Person (whether before, during or after such
period);

 

(5)                                 the book value of any asset owned by the
Borrower or any Restricted Subsidiary prior to or during such period to the
extent that such book value is included as a

 

--------------------------------------------------------------------------------


 

Capital Expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that any
expenditure necessary in order to permit such asset to be reused will be
included as a Capital Expenditure during the period that such expenditure is
actually made;

 

(6)                                 the purchase price of equipment purchased
during such period to the extent the consideration therefor consists of any
combination of (a) used or surplus equipment traded in at the time of such
purchase or (b) the proceeds of a concurrent sale of used or surplus equipment,
in each case, in the ordinary course of business;

 

(7)                                 Investments in respect of a Permitted
Acquisition;

 

(8)                                 the Merger; or

 

(9)                                 the purchase of property, plant or equipment
to the extent purchased with the proceeds of Asset Sales that are not applied to
prepay Term Loans pursuant to Section 2.08.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time will be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Equivalents” means:

 

(1)                                 Dollars, Canadian dollars, Japanese yen,
pounds sterling, euros or the national currency of any participating member of
the European Union or, in the case of any Foreign Subsidiary, any local
currencies held by it from time to time in the ordinary course of business and
not for speculation;

 

--------------------------------------------------------------------------------


 

(2)                                 direct obligations of the United States of
America or any member of the European Union or any agency thereof or obligations
guaranteed by the United States of America or any member of the European Union
or any agency thereof, in each case, with maturities not exceeding two years;

 

(3)                                time deposits, eurodollar time deposits,
certificates of deposit and money market deposits, in each case, with maturities
not exceeding one year from the date of acquisition thereof, and overnight bank
deposits, in each case, with any commercial bank having capital, surplus and
undivided profits of not less than $250.0 million;

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above and clause
(6) below entered into with a bank meeting the qualifications described in
clause (3) above;

 

(5)                                 commercial paper or variable or fixed rate
notes maturing not more than one year after the date of acquisition issued by a
corporation rated at least “P-1” by Moody’s or “A-1” by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency);

 

(6)                                 securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, having one of the two highest rating
categories obtainable from either Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized rating agency);

 

(7)                                 Indebtedness issued by Persons (other than
the Sponsors) with a rating of at least “A 2” by Moody’s or “A” by S&P (or
reasonably equivalent ratings of another internationally recognized rating
agency), in each case, with maturities not exceeding one year from the date of
acquisition, and marketable short-term money market and similar securities
having a rating of at least “P-2” or “A-2” from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized rating
agency);

 

(8)                                 Investments in money market funds with
average maturities of 12 months or less from the date of acquisition that are
rated “Aaa3” by Moody’s and “AAA” by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency);

 

(9)                                 instruments equivalent to those referred to
in clauses (1) through (8) above denominated in any foreign currency comparable
in credit quality and tenor to those referred to above customarily utilized in
the countries where any such Restricted Subsidiary is located or in which such
Investment is made; and

 

(10)                          shares of mutual funds whose investment guidelines
restrict 95% of such funds’ investments to those satisfying the provisions of
clauses (1) through (9) above.

 

--------------------------------------------------------------------------------


 

“Cash Management Bank” means any provider of Cash Management Services that, at
the time such Cash Management Obligations were entered into or, if entered into
prior to the Closing Date, on the Closing Date, was the Administrative Agent, a
Lender or an Affiliate of the foregoing, whether or not such Person subsequently
ceases to be the Administrative Agent, a Lender or an Affiliate of the
foregoing.

 

“Cash Management Obligations” means obligations owed by any Loan Party to any
Cash Management Bank in respect of or in connection with Cash Management
Services and designated by the Cash Management Bank and the Borrower in writing
to the Administrative Agent as “Cash Management Obligations” under this
Agreement (but only if such obligations have not been designated as “Cash
Management Obligations” under the ABL Credit Agreement).

 

“Cash Management Services” means any treasury, depository, pooling, netting,
overdraft, stored value card, purchase card (including so called “procurement
card” or “P-card”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.

 

“Certain Funds Provisions” has the meaning given to such term in the Commitment
Letter.

 

A “Change in Control” will be deemed to occur if:

 

(1)                                 at any time,

 

(a)                                 Holdings ceases to Beneficially Own,
directly or indirectly, 100% of the issued and outstanding Equity Interests of
the Borrower; provided, however, that prior to the completion of the Closing
Date Conversions, a controlled Affiliate of the Sponsors may own the Class B
Capital Stock of the Borrower; or

 

(b)                                 a “change of control” (or comparable event)
occurs under the ABL Credit Agreement or the Senior Notes Indentures or the
documentation governing any Permitted Refinancing Indebtedness in respect of any
of the foregoing, in each case, if any Indebtedness is outstanding under such
agreement; or

 

(2)                                 at any time prior to the consummation of a
Qualified IPO, the Permitted Holders, taken together, cease to Beneficially Own,
directly or indirectly, Voting Stock representing 50% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings (determined on a fully diluted basis but without giving effect to
contingent voting rights not yet vested); or

 

(3)                                 at any time after the consummation of a
Qualified IPO, any person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act, but excluding any employee benefit plan of such
Person and its subsidiaries and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or

 

--------------------------------------------------------------------------------


 

administrator of any such plan), other than the Permitted Holders, acquires
Beneficial Ownership of Voting Stock of a Parent Entity representing (a) more
than 35% of the aggregate ordinary voting power for the election of directors
represented by the issued and outstanding Equity Interests of such Parent Entity
(determined on a fully diluted basis but without giving effect to contingent
voting rights that have not yet vested) and (b) more than the percentage of the
aggregate ordinary voting power for the election of directors that is at the
time Beneficially Owned, directly or indirectly, by the Permitted Holders, taken
together (determined on a fully diluted basis but without giving effect to
contingent voting rights that have not yet vested).

 

“Change in Law” means:

 

(1)                                 the adoption of any law, rule or regulation
after the Closing Date;

 

(2)                                 any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Closing Date; or

 

(3)                                 compliance by any Lender (or, for purposes
of Section 2.12(2), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority, made or
issued after the Closing Date; provided that, notwithstanding anything herein to
the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (b) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, in each case will be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued.

 

“Charges” has the meaning assigned to such term in Section 10.09.

 

“Class” means, with respect to a Term Facility, (a) when used with respect to
Lenders, the Lenders under such Term Facility, and (b) when used with respect to
Term Loans or Borrowings, Term Loans or Borrowings under such Term Facility.

 

“Closing Date” means October 25, 2013.

 

“Closing Date Conversions” means the transactions described on Schedule 1.01.

 

“Closing Date Refinancing” means the repayment of debt contemplated by the Debt
Payoff Letter (as defined in the Merger Agreement).

 

“Closing Date Senior Secured First Lien Net Leverage Ratio” means 4.70 to 1.00.

 

--------------------------------------------------------------------------------


 

“Closing Date Total Net Leverage Ratio” means 7.00 to 1.00.

 

“Co-Managers” means each of BMO Capital Markets Corp., Jefferies Finance LLC,
UBS Securities LLC and MCS Corporate Lending LLC.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the “Collateral” as defined in the Collateral Agreement and
also includes all other property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document.

 

“Collateral Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as Collateral Agent for itself and the other Secured Parties, and any
duly appointed successor in that capacity.

 

“Collateral Agreement” means the Term Loan Guarantee and Collateral Agreement
dated as of the Closing Date, among the Loan Parties and the Collateral Agent,
as amended, supplemented or otherwise modified from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Term Loans as set forth on Schedule 2.01.  On the Closing Date, the
aggregate amount of Commitments is $2,950.0 million.

 

“Commitment Letter” means that certain Commitment Letter, dated as of
September 9, 2013, by and among Merger Sub, Credit Suisse AG, Credit Suisse
Securities (USA) LLC, Royal Bank of Canada, Deutsche Bank Securities Inc.,
Deutsche Bank AG New York Branch and Deutsche Bank AG Cayman Islands Branch and
including any joinders thereto.

 

“Company” has the meaning assigned to such term in the recitals hereto.

 

“Consolidated Debt” means, as of any date, the sum (without duplication) of all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Restricted Subsidiaries
and all Guarantees of the foregoing, determined on a consolidated basis in
accordance with GAAP, based upon the most recent month-end financial statements
available internally as of the date of determination, and calculated on a Pro
Forma Basis.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower for such period:

 

(1)                                 increased, in each case to the extent
deducted in calculating such Consolidated Net Income (and without duplication),
by:

 

--------------------------------------------------------------------------------


 

(a)                                 provision for taxes based on income, profits
or capital, including state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued, including any penalties and interest relating
to any tax examinations, and state taxes in lieu of business fees (including
business license fees) and payroll tax credits, income tax credits and similar
tax credits, and including an amount equal to the amount of tax distributions
actually made to the holders of Equity Interests of the Borrower or any Parent
Entity in respect of such period (in each case, to the extent attributable to
the operations of the Borrower and its Subsidiaries), which will be included as
though such amounts had been paid as income taxes directly by the Borrower; plus

 

(b)                                 Consolidated Interest Expense; plus

 

(c)                                  cash dividend payments (excluding items
eliminated in consolidation) on any series of preferred stock or Disqualified
Stock of the Borrower or any Restricted Subsidiary; plus

 

(d)                                 all depreciation and amortization charges
and expenses; plus

 

(e)                                  all

 

(i)                                     losses, charges and expenses relating to
the Transactions;

 

(ii)                                  transaction fees, costs and expenses
incurred in connection with the consummation of any transaction that is out of
the ordinary course of business (or any transaction proposed but not
consummated) permitted under this Agreement, including equity issuances,
investments, acquisitions, dispositions, recapitalizations, mergers, option
buyouts and the incurrence, modification or repayment of Indebtedness permitted
to be incurred under this Agreement (including any Permitted Refinancing
Indebtedness in respect thereof) or any amendments, waivers or other
modifications under the agreements relating to such Indebtedness or similar
transactions; and

 

(iii)                               without duplication of any of the foregoing,
non-operating or non-recurring professional fees, costs and expenses for such
period; plus

 

(f)                                   any expense or deduction attributable to
minority Equity Interests of third parties in any Restricted Subsidiary that is
not a Wholly Owned Subsidiary of the Borrower; plus

 

(g)                                  the amount of management, monitoring,
consulting, transaction and advisory fees (including termination fees) and
related indemnities, charges and expenses paid or accrued to or on behalf of any
Parent Entity or any of

 

--------------------------------------------------------------------------------


 

the Permitted Holders, in each case, to the extent permitted by Section 6.07;
plus

 

(h)                                 earn-out obligations incurred in connection
with any Permitted Acquisition or other Investment; plus

 

(i)                                     all charges, costs, expenses, accruals
or reserves in connection with the rollover, acceleration or payout of Equity
Interests held by officers or employees of the Borrower and all losses, charges
and expenses related to payments made to holders of options or other derivative
Equity Interests in the common equity of the Borrower or any Parent Entity in
connection with, or as a result of, any distribution being made to equityholders
of such Person or any of its direct or indirect parents, which payments are
being made to compensate such option holders as though they were equityholders
at the time of, and entitled to share in, such distribution; plus

 

(j)                                    all non-cash losses, charges and
expenses, including any write-offs or write-downs; provided that if any such
non-cash charge represents an accrual or reserve for potential cash items in any
future four-fiscal quarter period (i) the Borrower may determine not to add back
such non-cash charge in the period for which Consolidated EBITDA is being
calculated and (ii) to the extent the Borrower does decide to add back such
non-cash charge, the cash payment in respect thereof in such future four-fiscal
quarter period will be subtracted from Consolidated EBITDA for such future
four-fiscal quarter period; plus

 

(k)                                 all costs and expenses in connection with
pre-opening and opening of stores, distribution centers and other facilities
that were not already excluded in calculating such Consolidated Net Income; and

 

(2)                                 decreased, without duplication and to the
extent increasing such Consolidated Net Income for such period, by non-cash
gains (excluding any non-cash gains that represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that were deducted (and not
added back) in the calculation of Consolidated EBITDA for any prior period
ending after the Closing Date).  For the avoidance of doubt, amortization of
tenant and developer allowances will not be deducted pursuant to this clause
(2).

 

Notwithstanding the foregoing, the Consolidated EBITDA of the Borrower for the
fiscal quarters ended:

 

(i)                                     August 3, 2013 will be deemed to be
$107.2 million;

 

(ii)                                  April 27, 2013 will be deemed to be $206.2
million;

 

(iii)                               January 26, 2013 will be deemed to be $178.3
million; and

 

(iv)                              October 27, 2012 will be deemed to be $179.8
million;

 

--------------------------------------------------------------------------------


 

it being understood that the amounts listed in the foregoing clauses (i), (ii),
(iii) and (iv) do not give effect to the adjustments provided for in the
definition of Pro Forma Basis for any transactions or events other than the
Transactions.

 

“Consolidated First Lien Net Debt” means, as of any date, all Consolidated Debt
as of such date that is secured by a Lien on the Term Priority Collateral that
is pari passu with the Lien securing the Obligations or that is secured by a
Lien on the ABL Priority Collateral that is senior to or pari passu with the
Lien securing the Obligations, minus all Unrestricted Cash as of such date, in
each case, determined based upon the most recent month-end financial statements
available internally as of the date of determination, and calculated on a Pro
Forma Basis; provided that for purposes of calculating the amount of
Consolidated First Lien Net Debt with respect to any Indebtedness being incurred
in reliance on compliance with any financial ratio-based incurrence test,
Unrestricted Cash will not include any proceeds received from such
Indebtedness.  For the avoidance of doubt, Indebtedness in respect of the ABL
Credit Agreement will constitute Consolidated First Lien Net Debt.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)                                 the aggregate interest expense of such
Person and its Restricted Subsidiaries for such period, calculated on a
consolidated basis in accordance with GAAP, to the extent such expense was
deducted in computing Consolidated Net Income (including pay-in-kind interest
payments, amortization of original issue discount, the interest component of
Capital Lease Obligations and net payments and receipts (if any) pursuant to
Hedge Agreements relating to interest rates (other than in connection with the
early termination thereof) but excluding any non-cash interest expense
attributable to the movement in the mark-to-market valuation of hedging
obligations, all amortization and write-offs of deferred financing fees, debt
issuance costs, commissions, fees and expenses and expensing of any bridge,
commitment or other financing fees, any expenses resulting from the discounting
of the Existing 2028 Debentures as a result of the purchase accounting treatment
of the Transactions and all discounts, commissions, fees and other charges
associated with any Receivables Facility); plus

 

(2)                                 consolidated capitalized interest of the
referent Person and its Restricted Subsidiaries for such period, whether paid or
accrued; plus

 

(3)                                 any amounts paid or payable in respect of
interest on Indebtedness the proceeds of which have been contributed to the
referent Person and that has been Guaranteed by the referent Person; less

 

(4)                                 interest income of the referent Person and
its Restricted Subsidiaries for such period;

 

provided that when determining Consolidated Interest Expense in respect of any
four-quarter period ending prior to the first anniversary of the Closing Date,
Consolidated

 

--------------------------------------------------------------------------------


 

Interest Expense will be calculated by multiplying the aggregate Consolidated
Interest Expense accrued since the Closing Date by 365 and then dividing such
product by the number of days from and including the Closing Date to and
including the last day of such period.  For purposes of this definition,
interest on Capital Lease Obligations will be deemed to accrue at the interest
rate reasonably determined by a Responsible Officer of the Borrower to be the
rate of interest implicit in such Capital Lease Obligations in accordance with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP (adjusted to reflect any charge, tax or expense incurred or accrued by
Holdings or any Parent Entity during such period attributable to the operations
of the Borrower and its Subsidiaries as though such charge, tax or expense had
been incurred by the Borrower, to the extent that the Borrower has made or would
be entitled under the Loan Documents to make any Restricted Payment or other
payment to or for the account of Holdings in respect thereof) and before any
deduction for preferred stock dividends; provided that:

 

(1)                                 all net after-tax extraordinary,
nonrecurring or unusual gains, losses, income, expenses and charges, and in any
event including all restructuring, severance, relocation, consolidation,
integration or other similar charges and expenses, contract termination costs,
excess pension charges, system establishment charges, start-up or closure or
transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans in connection with the Transactions or
otherwise, expenses associated with strategic initiatives, facilities shutdown
and opening costs, and any fees, expenses, charges or change in control payments
related to the Transactions or otherwise (including any transition-related
expenses incurred before, on or after the Closing Date), will be excluded;

 

(2)                                 all net after-tax income, loss, expense or
charge from abandoned, closed or discontinued operations and any net after-tax
gain or loss on the disposal of abandoned, closed or discontinued operations
will be excluded;

 

(3)                                 all net after-tax gain, loss, expense or
charge attributable to business dispositions and asset dispositions other than
in the ordinary course of business (as determined in good faith by a Responsible
Officer of the Borrower) will be excluded;

 

(4)                                 all net after-tax income, loss, expense or
charge attributable to the early extinguishment or cancellation of Indebtedness,
Hedge Agreements or other derivative instruments will be excluded;

 

(5)                                 all non-cash gain, loss, expense or charge
attributable to the movement in the mark-to-market valuation of Hedge Agreements
or other derivative instruments will be excluded;

 

--------------------------------------------------------------------------------


 

(6)                                 (a) the net income for such period of any
Person that is not a Restricted Subsidiary of the referent Person, or that is
accounted for by the equity method of accounting, will be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or converted into cash) to the referent Person or a Restricted Subsidiary
thereof in respect of such period; and (b) the net income for such period will
include any ordinary course dividends, distributions or other payments in cash
received from any such Person during such period in excess of the amounts
included in clause (a) hereof;

 

(7)                                the cumulative effect of a change in
accounting principles during such period will be excluded;

 

(8)                                 the effects of purchase accounting, fair
value accounting or recapitalization accounting adjustments (including the
effects of such adjustments pushed down to the referent Person and its
Restricted Subsidiaries) resulting from the application of purchase accounting,
fair value accounting or recapitalization accounting in relation to the
Transactions or any acquisition consummated before or after the Closing Date,
and the amortization, write-down or write-off of any amounts thereof, net of
taxes, will be excluded;

 

(9)                                 all non-cash impairment charges and asset
write-ups, write-downs and write-offs will be excluded;

 

(10)                          all non-cash expenses realized in connection with
or resulting from stock option plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other similar rights will be excluded;

 

(11)                          any costs or expenses incurred in connection with
the payment of dividend equivalent rights to option holders pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement or post-employment benefit plan or agreement will be
excluded;

 

(12)                          accruals and reserves for liabilities or expenses
that are established or adjusted as a result of the Transactions within 18
months after the Closing Date will be excluded;

 

(13)                          all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
expensing of any bridge, commitment or other financing fees, will be excluded;

 

(14)                          any currency translation gains and losses related
to changes in currency exchange rates (including remeasurements of Indebtedness
and any net loss or gain resulting from Hedge Agreements for currency exchange
risk), will be excluded;

 

(15)                          (a) the non-cash portion of “straight-line” rent
expense will be excluded and (b) the cash portion of “straight-line” rent
expense that exceeds the amount expensed in respect of such rent expense will be
included;

 

--------------------------------------------------------------------------------


 

(16)                          expenses and lost profits with respect to
liability or casualty events or business interruption will be disregarded to the
extent covered by insurance and actually reimbursed, or, so long as such Person
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer, but only to the extent that such
amount (a) has not been denied by the applicable carrier in writing and (b) is
in fact reimbursed within 365 days of the date on which such liability was
discovered or such casualty event or business interruption occurred (with a
deduction for any amounts so added back that are not reimbursed with such
365-day period); provided that any proceeds of such reimbursement when received
will be excluded from the calculation of Consolidated Net Income to the extent
the expense or lost profit reimbursed was previously disregarded pursuant to
this clause (16);

 

(17)                          losses, charges and expenses that are covered by
indemnification or other reimbursement provisions in connection with any asset
disposition will be excluded to the extent actually reimbursed, or, so long as
such Person has made a determination that a reasonable basis exists for
indemnification or reimbursement, but only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days);

 

(18)                          (a) cash costs and expenses in connection with
pre-opening and opening of stores, distribution centers and other facilities in
an aggregate amount not to exceed $20.0 million for any four-quarter period, and
all non-cash pre-opening costs and expenses, will be excluded, and (b) all
income, loss, charges and expenses associated with stores, distribution centers
and other facilities closed in any period, or scheduled for closure within 12
months of the date on which Consolidated Net Income is being calculated, will be
excluded;

 

(19)                          non-cash charges for deferred tax asset valuation
allowances will be excluded; and

 

(20)                          solely for the purpose of determining the amount
available for Restricted Payments under Section 6.06(15), the net income (or
loss) for such period of any Restricted Subsidiary (other than a Guarantor) will
be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of such Person will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to such Person or any of its Restricted Subsidiaries in
respect of such period, to the extent not already included therein.

 

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, determined based upon the most recent month-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Consolidated Total Net Debt” means, as of any date, the Consolidated Debt as of
such date minus all Unrestricted Cash as of such date, in each case, determined
based upon the most recent month-end financial statements available internally
as of the date of determination, and calculated on a Pro Forma Basis; provided
that for purposes of calculating the Consolidated Total Net Debt with respect to
any Indebtedness being incurred in reliance on compliance with any financial
ratio-based incurrence test, Unrestricted Cash will not include any proceeds
received from such Indebtedness.

 

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

 

“Contribution Indebtedness” has the meaning assigned to such term in
Section 6.01(15).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” will have correlative meanings.

 

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower in the form of term loans or notes; provided that:

 

(1)                                 such Indebtedness is incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, Indebtedness (“Refinanced Debt”) that is either Term Loans or
other Credit Agreement Refinancing Indebtedness;

 

(2)                                 such Indebtedness is in an original
aggregate principal amount not greater than the principal amount of the
Refinanced Debt (plus the amount of unpaid accrued or capitalized interest and
premiums thereon (including tender premiums), underwriting discounts, defeasance
costs, fees, commissions and expenses);

 

(3)                                 the Weighted Average Life to Maturity of
such Indebtedness is equal to or longer than the remaining Weighted Average Life
to Maturity of the Refinanced Debt, and the final maturity date of such Credit
Agreement Refinancing Indebtedness may not be earlier than the Latest Maturity
Date;

 

(4)                                 such Indebtedness may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder;

 

--------------------------------------------------------------------------------


 

(5)                                 such Indebtedness is not secured by any
assets or property of Holdings, the Borrower or any Restricted Subsidiary that
does not constitute Collateral (subject to customary exceptions for cash
collateral in favor of an agent, letter of credit issuer or similar “fronting”
lender);

 

(6)                                such Indebtedness is not guaranteed by any
Subsidiary of the Borrower other than a Subsidiary Loan Party;

 

(7)                                 if such Indebtedness is secured:

 

(a)                                 the security agreements relating to such
Indebtedness are substantially similar to or the same as the Security Documents
(as determined in good faith by a Responsible Officer of the Borrower);

 

(b)                                 if such Indebtedness is secured on a pari
passu basis with the Term Loans, a Debt Representative acting on behalf of the
holders of such Indebtedness has become party to or is otherwise subject to the
provisions of a First Lien Intercreditor Agreement and, if applicable, the
Intercreditor Agreement;

 

(c)                                  if such Indebtedness is secured on a junior
basis to the Term Loans, a Debt Representative, acting on behalf of the holders
of such Indebtedness, has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement and, if applicable, the
Intercreditor Agreement;

 

(8)                                 the terms and conditions of such
Indebtedness are substantially identical to, or, taken as a whole, no more
favorable to the lenders or holders providing such Indebtedness than, those
applicable to such Refinanced Debt as determined in good faith by a Responsible
Officer of the Borrower; provided that the Borrower will promptly deliver to the
Administrative Agent final copies of the definitive credit documentation
relating to such Indebtedness (unless the Borrower is bound by a confidentiality
obligation with respect thereto, in which case the Borrower will deliver a
reasonably detailed description of the material terms and conditions of such
Indebtedness in lieu thereof); provided that this clause (8) will not apply to:

 

(a)                                 terms addressed in the preceding clauses
(1) through (7);

 

(b)                                 (i) interest rate, fees, funding discounts
and other pricing terms; (ii) redemption, prepayment or other premiums;
(iii) optional prepayment terms; and (iv) redemption terms;

 

(c)                                  subordination terms; and

 

(d)                                 covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness.

 

Credit Agreement Refinancing Indebtedness will include any Registered Equivalent

 

--------------------------------------------------------------------------------


 

Notes issued in exchange therefor.

 

“Cumulative Retained Excess Cash Flow Amount” means, as of any date, an amount,
not less than zero in the aggregate, determined on a cumulative basis, equal to
the Retained Percentage of Excess Cash Flow for all Excess Cash Flow Periods
ending after the Closing Date and prior to such date.

 

“Cure Amount” means the amount of cash contributions to the capital of the
Borrower made pursuant to Section 8.02 of the ABL Credit Agreement.

 

“Current Assets” means, as of any date, all assets (other than Cash Equivalents
or other cash equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries as
“current assets” (other than amounts related to current or deferred Taxes based
on income or profits), determined based upon the most recent month-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Current Liabilities” means, as of any date, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as “current liabilities,” other than:

 

(1)                                 the current portion of any Indebtedness;

 

(2)                                 accruals of Consolidated Interest Expense
(excluding Consolidated Interest Expense that is due and unpaid);

 

(3)                                 accruals for current or deferred Taxes based
on income or profits;

 

(4)                                 accruals, if any, of transaction costs
resulting from the Transactions; and

 

(5)                                 accruals of any costs or expenses related to
(a) severance or termination of employees prior to the Closing Date or
(b) bonuses, pension and other post-retirement benefit obligations;

 

in each case, determined based upon the most recent month-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

 

“Debt Fund Affiliate” means:

 

(1)                                 any Affiliate, division or internal group of
a Permitted Investor that has the principal purpose of investing in, acquiring
or trading commercial loans, bonds or similar extensions of credit in the
ordinary course; and

 

(2)                                 any investment fund or account of a
Permitted Investor managed by third parties (including by way of a managed
account, a fund or an index fund in which a Permitted Investor has invested) or
a division or internal group within a Permitted Investor that is not organized
or used primarily for the purpose of making equity

 

--------------------------------------------------------------------------------


 

investments, in each case, with respect to which a Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.

 

“Debt Representative” means, with respect to any Indebtedness that is secured on
a pari passu basis with, or on a junior basis to, the Term Loans, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Default” means any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, constitutes a Lender Default.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with an Asset Sale that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Borrower
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disqualified Institution” means:

 

(1)                                 (a)                                 any
Person that is a competitor of the Borrower and identified by the Borrower in
writing to the Administrative Agent on or prior to the Closing Date;

 

(b)                                 any Person that is a competitor of the
Borrower and identified by the Borrower in good faith in writing to the
Administrative Agent from time to time after the Closing Date; provided that
such Person will not be a Disqualified Institution if the Administrative Agent
reasonably determines in good faith that such Person is not a competitor of the
Borrower and notifies the Borrower of such determination promptly following the
date on which the Borrower identifies such Person to the Administrative Agent;
and

 

(c)                                  together with any Affiliates of such
competitors described in the foregoing clauses (a) and (b) that are reasonably
identifiable as such (other than any such Affiliate that is a bank, financial
institution or fund (other than a Person described in clause (2) below) that
regularly invest in commercial loans or similar extensions of credit in the
ordinary course of business and for which no personnel involved with the
relevant competitor (i) make

 

--------------------------------------------------------------------------------


 

investment decisions or (ii) have access to non-public information relating to
the Borrower or any Person that forms part of the Borrower’s business (including
its Subsidiaries)); or

 

(2)                                 certain banks, financial institutions, other
institutional lenders and investors and other entities that are identified by
the Borrower in writing to the Administrative Agent on or prior to the Closing
Date.

 

Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent will not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Institution and the Administrative Agent will have no liability with respect to
any assignment made to a Disqualified Institution.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
redeemable or exchangeable at the option of the holder thereof), or upon the
happening of any event or condition:

 

(1)                                 mature or are mandatorily redeemable (other
than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale are subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Commitments);

 

(2)                                 are redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part;

 

(3)                                 provide for the scheduled payments of
dividends in cash; or

 

(4)                                 either mandatorily or at the option of the
holders thereof, are or become convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Stock, in each
case, prior to the date that is 91 days after the earlier of:

 

(a)                                 the Latest Maturity Date; and

 

(b)                                 the date on which the Term Loans and all
other Obligations (other than Obligations in respect of Specified Hedge
Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) are repaid in full and the Commitments are terminated;

 

provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided,

 

--------------------------------------------------------------------------------


 

further, that if such Equity Interests are issued to any employee or to any plan
for the benefit of employees of Holdings or its Subsidiaries or by any such plan
to such employees, such Equity Interests will not constitute Disqualified Stock
solely because they may be required to be repurchased by Holdings or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability; and
provided, further, that any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Interests that is not Disqualified Stock will not be deemed to be
Disqualified Stock.

 

“Distressed Person” has the meaning assigned to such term in the definition of
“Lender-Related Distress Event.”

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any political subdivision thereof, and
“Domestic Subsidiaries” means any two or more of them.  Unless otherwise
indicated in this Agreement, all references to Domestic Subsidiaries will mean
Domestic Subsidiaries of the Borrower.

 

“Dutch Auction” means an auction of Term Loans conducted:

 

(1)                                 pursuant to Section 10.04(10) to allow an
Affiliated Lender to acquire Term Loans at a discount to par value and on a pro
rata basis; or

 

(2)                                 pursuant to Section 10.04(14) to allow a
Purchasing Borrower Party to prepay Term Loans at a discount to par value and on
a pro rata basis,

 

in each case, in accordance with the applicable Dutch Auction Procedures.

 

“Dutch Auction Procedures” means, with respect to a purchase of Term Loans in a
Dutch Auction, Dutch auction procedures as reasonably agreed upon by the
applicable Affiliated Lender or Purchasing Borrower Party, as the case may be,
and the Administrative Agent.

 

“environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna.

 

“Environmental Laws” means all applicable laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, binding agreements and final,
binding decrees or judgments, in each case, promulgated or entered into by or
with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
occupational health and safety matters (to the extent relating to the
environment or exposure to Hazardous Materials).

 

--------------------------------------------------------------------------------


 

“Equity Contribution” has the meaning assigned to such term in the recitals to
this Agreement.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means:

 

(1)                                 a Reportable Event, or the requirements of
Section 4043(b) of ERISA apply, with respect to a Plan;

 

(2)                                 a withdrawal by Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or the Borrower, any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations by Holdings or any of its Subsidiaries or, to the
knowledge of Holdings or the Borrower, any ERISA Affiliate that is treated as a
termination under Section 4062(e) of ERISA;

 

(3)                                 a complete or partial withdrawal by Holdings
or any of its Subsidiaries or, to the knowledge of Holdings or the Borrower, any
ERISA Affiliate from a Multiemployer Plan, receipt of written notification by
Holdings or any of its Subsidiaries or, to the knowledge of Holdings or the
Borrower, any ERISA Affiliate concerning the imposition of Withdrawal Liability
or written notification that a Multiemployer Plan is, or is expected to be,
insolvent, in reorganization within the meaning of Title IV of ERISA or
endangered or in critical status within the meaning of Section 305 of ERISA;

 

(4)                                 the provision by a Plan administrator or the
PBGC of notice of intent to terminate a Plan, to appoint a trustee to administer
a Plan, the treatment of a Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA or the commencement of proceedings by the
PBGC to terminate a Plan or Multiemployer Plan;

 

(5)                                 the incurrence by Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or the Borrower, any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan, other

 

--------------------------------------------------------------------------------


 

than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA;

 

(6)                                 the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Plan;

 

(7)                                 the imposition of a lien under
Section 303(k) of ERISA with respect to any Plan; and

 

(8)                                 a determination that any Plan is in “at
risk” status (within the meaning of Section 303 of ERISA).

 

“Eurocurrency Borrowing” means a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” means any Term Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, the Consolidated Net
Income of the Borrower for such period, minus, without duplication:

 

(1)                                 repayments, prepayments and other cash
payments made with respect to the principal of any Indebtedness or the principal
component of any Capital Lease Obligations of the Borrower or any Restricted
Subsidiary during such period (excluding voluntary and mandatory prepayments of
Term Loans, voluntary prepayments of Indebtedness described in
Section 2.08(2)(b) and prepayments of other revolving Indebtedness (except to
the extent accompanied by a corresponding reduction in commitments), but
including all premium, make-whole or penalty payments paid in cash (to the
extent such payments were not already deducted in calculating Consolidated Net
Income and are not otherwise prohibited under this Agreement)); provided that a
mandatory prepayment of Indebtedness will only be deducted pursuant to this
clause (1) to the extent not already deducted in the computation of Net Cash
Proceeds of Asset Sales; minus

 

(2)                                 (a) cash payments made by the Borrower or
any Restricted Subsidiary during such period in respect of Capital Expenditures,
Permitted Acquisitions, Investments and Restricted Payments (excluding
Restricted Payments made pursuant to Sections 6.06(15), or (16), Investments in
Cash Equivalents and other items (including Investments and Restricted Payments)
that are eliminated in consolidation) and (b) cash payments that the Borrower or
any Restricted Subsidiary is required to make in respect of Capital
Expenditures, Permitted Acquisitions and Investments within 365 days after the
end of such period pursuant to binding obligations entered into prior to or
during such period; provided that amounts described in this clause (b) will not
reduce Excess Cash Flow in subsequent periods and, to the extent not so paid,
will increase Excess Cash Flow in the subsequent period; minus

 

--------------------------------------------------------------------------------


 

(3)                                 cash payments made by the Borrower or any
Restricted Subsidiary during such period in respect of (a) long-term liabilities
other than Indebtedness or (b) items for which an accrual or reserve was
established in a prior period; minus

 

(4)                                 (a) cash payments made by the Borrower or
any Restricted Subsidiary during such period in respect of Taxes (including
distributions to any Parent Entity in respect of Taxes), to the extent such
payments exceed the amount of tax expense deducted in calculating such
Consolidated Net Income, and (b) cash payments that the Borrower or any
Restricted Subsidiary will be required to make in respect of Taxes (including
distributions to any Parent Entity in respect of Taxes) within 180 days after
the end of such period; provided that amounts described in this clause (b) will
not reduce Excess Cash Flow in subsequent periods; minus

 

(5)                                 all cash payments and other cash
expenditures made by the Borrower or any Restricted Subsidiary during such
period (a) with respect to items that were excluded in the calculation of such
Consolidated Net Income pursuant to clauses (1) through (19) of the definition
of Consolidated Net Income or (b) that were not expensed during such period in
accordance with GAAP; minus

 

(6)                                 all non-cash credits included in calculating
such Consolidated Net Income (including insured or indemnified losses referred
to in clauses (16) and (17) of Consolidated Net Income to the extent not
reimbursed in cash during such period); minus

 

(7)                                 an amount equal to the sum of (a) the
increase in the Working Capital of the Borrower during such period, if any, plus
(b) the increase in long-term accounts receivable of the Borrower and the
Restricted Subsidiaries, if any (other than any such increases contemplated by
clauses (a) and (b) of this clause (7) that are directly attributable to
acquisitions of a Person or business unit by the Borrower and the Restricted
Subsidiaries during such period); plus

 

(8)                                 all non-cash charges, losses and expenses of
the Borrower or any Restricted Subsidiary that were deducted in calculating such
Consolidated Net Income; plus

 

(9)                                 all cash payments received by the Borrower
or any Restricted Subsidiary during such period pursuant to Hedge Agreements
that were not treated as revenue or net income under GAAP; plus

 

(10)                          an amount equal to the sum of (a) the decrease in
Working Capital of the Borrower during such period, if any, plus (b) the
decrease in long-term accounts receivable of the Borrower and the Restricted
Subsidiaries, if any; plus

 

(11)                          all amounts referred to in clauses (1) and
(2) above to the extent funded with the proceeds of the issuance or the
incurrence of Indebtedness (other than proceeds of revolving loans), the sale or
issuance of Equity Interests or any loss, damage, destruction or condemnation
of, or any sale, transfer or other disposition to any Person of, any assets.

 

--------------------------------------------------------------------------------


 

“Excess Cash Flow Period” means each fiscal year of the Borrower.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means “Excluded Assets” as defined in the Collateral
Agreement.

 

“Excluded Contributions” means, as of any date, the aggregate amount of the net
cash proceeds and Cash Equivalents, together with the aggregate fair market
value (determined in good faith by a Responsible Officer of the Borrower) of
other assets that are used or useful in a business permitted under Section 6.08,
received by the Borrower after the Closing Date from:

 

(1)                                 contributions to its common equity capital;
or

 

(2)                                 the sale of Capital Stock of the Borrower;

 

in each case, designated as Excluded Contributions pursuant to a certificate of
a Responsible Officer of the Borrower on the date such contribution is made or
such Capital Stock is sold, less the aggregate amount of Investments made
pursuant to Section 6.04(28) and Restricted Payments made pursuant to
Section 6.06(13), in each case prior to such date; provided that the proceeds of
Disqualified Stock, Cure Amounts and any net cash proceeds that are used prior
to such date (A) to make Restricted Payments under Section 6.06(1) or
Section 6.06(2)(b), (B) to make an Investment under Section 6.04(3), a
Restricted Payment under Section 6.06(15) or a payment in respect of Junior
Financing under Section 6.09(2)(a), in each case utilizing the Available Amount
or (C) for Contribution Indebtedness, will not be treated as Excluded
Contributions.

 

“Excluded Equity Interests” means “Excluded Equity Interests” as defined in the
Collateral Agreement.

 

“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Subsidiary” means any:

 

(1)                                 Immaterial Subsidiary;

 

(2)                                 Subsidiary that is not a Wholly Owned
Subsidiary of Holdings or the Borrower;

 

(3)                                 Unrestricted Subsidiary;

 

(4)                                 Foreign Subsidiary;

 

(5)                                 Domestic Subsidiary of a Foreign Subsidiary;

 

(6)                                 Subsidiary substantially all the assets of
which are Equity Interests or indebtedness in one or more Foreign Subsidiaries;

 

--------------------------------------------------------------------------------


 

(7)                                Subsidiary if acting as a Guarantor, or its
Guarantee, would (a) be prohibited by law or regulation or (b) require a
governmental or third-party consent, approval, license or authorization; and

 

(8)                                 captive insurance Subsidiary, not-for-profit
Subsidiary or Subsidiary which is a special purpose entity for securitization
transaction (including any Receivables Subsidiary) or like special purposes;

 

in each case, unless the Borrower determines in its sole discretion, upon notice
to the Administrative Agent, that any of the foregoing Persons (other than a
Subsidiary that is not a Wholly Owned Subsidiary of Holdings or the Borrower)
should not be an Excluded Subsidiary until the date on which the Borrower has
informed the Administrative Agent that it elects to have such Person be an
Excluded Subsidiary; provided that the Guarantee and the security interest
provided by such Person is full and unconditional and fully enforceable in the
jurisdiction of organization of such Person.

 

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder:

 

(1)                                 income taxes imposed on or measured by its
net income (however denominated) or franchise taxes imposed in lieu of net
income taxes, in each case, (a) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (b) that are Other Connection
Taxes;

 

(2)                                 any branch profits tax or any similar tax
that is imposed by any jurisdiction described in clause (1) above;

 

(3)                                 any withholding tax (including any backup
withholding tax) that is in effect and would apply to amounts payable hereunder
to or for the account of a Recipient under the law applicable at the time such
Recipient becomes a party to this Agreement (or in the case of a Lender, under
the law applicable at the time such Lender changes its lending office), except
to the extent that the Recipient’s assignor (if any), at the time of assignment
(or such Lender immediately before it changed its lending office), was entitled
to receive additional amounts from the Loan Party with respect to any
withholding tax pursuant to Section 2.14(1) or Section 2.14(3);

 

(4)                                 Taxes that are attributable to such Lender’s
or Administrative Agent’s failure to comply with Section 2.14(5) or
Section 2.14(6); and

 

(5)                                 any U.S. federal withholding Taxes imposed
under FATCA.

 

“Executive Order” has the meaning assigned to such term in Section 3.19(3)(a).

 

--------------------------------------------------------------------------------


 

“Existing 2028 Debentures” means the 7.125% debentures due 2028 issued by The
Neiman Marcus Group, Inc. pursuant to an indenture dated as of May 27, 1998.

 

“Extended Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(2).

 

“Extended Term Loans” has the meaning assigned to such term in Section 2.20(1).

 

“Extending Term Lender” has the meaning assigned to such term in
Section 2.20(1).

 

“Extension” has the meaning assigned to such term in Section 2.20(1).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.20(2).

 

“Extension Offer” has the meaning assigned to such term in Section 2.20(1).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“FCPA” has the meaning assigned to such term in Section 3.19(2).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:

 

(1)                                 if such day is not a Business Day, the
Federal Funds Rate for such day will be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day;
and

 

(2)                                 if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day will be the average
rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1.0%)
charged to the Administrative Agent on such day on such transactions as
determined in good faith by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated September 9, 2013, by and among Merger
Sub, Credit Suisse Securities (USA) LLC, Credit Suisse AG, Royal Bank

 

--------------------------------------------------------------------------------


 

of Canada, Deutsche Bank Securities Inc., Deutsche Bank AG New York Branch and
Deutsche Bank AG Cayman Islands Branch, as amended and in effect from time to
time and including any joinders thereto.

 

“Fees” means the Administrative Agent Fees and all other fees set forth in the
Fee Letter payable to a Lender, the Administrative Agent, any Arranger or any
Co-Manager, in each case, with respect to Term Loans.

 

“Financial Covenant Default” has the meaning assigned to such term in
Section 8.01(6).

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, director of financial services,
treasurer, assistant treasurer or controller of such Person.

 

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement substantially in the form attached hereto as Exhibit G (as the same
may be modified in a manner satisfactory to the Administrative Agent).  Upon the
request of the Borrower, the Administrative Agent and Collateral Agent will
execute and deliver a First Lien Intercreditor Agreement with the Loan Parties
and one or more Debt Representatives for Indebtedness permitted hereunder that
is permitted to be secured on a pari passu basis with the Term Loans.

 

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of:

 

(1)                                 (a) Consolidated EBITDA of the Borrower for
the most recent period of four consecutive fiscal quarters for which Required
Financial Statements have been delivered, calculated on a Pro Forma Basis, minus
(b) non-financed Maintenance Capital Expenditures of the Borrower for such
period that were paid in cash during such four-quarter period (it being
understood that Capital Expenditures funded with proceeds of revolving loans
will not be deemed to be “financed” for the purpose of this clause (b)) minus
(c) Taxes based on income of the Borrower and the Restricted Subsidiaries that
were paid or payable in cash during such period (including tax distributions
paid in cash during such period) to

 

(2)                                 Fixed Charges of the Borrower for such
four-quarter period, calculated on a Pro Forma Basis.

 

“Fixed Charges” means, for any period, the sum without duplication, of the
following for such period:

 

(1)                                 the Consolidated Interest Expense of the
Borrower that was paid or payable in cash during such period; plus

 

(2)                                 all scheduled principal amortization
payments that were paid or payable in cash during such period with respect to
Indebtedness for borrowed money of the Borrower and the Restricted Subsidiaries,
including payments in respect of

 

--------------------------------------------------------------------------------


 

Capital Lease Obligations, but excluding payments with respect to intercompany
Indebtedness; plus

 

(3)                                 all cash dividend payments (excluding items
eliminated in consolidation) on any series of Disqualified Stock of the Borrower
or preferred stock of any Restricted Subsidiary made during such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia will be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession
(but excluding the policies, rules and regulations of the SEC applicable only to
public companies).

 

Notwithstanding anything to the contrary above or in the definition of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring any leases to be capitalized that are not
required to be capitalized as of the Closing Date, only those leases that would
result or would have resulted in Capital Lease Obligations or Capital
Expenditures on the Closing Date (assuming for purposes hereof that they were in
existence on the Closing Date) will be considered capital leases and all
calculations under this Agreement will be made in accordance therewith.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any Person (the “guarantor”) means:

 

(1)                                 any obligation, contingent or otherwise, of
the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect:

 

(a)                                 to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to

 

--------------------------------------------------------------------------------


 

purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligations;

 

(b)                                 to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof;

 

(c)                                  to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other
obligation;

 

(d)                                 entered into for the purpose of assuring in
any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part); or

 

(e)                                  as an account party in respect of any
letter of credit, bank guarantee or other letter of credit guaranty issued to
support such Indebtedness or other obligation; or

 

(2)                                 any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other Person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor;

 

provided, that the term “Guarantee” will not include endorsements of instruments
for deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).

 

The amount of any Guarantee will be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Guarantor” means (1) Holdings; (2) each Subsidiary Loan Party; and (3) each
Parent Entity or Restricted Subsidiary (other than any Restricted Subsidiary
that is not a Wholly Owned Subsidiary) that the Borrower may elect in its sole
discretion, from time to time, upon written notice to the Administrative Agent,
to cause to Guarantee the Obligations until such date that the Borrower has
informed the Administrative Agent that it elects not to have such Person
Guarantee the Obligations; provided that, in the case of this clause (3), the
Guarantee and the security interest provided by such Person is full and
unconditional and fully enforceable in the jurisdiction of organization of such
Person.

 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum byproducts or distillates, friable asbestos
or friable

 

--------------------------------------------------------------------------------


 

asbestos-containing materials, polychlorinated biphenyls or radon gas, in each
case, that are regulated or would reasonably be expected to give rise to
liability under any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, not entered into for
speculative purposes; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings or any of its
Subsidiaries will be a Hedge Agreement.

 

“Holdings” has the meaning assigned to such term in the introductory paragraph
hereof.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (i) did not,
as of the last day of the most recent fiscal quarter for which Required
Financial Statements have been delivered, have assets with a value in excess of
2.5% of the Consolidated Total Assets or revenues representing in excess of 2.5%
of total revenues of the Borrower and the Restricted Subsidiaries for the period
of four consecutive fiscal quarters for which Required Financial Statements have
been delivered, calculated on a consolidated basis in accordance with GAAP; and
(ii) taken together with all Immaterial Subsidiaries as of the last day of the
most recent fiscal quarter of the Borrower for which Required Financial
Statements have been delivered, did not have assets with a value in excess of
5.0% of Consolidated Total Assets or revenues representing in excess of 5.0% of
total revenues of the Borrower and the Restricted Subsidiaries on a consolidated
basis for such four-quarter period.

 

“Incremental Equivalent Term Debt” means secured or unsecured Indebtedness of
the Borrower in the form of term loans or notes; provided that:

 

(1)                                 the aggregate outstanding principal amount
of such Indebtedness on any date that such Indebtedness is incurred pursuant to
Section 6.01(1) shall be subject to the limitations set forth in
Section 2.18(3);

 

(2)                                 the final maturity date of such Incremental
Equivalent Term Debt may not be earlier than the Latest Maturity Date of the
Term Loans;

 

(3)                                 the Weighted Average Life to Maturity of
such Incremental Equivalent Term Debt may be no shorter than the longest
remaining Weighted Average Life to Maturity of the Term Loans;

 

(4)                                 if such Indebtedness is secured on a pari
passu basis with the Term Loans, such Indebtedness (a) consist of notes and
(b) a Debt Representative acting on behalf of the holders of such Indebtedness
has become party to or is otherwise subject to the provisions of a First Lien
Intercreditor Agreement; and

 

--------------------------------------------------------------------------------


 

(5)                                 if such Indebtedness is secured on a junior
basis to the Term Loans, a Debt Representative acting on behalf of the holders
of such Indebtedness has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement.

 

Incremental Equivalent Term Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Incremental Facility” has the meaning assigned to such term in Section 2.18(1).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.18(5).

 

“Incremental Lenders” has the meaning assigned to such term in Section 2.18(5).

 

“Incremental Term Loan Installment Date” has the meaning assigned to such term
in Section 2.06(2).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.18(1).

 

“Incremental Yield” has the meaning assigned to such term in Section 2.18(8).

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(1)                                 all obligations of such Person for borrowed
money;

 

(2)                                 all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments;

 

(3)                                 all obligations of such Person under
conditional sale or title retention agreements relating to property or assets
purchased by such Person;

 

(4)                                 all obligations of such Person issued or
assumed as the deferred purchase price of property or services, to the extent
the same would be required to be shown as a long-term liability on a balance
sheet prepared in accordance with GAAP;

 

(5)                                 all Capital Lease Obligations of such
Person;

 

(6)                                 all net payments that such Person would have
to make in the event of an early termination, on the date Indebtedness of such
Person is being determined, in respect of outstanding Hedge Agreements;

 

(7)                                 the principal component of all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and bank guarantees;

 

--------------------------------------------------------------------------------


 

(8)                                 the principal component of all obligations
of such Person in respect of bankers’ acceptances;

 

(9)                                all Guarantees by such Person of Indebtedness
described in clauses (1) through (8) above; and

 

(10)                          the amount of all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock (excluding accrued dividends that have not increased the liquidation
preference of such Disqualified Stock);

 

provided that Indebtedness will not include:

 

(a)                                 trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business;

 

(b)                                 prepaid or deferred revenue arising in the
ordinary course of business;

 

(c)                                  purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase prices of an
asset to satisfy unperformed obligations of the seller of such asset; or

 

(d)                                 earn-out obligations until such obligations
become a liability on the balance sheet of such Person in accordance with GAAP.

 

The Indebtedness of any Person will include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

 

“Indemnified Taxes” means (1) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (2) to the extent not otherwise described in
clause (1), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.05(2).

 

“Intellectual Property Rights” has the meaning assigned to such term in
Section 3.20(1).

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Administrative Agent, the Collateral Agent and
Deutsche Bank AG New York Branch, as administrative agent and collateral agent
under the ABL Credit Agreement, and acknowledged by Holdings and the Borrower,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Interest Coverage Ratio” means, as of any date, the ratio of (1) the
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters for

 

--------------------------------------------------------------------------------


 

which Required Financial Statements have been delivered, calculated on a Pro
Forma Basis, to (2) the sum of (a) the Consolidated Interest Expense of the
Borrower for such period, calculated on a Pro Forma Basis, and (b) all cash
dividend payments (excluding items eliminated in consolidation) on any series of
Disqualified Stock of the Borrower or preferred stock of any of the Restricted
Subsidiaries, in each case, made during such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (1) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Term
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing; and (2) with respect to any ABR Loan, the
last Business Day of each fiscal quarter of the Borrower commencing with the
last Business Day of the fiscal quarter of the Borrower ending in January 2014.

 

“Interest Period” means, as to any Eurocurrency Borrowing, the period commencing
on the date of such Borrowing or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as applicable, and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is one, two, three or six months
thereafter (or, if agreed by all Lenders, 12 months or a shorter period), as the
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.04 or repaid or prepaid in accordance
with Section 2.06, 2.07 or 2.08; provided that:

 

(1)                                 if any Interest Period would end on a day
other than a Business Day, such Interest Period will be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period will end on the next
preceding Business Day;

 

(2)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period) will
end on the last Business Day of the calendar month at the end of such Interest
Period;

 

(3)                                 no Interest Period will extend beyond the
applicable Maturity Date.  Interest will accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period; and

 

(4)                                 the initial Interest Period, commencing on
the Closing Date, will end on December 6, 2013.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

--------------------------------------------------------------------------------


 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency).

 

“Investment Grade Securities” means:

 

(1)                                 securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Cash Equivalents);

 

(2)                                 securities that have an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among the Borrower and its Restricted Subsidiaries;

 

(3)                                 corresponding instruments in countries other
than the United States customarily utilized for high quality investments and in
each case with maturities not exceeding two years from the date of acquisition;
and

 

(4)                                 investments in any fund that invests at
least 95.0% of its assets in investments of the type described in clauses
(1) and (2) above which fund may also hold immaterial amounts of cash pending
investment and/or distribution.

 

“Investors” has the meaning assigned to such term in the recitals hereto.

 

“Junior Financing” means any Indebtedness permitted to be incurred hereunder
that is contractually subordinated in right of payment to the Obligations or
secured by Liens that are contractually subordinated to the Liens securing the
Obligations or any Permitted Refinancing Indebtedness in respect of any of the
foregoing.

 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement substantially in the form attached hereto as Exhibit H (as the same
may be modified in a manner satisfactory to the Administrative Agent), or, if
requested by the providers of Indebtedness to be secured on a junior basis to
the Term Loans, another lien subordination arrangement satisfactory to the
Administrative Agent.  Upon the request of the Borrower, the Administrative
Agent and Collateral Agent will execute and deliver a Junior Lien Intercreditor
Agreement with the Loan Parties and one or more Debt Representatives for
Indebtedness permitted hereunder that is permitted to be secured on a junior
basis to the Term Loans.

 

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of the Term Facilities in effect on such date.

 

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such Person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance in accordance with Section 10.04), as well as any Person that
becomes a Lender hereunder pursuant to Section 10.04 and any Additional Lender.

 

“Lender Default” means:

 

--------------------------------------------------------------------------------


 

(1)                                 the refusal (which has not been retracted)
or failure of any Lender to make available its portion of any Borrowing;

 

(2)                                 any Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations under the Term Facility or under other similar agreements in
which it commits to extend credit; or

 

(3)                                 the admission by any Lender that it is
insolvent or such Lender becoming subject to a Lender-Related Distress Event.

 

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls a Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any debt relief law, or a custodian, conservator, receiver or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, or such Distressed Person or any Person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event will not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interests in any Lender or any Person
that directly or indirectly controls such Lender by a Governmental Authority or
an instrumentality thereof.

 

“lending office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Term Loans.

 

“Letter of Credit” has the meaning assigned to such term in the ABL Credit
Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum equal to the arithmetic mean of the offered rates for
deposits in Dollars with a term equivalent to such Interest Period by reference
to the British Bankers’ Association Interest Settlement Rates (or by reference
to any successor or substitute entity or other quotation service providing
comparable quotations to such British Bankers’ Association Interest Settlement
Rates) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association (or any successor or
substitute agency) as an authorized vendor for the purpose of displaying such
rates); provided that if such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period will be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the

 

--------------------------------------------------------------------------------


 

Eurocurrency Loan being made, continued or converted by the Administrative Agent
and with a term equivalent to such Interest Period would be offered by the
Administrative Agent to major banks in the London interbank Eurocurrency market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

 

“LIBOR Quoted Rate” means, for any day (or if such day is not a Business Day,
the immediately preceding Business Day), a fluctuating rate per annum equal to
the greater of (1) the Adjusted LIBO Rate for an interest period of one month as
determined as of 11:00 a.m. (London, England time) on such day by reference to
the British Bankers’ Association Interest Settlement Rates (or by reference to
any successor or substitute entity or other quotation service providing
comparable quotations to such British Bankers’ Association Interest Settlement
Rates) for deposits in dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
(or any successor or substitute agency) as an authorized vendor for the purpose
of displaying such rates); and (2) 1.00%.

 

“Lien” means, with respect to any asset (1) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset; or (2) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event will an operating lease or an
agreement to sell be deemed to constitute a Lien.

 

“Loan Documents” means this Agreement, the Security Documents, the Intercreditor
Agreement, any First Lien Intercreditor Agreement, any Junior Lien Intercreditor
Agreement, any Note and, solely for the purposes of Sections 3.01, 3.02, and
8.01(3) hereof, the Fee Letter.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Maintenance Capital Expenditures” means, for any period, the portion of the
aggregate amount of all Capital Expenditures of the Borrower for such period
attributable to maintenance of property, plant or equipment of the Borrower and
the Restricted Subsidiaries, as determined in good faith by a Responsible
Officer of the Borrower.

 

“Management Agreement” means (1) each of the Management Services Agreements, as
in effect on the Closing Date (the “Closing Date Management Agreements”), as
amended, supplemented or otherwise modified in a manner not materially adverse
to the Lenders, and (2) any other similar or related agreement with one or more
of the Sponsors on terms not materially adverse to the Lenders relative to the
terms of the Closing Date Management Agreements; it being agreed that (a) the
inclusion of or increases (either by amendments to the Closing Date Management
Agreements, the execution of a similar or related agreements or otherwise) by a
material amount in the aggregate amount payable to the Sponsors as a monitoring,
management or similar fee

 

--------------------------------------------------------------------------------


 

above $10.0 million per annum (with pro rated amounts payable for any partial
year periods and any amounts not paid in any year accruing and payable upon
request of the Sponsors in future periods) will be deemed to be materially
adverse to the Lenders and (b) (i) adding Affiliates of the Sponsors as parties
to any such agreements or (ii) providing for the payment (or accrual) of an
annual monitoring, management or similar fee to the Sponsors in an aggregate
amount equal to or less than $10.0 million per annum for any period commencing
on or after the Closing Date (with pro rated amounts payable for any partial
year periods and any amounts not paid in any period beginning on the Closing
Date accruing and being payable upon request of the Sponsors in future periods),
either by amendments to the Closing Date Management Agreements, the execution of
a similar or related agreements or otherwise, in each case, will not be
materially adverse to the Lenders.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower and the Restricted
Subsidiaries on the Closing Date.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(1)                                 the business, financial condition or results
of operations, in each case, of the Borrower and the Restricted Subsidiaries
(taken as a whole);

 

(2)                                 the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under the
Loan Documents; or

 

(3)                                 the rights and remedies of the
Administrative Agent and the Lenders (taken as a whole) under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Term Loans) of the
Borrower or any Subsidiary Loan Party in an aggregate outstanding principal
amount exceeding $50.0 million.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

“Maturity Date” means, as the context may require:

 

(1)                                 with respect to Term Loans existing on the
Closing Date, October 25, 2020;

 

(2)                                 with respect to any Incremental Term Loans,
the final maturity date specified therefor in the applicable Incremental
Facility Amendment;

 

(3)                                 with respect to any Other Term Loans, the
final maturity date specified therefor in the applicable Refinancing Amendment;
and

 

--------------------------------------------------------------------------------


 

(4)                                 with respect to any Extended Term Loans, the
final maturity date specified therefor in the applicable Extension Amendment.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

 

“Merger” has the meaning assigned to such term in the recitals hereto.

 

“Merger Agreement” has the meaning assigned to such term in the recitals hereto.

 

“Merger Sub” has the meaning assigned to such term in the introductory paragraph
hereof.

 

“MNPI” means any material Nonpublic Information regarding Holdings and the
Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).  For purposes of this
definition “material Nonpublic Information” means Nonpublic Information that
would reasonably be expected to be material to a decision by any Lender to
assign or acquire any Term Loans or to enter into any of the transactions
contemplated thereby.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Policies” has the meaning assigned to such term in Section 5.10(2).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Restricted
Subsidiary or any ERISA Affiliate (other than one considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Net Cash Proceeds” means the aggregate cash proceeds (using the fair market
value of any Cash Equivalents) received by the Borrower or any Restricted
Subsidiary in respect of any Asset Sale (including any cash received in respect
of or upon the sale or other disposition of any Designated Non-Cash
Consideration received in any Asset Sale and any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, and including any proceeds received as
a result of unwinding any related Hedge Agreements in connection with such
transaction but excluding the assumption by the acquiring Person of Indebtedness
relating to the disposed assets or other consideration received in any other
non-cash form), net of the direct cash costs relating to such Asset Sale and the
sale or disposition of such Designated Non-Cash Consideration (including legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required to be paid as a result of

 

--------------------------------------------------------------------------------


 

such transaction that is secured by a Permitted Lien that is prior or senior to
the Lien securing the Obligations, any costs associated with unwinding any
related Hedge Agreements in connection with such transaction and any deduction
of appropriate amounts to be provided by the Borrower or any of the Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Borrower or any of the Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that such
reserved amounts will be deemed to be Net Cash Proceeds to the extent and at the
time of any reversal thereof (to the extent not applied to the satisfaction of
any applicable liabilities in cash in a corresponding amount).  For purposes of
Section 2.08(1), no cash proceeds realized in connection with an Asset Sale will
be deemed to be Net Cash Proceeds unless such Asset Sale involves aggregate
consideration in excess of $10.0 million.

 

“New York Courts” has the meaning assigned to such term in Section 10.15.

 

“No MNPI Representation” means, with respect to any Person, a customary
representation that such Person is not in possession of any MNPI.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(3).

 

“Non-Debt Fund Affiliate” means any Affiliated Lender other than a Debt Fund
Affiliate.

 

“Non-Debt Fund Affiliate Assignment and Acceptance” has the meaning assigned to
such term in Section 10.04(10)(b).

 

“Non-Ratio Based Incremental Facility Cap” has the meaning assigned to such term
in Section 2.18(3).

 

“Note” has the meaning assigned to such term in Section 2.05(5).

 

“Obligations” means:

 

(1)                                 all amounts owing to any Agent or any Lender
pursuant to the terms of this Agreement or any other Loan Document, including
all interest and expenses accrued or accruing (or that would, absent the
commencement of an insolvency or liquidation proceeding, accrue) after the
commencement by or against any Loan Party of any proceeding under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
naming such Loan Party as the debtor in such proceeding, in accordance with and
at the rate specified in this Agreement, whether or not the claim for such
interest or expense is allowed or allowable as a claim in such proceeding;

 

--------------------------------------------------------------------------------


 

(2)                                 any Specified Hedge Obligations; and

 

(3)                                 any Cash Management Obligations;

 

provided that:

 

(a)                                 the Obligations of the Loan Parties under
any Specified Hedge Agreement and Cash Management Obligations will be secured
and Guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and Guaranteed; and

 

(b)                                 any release of Collateral or Guarantors (as
defined in the Collateral Agreement) effected in the manner permitted by this
Agreement or any Security Document will not require the consent of any Cash
Management Bank or Qualified Counterparty pursuant to any Loan Document.

 

“OFAC” has the meaning assigned to such term in Section 3.19(3)(e).

 

“Original Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(1).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other First Lien Indebtedness” has the meaning assigned to such term in
Section 2.08(1)(c).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

 

“Other Term Loan Installment Date” has the meaning assigned to such term in
Section 2.06(2).

 

“Other Term Loans” has the meaning assigned to such term in Section 2.19(1).

 

“Parent Entity” means any direct or indirect parent of the Borrower.

 

--------------------------------------------------------------------------------


 

“Participant” has the meaning assigned to such term in Section 10.04(4)(a).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(4)(a).

 

“Payment Office” means the office of the Administrative Agent located at Eleven
Madison Avenue, New York, New York 10010 or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

 

“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in a form substantially similar to that delivered on the Closing
Date.

 

“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition) if (1) no Event of Default is continuing
immediately prior to making such Investment or would result therefrom; and
(2) immediately after giving effect thereto, with respect to acquisitions of
entities that do not become Subsidiary Loan Parties, the aggregate fair market
value of all Investments made in such entities since the Closing Date (with all
such Investments being valued at their original fair market value and without
taking into account subsequent increases or decreases in value), when taken
together with the aggregate amount of payments made with respect to Investments
pursuant to Section 6.04(6), will not exceed the greater of (a) $100 million and
(b) 1.15% of Consolidated Total Assets as of the date any such acquisition is
made.

 

“Permitted Amendment” means any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment.

 

“Permitted Debt” has the meaning assigned thereto in Section 6.01.

 

“Permitted Holders” means each of:

 

(1)                                 the Sponsors;

 

(2)                                 any member of the Management Group (or any
controlled Affiliate thereof);

 

(3)                                 any other holder of a direct or indirect
equity interest in Holdings that either (a) holds such interest as of the
Closing Date and is disclosed to the Arrangers prior to the Closing Date or
(b) becomes a holder of such interest prior to the three-month anniversary of
the Closing Date and is a limited partner of a Sponsor on the Closing Date;
provided that the limited partners that become holders of equity interests
pursuant to this clause (b) do not own in the aggregate more than 25% of the
Voting Stock of Holdings as of such three-month anniversary;

 

--------------------------------------------------------------------------------


 

(4)                                 any group (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act) of which Persons described in the foregoing
clauses (1), (2) or (3) are members; provided that, without giving effect to the
existence of such group or any other group, the Persons described in clauses
(1), (2) and (3), collectively, Beneficially Own Voting Stock representing 50%
or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings (determined on a fully diluted basis
but without giving effect to contingent voting rights not yet vested) then held
by such group; and

 

(5)                                 any Permitted Parent.

 

“Permitted Holdings Debt” means unsecured Indebtedness of Holdings that:

 

(1)                                 is not subject to any Guarantee by the
Borrower or any Restricted Subsidiary;

 

(2)                                 does not mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date;

 

(3)                                 no Event of Default has occurred and is
continuing immediately after the issuance or incurrence thereof or would result
therefrom;

 

(4)                                 has no scheduled amortization or payments of
principal (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (6) hereof) prior to the Latest Maturity Date;

 

(5)                                 does not require any payments in cash of
interest or other amounts in respect of the principal thereof prior to the
earlier to occur of the date that is ninety-one (91) days after the Latest
Maturity Date; and

 

(6)                                 has mandatory prepayment, repurchase or
redemption, covenant, default and remedy provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive than those set forth in the Senior
Notes Indentures taken as a whole (other than provisions customary for senior
discount notes of a holding company), in each case as determined in good faith
by a Responsible Officer of the Borrower;

 

provided that clauses (4) and (5) will not restrict payments that are necessary
to prevent such Indebtedness from being treated as an “applicable high yield
discount obligation” within the meaning of Section 163(i)(1) of the Code;
provided, further that the Borrower will deliver to the Administrative Agent
final copies of the definitive credit documentation relating to such
Indebtedness (unless the Borrower is bound by a confidentiality obligation with
respect thereto, in which case the Borrower will deliver a reasonably detailed
description of the material terms and conditions of such Indebtedness in lieu
thereof).

 

--------------------------------------------------------------------------------


 

“Permitted Investment” has the meaning assigned to such term in Section 6.04.

 

“Permitted Investor” means:

 

(1)                                 each of the Sponsors;

 

(2)                                 each of their respective Affiliates and
investment managers;

 

(3)                                 any fund or account managed by any of the
Persons described in clause (1) or (2) of this definition;

 

(4)                                 any employee benefit plan of Holdings or any
of its Subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan; and

 

(5)                                 investment vehicles of members of management
of Holdings or the Borrower that invest in, acquire or trade commercial loans
but excluding natural persons.

 

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

 

“Permitted Parent” means any Parent Entity for so long as it is controlled by
one or more Persons that are Permitted Holders pursuant to clause (1), (2),
(3) or (4) of the definition thereof.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, “Refinance”) the Indebtedness being Refinanced
(or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that:

 

(1)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses);

 

(2)                                 the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the shorter
of (a) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced and (b) the Weighted Average Life to Maturity that would result if
all payments of principal on the Indebtedness being Refinanced that were due on
or after the date that is one year following the Latest Maturity Date were
instead due on the date that is one year following the Latest Maturity Date;
provided that no Permitted Refinancing Indebtedness incurred in reliance on this
subclause (b) will have any scheduled principal payments due prior to the Latest
Maturity Date in excess of, or prior to, the scheduled principal payments due
prior to such Latest Maturity Date for the Indebtedness being Refinanced;

 

--------------------------------------------------------------------------------


 

(3)                                 if the Indebtedness being Refinanced is
subordinated in right of payment to any Obligations under this Agreement, such
Permitted Refinancing Indebtedness is subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced;

 

(4)                                no Permitted Refinancing Indebtedness may
have different obligors, or greater Guarantees or security, than the
Indebtedness being Refinanced; provided that, with respect to a Refinancing of
the ABL Obligations, the Liens, if any, securing such Permitted Refinancing
Indebtedness will be on terms not materially less favorable to the Lenders than
those contained in the documentation governing the ABL Credit Agreement, as
determined in good faith by a Responsible Officer of the Borrower;

 

(5)                                 in the case of a Refinancing of Indebtedness
that is secured on a pari passu basis with the Term Loans with Indebtedness that
is secured on a pari passu basis with the Term Loans, a Debt Representative
acting on behalf of the holders of such Indebtedness has become party to or is
otherwise subject to the provisions of a First Lien Intercreditor Agreement and,
if applicable, the Intercreditor Agreement;

 

(6)                                 in the case of a Refinancing of Indebtedness
that is secured on a pari passu basis with, or on a junior basis to, the Term
Loans with Indebtedness that is secured on a junior basis, to the Term Loans, a
Debt Representative acting on behalf of the holders of such Indebtedness has
become party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement and, if applicable, the Intercreditor Agreement; and

 

(7)                                 in the case of a Refinancing of the ABL
Obligations, the Liens, if any, securing such Permitted Refinancing Indebtedness
are subject to the Intercreditor Agreement or another intercreditor agreement
that is substantially consistent with, and no less favorable to the Lenders in
any material respect than, the Intercreditor Agreement as certified by a
Responsible Officer of the Borrower.

 

Permitted Refinancing Indebtedness may not be incurred to Refinance Indebtedness
that is secured on a junior basis to the Term Loans with Indebtedness that is
secured on a pari passu basis with the Term Loans.  For the avoidance of doubt,
any Permitted Refinancing Indebtedness incurred to refinance any
Obligations, Incremental Equivalent Term Debt or Credit Agreement Refinancing
Indebtedness will be required to satisfy the requirements of the definition of
“Incremental Equivalent Term Debt” or “Credit Agreement Refinancing
Indebtedness”, as applicable.

 

Indebtedness constituting Permitted Refinancing Indebtedness will not cease to
constitute Permitted Refinancing Indebtedness as a result of the subsequent
extension of the Latest Maturity Date after the date of original incurrence
thereof.

 

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, government,
individual or family trust, Governmental Authority or other entity of whatever
nature.

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is (1) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA; and
(2) either (a) sponsored or maintained (at the time of determination or at any
time within the five years prior thereto) by Holdings or any of its Subsidiaries
or any ERISA Affiliate or (b) in respect of which Holdings or any of its
Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 10.17(1).

 

“Pledged Collateral” means “Pledged Collateral” as defined in the Collateral
Agreement.

 

“Pro Forma Basis” or “Pro Forma” means, with respect to the calculation of the
Senior Secured First Lien Net Leverage Ratio, the Total Net Leverage Ratio, the
Interest Coverage Ratio, the Fixed Charge Coverage Ratio or any other
calculation under any applicable provision of the Loan Documents, as of any
date, that pro forma effect will be given to the Transactions, any Permitted
Acquisition or Investment, any issuance, incurrence, assumption or permanent
repayment of Indebtedness (including Indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transaction and for which any such
financial ratio or other calculation is being calculated) and all sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business, division or store, or any conversion of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of the Borrower being used to calculate such financial ratio (the
“Reference Period”), or subsequent to the end of the Reference Period but prior
to such date or prior to or simultaneously with the event for which a
determination under this definition is made (including any such event occurring
at a Person who became a Restricted Subsidiary after the commencement of the
Reference Period), as if each such event occurred on the first day of the
Reference Period, and pro forma effect will be given to factually supportable
and identifiable pro forma cost savings related to operational efficiencies,
strategic initiatives or purchasing improvements and other synergies, in each
case, reasonably expected by the Borrower and the Restricted Subsidiaries to be
realized based upon actions reasonably expected to be taken within 18 months of
the date of such calculation (without duplication of the amount of actual
benefit realized during such period from such actions), which cost savings,
improvements and synergies can be reasonably computed, as certified in writing
by the chief financial officer of the Borrower.

 

“Projections” means all projections (including financial estimates, financial
models, forecasts and other forward-looking information) furnished to the

 

--------------------------------------------------------------------------------


 

Lenders or the Administrative Agent by or on behalf of Holdings or any of the
Subsidiaries on or prior to the Closing Date.

 

“Public Lender” has the meaning assigned to such term in Section 10.17(2).

 

“Purchase Date” means the date that the Merger is required to be consummated
pursuant to the Merger Agreement.

 

“Purchase Documents” means the collective reference to the Merger Agreement, all
material exhibits and schedules thereto and all agreements expressly
contemplated thereby.

 

“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
becomes an Assignee or Participant pursuant to Section 10.04(14).

 

“Qualified Counterparty” means any counterparty to any Specified Hedge Agreement
that, at the time such Specified Hedge Agreement was entered into or on the
Closing Date, was an Agent, an Arranger, a Lender or an Affiliate of the
foregoing, whether or not such Person subsequently ceases to be an Agent, an
Arranger, a Lender or an Affiliate of the foregoing.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

 

“Qualified IPO” means an underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-4 or Form S-8) of the
Equity Interests of any Parent Entity which generates cash proceeds of at least
$100.0 million.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

 

(1)                                 the Board of Directors of the Borrower has
determined in good faith that such Qualified Receivables Financing (including
financing terms, covenants, termination events and other provisions) is, in the
aggregate, economically fair and reasonable to the Borrower and the Restricted
Subsidiaries;

 

(2)                                 all sales of accounts receivable and related
assets by the Borrower or any Restricted Subsidiary to the Receivables
Subsidiary are made at fair market value (as determined in good faith by a
Responsible Officer of the Borrower); and

 

(3)                                 the financing terms, covenants, termination
events and other provisions thereof will be market terms (as determined in good
faith by a Responsible Officer of the Borrower) and may include Standard
Securitization Undertakings.

 

--------------------------------------------------------------------------------


 

The grant of a security interest in any accounts receivable of the Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary) to secure any
Indebtedness will not be deemed a Qualified Receivables Financing.

 

“Quarterly Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Ratio Debt” has the meaning assigned to such term in Section 6.01.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, and all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 

“Receivables Facility” means one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for standard representations, warranties, covenants and indemnities made
in connection with such facilities) to the Borrower and the Restricted
Subsidiaries pursuant to which the Borrower or any Restricted Subsidiary sells
its accounts receivable to either (1) a Person that is not a Restricted
Subsidiary; or (2) a Receivables Subsidiary that in turn sells its accounts
receivable to a Person that is not a Restricted Subsidiary.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or any Restricted Subsidiaries may sell, convey or otherwise
transfer to:

 

(1)                                 a Receivables Subsidiary (in the case of a
transfer by the Borrower or any Restricted Subsidiary that is not a Receivables
Subsidiary); and

 

(2)                                 any other Person (in the case of a transfer
by a Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any Restricted Subsidiary, and any assets related thereto including all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable and any Hedge
Agreements entered into by the Borrower or any such Restricted Subsidiary in
connection with such accounts receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

--------------------------------------------------------------------------------


 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person formed solely for the purposes of engaging in a Qualified
Receivables Financing with the Borrower and to which the Borrower or any
Restricted Subsidiary transfers accounts receivable and related assets) which
engages in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Restricted Subsidiaries, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the Board of Directors of the Borrower (as provided
below) as a Receivables Subsidiary and:

 

(1)                                 no portion of the Indebtedness or any other
obligations (contingent or otherwise):

 

(a)                                 is guaranteed by the Borrower or any
Restricted Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings);

 

(b)                                 is recourse to or obligates the Borrower or
any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings; or

 

(c)                                  subjects any property or asset of the
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;

 

(2)                                 with which neither the Borrower nor any
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower; and

 

(3)                                 to which neither the Borrower nor any other
Restricted Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

Any such designation by the Board of Directors of the Borrower will be evidenced
to the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and a certificate of a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing conditions.

 

“Recipient” means the Administrative Agent and any Lender, as applicable.

 

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and the terms “Refinanced” and
“Refinancing” will have correlative meanings.

 

--------------------------------------------------------------------------------


 

“Refinancing Amendment” means an amendment to this Agreement (and, as necessary,
each other Loan Document) executed by each of (1) the Borrower and Holdings;
(2) the Administrative Agent; and (3) each Lender that agrees to provide any
portion of the Other Term Loans in accordance with Section 2.19.

 

“Register” has the meaning assigned to such term in Section 10.04(2)(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees and collateral
provisions) issued by the Borrower in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate amount of Net Cash Proceeds received by the Borrower or a
Restricted Subsidiary in connection therewith that are not applied to prepay the
Term Loans as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale in respect of which the Borrower has
delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that the Borrower or any Restricted Subsidiary intends and expects to
use an amount of funds not to exceed the amount of Net Cash Proceeds of an Asset
Sale to restore, rebuild, repair, construct, improve, replace or otherwise
acquire assets used or useful in the Borrower’s or a Restricted Subsidiary’s
business.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended by
the Borrower or a Restricted Subsidiary prior to the relevant Reinvestment
Prepayment Date to restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets used or useful in the Borrower’s or a Restricted
Subsidiary’s business.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment
Event, the date occurring one year after such Reinvestment Event or, if the
Borrower or a Restricted Subsidiary has entered into a legally binding
commitment within one year after such Reinvestment Event to restore, rebuild,
repair, construct, improve, replace or otherwise acquire assets used or useful
in the Borrower’s or a Restricted Subsidiary’s business, the date occurring two
years after such Reinvestment Event.

 

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the environment.

 

“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

 

“Repricing Event” means (1) any prepayment of the Term Loans with the proceeds
of, or any conversion of Term Loans into, any new or replacement tranche of debt
financing bearing interest at an “effective” interest rate less than the
“effective” interest rate applicable to the Term Loans and (2) any amendment to
the Term Facility that, directly or indirectly, reduces the “effective” interest
rate applicable to the Term Loans (in each case, taking into account original
issue discount and upfront fees, which will be deemed to constitute like amounts
of original issue discount, being equated to interest rate margins based on an
assumed four-year life to maturity); provided that no Repricing Event will be
deemed to occur in connection with a Change in Control.

 

“Required Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

“Required Lender Consent Items” has the meaning assigned to such term in
Section 10.04(12)(c).

 

“Required Lenders” means, at any time, Lenders having Term Loans outstanding and
unused Commitments that, taken together, represent more than 50.0% of the sum of
all Term Loans outstanding and Commitments at such time.  The Term Loans and
Commitments of any Defaulting Lender will be disregarded in determining Required
Lenders; provided that subject to the Borrower’s right to replace Defaulting
Lenders as set forth herein, Defaulting Lenders will be included in determining
Required Lenders with respect to:

 

(1)                                 any amendment that would disproportionately
affect the obligation of the Borrower to make payment of the Term Loans or
Commitments of such Defaulting Lender as compared to other Lenders holding the
same Class of Term

 

--------------------------------------------------------------------------------


 

Loans or Commitments;

 

(2)                                 any amendment relating to:

 

(a)                                 increases in the Commitment of such
Defaulting Lender;

 

(b)                                 reductions of principal, interest, fees or
premium applicable to the Term Loans or Commitments of such Defaulting Lender;
and

 

(c)                                  extensions of final maturity or the due
date of any amortization, interest, fee or premium payment applicable to the
Term Loans or Commitments of such Defaulting Lender; and

 

(3)                                 matters requiring the approval of each
Lender under subclauses (v) and (vi) of Section 10.08(2).

 

“Required Percentage” means, with respect to any Excess Cash Flow Period, the
percentage set forth in the table below based on Senior Secured First Lien Net
Leverage Ratio determined as of the last day of such Excess Cash Flow Period:

 

Senior Secured First Lien Net Leverage
Ratio

 

Required Percentage

 

Greater than 4.00 to 1.00

 

50.0

%

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

25.0

%

Less than or equal to 3.50 to 1.00

 

0

%

 

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, vice president, secretary, assistant secretary or any
Financial Officer of such Loan Party or any other individual designated in
writing to the Administrative Agent by an existing Responsible Officer of such
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party will be conclusively presumed to have been
authorized by all necessary corporate, partnership or other action on the part
of such Loan Party and such Responsible Officer will be conclusively presumed to
have acted on behalf of such Loan Party.

 

“Restricted Payments” has the meaning assigned to such term in Section 6.06.

 

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person. Unless otherwise indicated in this
Agreement, all references to Restricted Subsidiaries will mean Restricted
Subsidiaries of the Borrower.

 

--------------------------------------------------------------------------------


 

“Retained Percentage” means, with respect to any Excess Cash Flow Period, 100%
minus the Required Percentage with respect to such Excess Cash Flow Period.

 

“S&P” means Standard & Poor’s Ratings Services or any successor entity thereto.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.03.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Parties” means the collective reference to the “Secured Parties” as
defined in the Collateral Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the Collateral Agreement and each of the security
agreements and other instruments and documents executed and delivered by any
Loan Party pursuant thereto or pursuant to Section 5.10.

 

“Senior Cash Pay Notes” means the 8.00% senior cash pay notes due 2021 issued on
or prior to the date hereof pursuant to the Senior Cash Pay Notes Indenture.

 

“Senior Cash Pay Notes Indenture” means that certain indenture, dated as of
October 21, 2013, among the Senior Cash Pay Notes Trustee, the Borrower and the
guarantors party thereto.

 

“Senior Cash Pay Notes Trustee” means U.S. Bank National Association, together
with its permitted successors and assigns.

 

“Senior Notes” means, collectively, the Senior Cash Pay Notes and the Senior PIK
Notes.

 

“Senior Notes Documents” means, collectively, the Senior Notes Indentures and
all other loan agreements, indentures, note purchase agreements, promissory
notes, guarantees, intercreditor agreements, assignment and assumption
agreements and other instruments and agreements evidencing the terms of Senior
Notes.

 

“Senior Notes Indentures” means, collectively, the Senior Cash Pay Notes
Indenture and the Senior PIK Notes Indenture.

 

“Senior PIK Notes” means the 8.75% senior PIK notes due 2021 issued on or prior
to the date hereof pursuant to the Senior PIK Notes Indenture.

 

--------------------------------------------------------------------------------


 

“Senior PIK Notes Indenture” means that certain indenture, dated as of
October 21, 2013, among the Senior PIK Notes Trustee, the Borrower and the
guarantors party thereto.

 

“Senior PIK Notes Trustee” means U.S. Bank National Association, together with
its permitted successors and assigns.

 

“Senior Secured First Lien Net Leverage Ratio” means, as of any date, the ratio
of Consolidated First Lien Net Debt as of such date to Consolidated EBITDA for
the most recent four fiscal quarter period for which Required Financial
Statements have been delivered, calculated on a Pro Forma Basis.

 

“Specified Event of Default” means any Event of Default under Section 8.01(2),
8.01(3), 8.01(8) or 8.01(9).

 

“Specified Hedge Agreement” means any Hedge Agreement entered into or assumed
between or among the Borrower or any other Subsidiary and any Qualified
Counterparty and designated by the Qualified Counterparty and the Borrower in
writing to the Administrative Agent as a “Specified Hedge Agreement” under this
Agreement (but only if such Hedge Agreement has not been designated as a
“Specified Hedge Agreement” under the ABL Credit Agreement).

 

“Specified Hedge Obligations” means all amounts owing to any Qualified
Counterparty under any Specified Hedge Agreement.

 

“Specified Merger Agreement Representations” means such of the representations
and warranties made with respect to the Company and its Subsidiaries by the
Company in the Merger Agreement to the extent a breach of such representations
and warranties is material to the interests of the Lenders.

 

“Specified Representations” means the representations and warranties of each of
Holdings and Merger Sub set forth in the following sections of this Agreement:

 

(1)                                 Section 3.01(1) and (4) (but solely with
respect to its organizational existence and status and organizational power and
authority as to the execution, delivery and performance of this Agreement and
the Collateral Agreement);

 

(2)                                 Section 3.02(1) (but solely with respect to
its authorization of this Agreement and the Collateral Agreement);

 

(3)                                 Section 3.02(2)(a)(i) (but solely with
respect to non-conflict of this Agreement and the Collateral Agreement with its
certificate or article of incorporation or other charter document);

 

(4)                                 Section 3.02(2)(a)(iii) (but solely with
respect to non-conflict of this Agreement and the Collateral Agreement with the
Existing 2028 Debentures);

 

--------------------------------------------------------------------------------


 

(5)                                 Section 3.03 (but solely with respect to
execution and delivery by it, and enforceability against it, of this Agreement
and the Collateral Agreement);

 

(6)                                 Section 3.08(2) (but solely with respect to
use of proceeds on the Closing Date);

 

(7)                                Section 3.09;

 

(8)                                 Section 3.14(1) (but solely with respect to
the validity and perfection of the Liens granted by it in the Collateral on the
Closing Date (subject to Permitted Liens and subject to the Certain Funds
Provisions));

 

(9)                                 Section 3.16; and

 

(10)                          Section 3.19.

 

“Sponsors” means, any of Ares Corporate Opportunities Fund III, L.P., Ares
Corporate Opportunities Fund IV, L.P., the Canada Pension Plan Investment Board
and any of their respective Affiliates and funds or partnerships managed or
advised by any of them or any of their respective Affiliates, but not including
any operating portfolio company of any of the foregoing.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower that a Responsible Officer of the
Borrower has determined in good faith to be customary in a Receivables Financing
including those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation will
be deemed to be a Standard Securitization Undertaking.

 

“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States of America or of the jurisdiction of such currency or any
jurisdiction in which Term Loans in such currency are made to which banks in
such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to Term Loans in such currency are determined.

 

“Subagent” has the meaning assigned to such term in Section 9.02.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which (1) Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership, limited liability company or other
entity are at the time owned by such Person; or (2) more than 50.0% of the
Equity Interests are at the time owned by such Person.  Unless otherwise
indicated in this Agreement, all references to Subsidiaries will mean
Subsidiaries of the Borrower.

 

--------------------------------------------------------------------------------


 

“Subsidiary Loan Parties” means (1) each Wholly Owned Domestic Subsidiary of the
Borrower on the Closing Date (other than any Excluded Subsidiary); and (2) each
Wholly Owned Domestic Subsidiary (other than any Excluded Subsidiary) of the
Borrower that becomes, or is required to become, a party to the Collateral
Agreement after the Closing Date.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority and any and all interest and penalties
related thereto.

 

“Term Facility” means the facility and commitments utilized in making Term Loans
hereunder.  Following the establishment of any Incremental Term Loans (other
than an increase to an existing Term Facility), Other Term Loans or Extended
Term Loans, such Incremental Term Loans, Other Term Loans or Extended Term Loans
will be considered a separate Term Facility hereunder.

 

“Term Loan Agent” means “Term Loan Agent” as defined in the Intercreditor
Agreement.

 

“Term Loan Installment Date” means, as the context requires, an Original Term
Loan Installment Date, an Incremental Term Loan Installment Date, an Other Term
Loan Installment Date or an Extended Term Loan Installment Date.

 

“Term Loans” means the term loans made to the Borrower on the Closing Date
pursuant hereto, any Incremental Term Loans, any Other Term Loans and any
Extended Term Loans, collectively (or if the context so requires, any of them
individually).

 

“Term Priority Collateral” means “Term Loan Priority Collateral” as defined in
the Intercreditor Agreement.

 

“Total Net Leverage Ratio” means, as of any date, the ratio of Consolidated
Total Net Debt as of such date to Consolidated EBITDA for the most recent four
fiscal quarter period for which Required Financial Statements have been
delivered, calculated on a Pro Forma Basis.

 

“Transaction Documents” means the Purchase Documents, the ABL Loan Documents,
the Senior Notes Documents and the Loan Documents.

 

“Transactions” means, collectively, the transactions to occur pursuant to the
Transaction Documents, including:

 

(1)                                 the consummation of the Merger;

 

(2)                                 the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Security Documents and the
initial borrowings hereunder;

 

(3)                                 the Equity Contribution;

 

--------------------------------------------------------------------------------


 

(4)                                 the execution and delivery of the ABL Loan
Documents, the creation of the Liens pursuant to the ABL Security Documents and
the initial borrowings under the ABL Credit Agreement;

 

(5)                                 the execution and delivery of the Senior
Notes Documents and the issuance of the Senior Notes under the Senior Notes
Indentures;

 

(6)                                the Closing Date Refinancing;

 

(7)                                 the Closing Date Conversions; and

 

(8)                                 the payment of all fees, costs and expenses
in connection with the foregoing.

 

“Type” means, when used in respect of any Term Loan or Borrowing, the Rate by
reference to which interest on such Term Loan or on the Term Loans comprising
such Borrowing is determined.  For purposes hereof, the term “Rate” means
Adjusted LIBO Rate or ABR, as applicable.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries as of such date that would not appear
as “restricted” on the Required Financial Statements, determined on a
consolidated basis in accordance with GAAP, determined based upon the most
recent month-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis.

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings (other than the
Borrower) designated by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided that the Borrower will only
be permitted to so designate a new Unrestricted Subsidiary after the Closing
Date or subsequently re-designate any such Unrestricted Subsidiary as a
Restricted Subsidiary (by written notice to the Administrative Agent) if:

 

(1)                                 no Event of Default is continuing;

 

(2)                                 such designation or re-designation would not
cause an Event of Default; and

 

(3)                                 compliance with a Fixed Charge Coverage
Ratio of 1.0 to 1.0, determined on a Pro Forma Basis.

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary will
constitute an Investment for purposes of Section 6.04.  The redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary will be deemed to be an
incurrence at the time of such designation of Indebtedness of such Unrestricted
Subsidiary and the

 

--------------------------------------------------------------------------------


 

Liens on the assets of such Unrestricted Subsidiary, in each case outstanding on
the date of such redesignation.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Voting Stock” means, as of any date, the Capital Stock of any Person that is at
the time entitled to vote (without regard to the occurrence of any contingency)
in the election of the Board of Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date, the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof by (b) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by
(2)                                 the then outstanding principal amount of
such Indebtedness.

 

“Wholly Owned Domestic Subsidiary” means, with respect to any Person, a Domestic
Subsidiary of such Person that is a Wholly Owned Subsidiary.  Unless otherwise
indicated in this Agreement, all references to Wholly Owned Domestic
Subsidiaries will mean Wholly Owned Domestic Subsidiaries of the Borrower.

 

“Wholly Owned Subsidiary” means, with respect to any Person, a subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.  Unless otherwise indicated in this Agreement, all references to
Wholly Owned Subsidiaries will mean Wholly Owned Subsidiaries of the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis as of any date of determination, Current Assets at such date
of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital will be calculated without regard to any changes in
Current Assets or Current Liabilities as a result of (a) reclassification after
the date hereof in accordance with GAAP of assets or liabilities, as applicable,
between current and non-current or (b) the effects of purchase accounting.

 

SECTION 1.02.           Terms Generally.  The definitions set forth or referred
to in Section 1.01 will apply equally to both the singular and plural forms of
the terms defined.  Whenever the context may require, any pronoun will include
the

 

--------------------------------------------------------------------------------


 

corresponding masculine, feminine and neuter forms.  Unless the context requires
otherwise,

 

(1)                                 the words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation;”

 

(2)                                 in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including;”

 

(3)                                 the word “will” will be construed to have
the same meaning and effect as the word “shall;”

 

(4)                                 the word “incur” will be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” will have correlative meanings);

 

(5)                                 the word “or” will be construed to mean
“and/or;”

 

(6)                                 any reference to any Person will be
construed to include such Person’s legal successors and permitted assigns; and

 

(7)                                 the words “asset” and “property” will be
construed to have the same meaning and effect.

 

All references herein to Articles, Sections, Exhibits and Schedules will be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context otherwise requires.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
or organizational document of the Loan Parties means such document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document).  Any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation means, unless
otherwise specified, such law or regulation as amended, modified or supplemented
from time to time.  Whenever this Agreement refers to the “knowledge” of the
Company or any Loan Party, such reference will be construed to mean the
knowledge of the chief executive officer, president, chief financial officer,
treasurer or controller of such Person.

 

SECTION 1.03.           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature will be
construed in accordance with GAAP, as in effect from time to time; provided
that, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein will be construed, and all financial computations
pursuant hereto will be made, without giving effect to any election under
Statement of Financial Accounting Standards Board Accounting Standards
Codification 825-10 (or any other Statement of Financial Accounting Standards
Board Accounting Standards Codification having a similar effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair

 

--------------------------------------------------------------------------------


 

value,” as defined therein.  In the event that any Accounting Change (as defined
below) occurs and such change results in a change in the method of calculation
of financial covenants, standards or terms in this Agreement, then upon the
written request of the Borrower or the Administrative Agent (acting upon the
request of the Required Lenders), the Borrower, the Administrative Agent and the
Lenders will enter into good faith negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition will be the same after such Accounting Change as if such
Accounting Change had not occurred; provided that provisions of this Agreement
in effect on the date of such Accounting Change will remain in effect until the
effective date of such amendment.  “Accounting Change” means (1) any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or (2) any change in the
application of GAAP by Holdings or the Borrower.

 

SECTION 1.04.           Effectuation of Transfers.  Each of the representations
and warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) is made after giving effect to the Transactions,
unless the context otherwise requires.

 

SECTION 1.05.           Currencies.  Unless otherwise specifically set forth in
this Agreement, monetary amounts are in Dollars.  Notwithstanding anything to
the contrary herein, no Default or Event of Default will arise as a result of
any limitation or threshold set forth in Dollars being exceeded solely as a
result of changes in currency exchange rates.

 

SECTION 1.06.           Required Financial Statements. With respect to the
determination of the Senior Secured First Lien Net Leverage Ratio, the Total Net
Leverage Ratio, the Interest Coverage Ratio, the Fixed Charge Coverage Ratio or
under any other applicable provision of the Loan Documents (including the
definition of Immaterial Subsidiary) made on or prior to the date on which
Required Financial Statements have been delivered for the first fiscal quarter
ending after the Closing Date, such calculation will be determined for the
period of four consecutive fiscal quarters most recently ended prior to the
Closing Date, and calculated on a Pro Forma Basis.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.           Term Loans and Borrowings.

 

(1)                                 Subject to the terms and conditions set
forth herein, each Lender severally agrees to make to the Borrower Term Loans
denominated in Dollars equal to such Lender’s Commitment on the Closing Date. 
The failure of any Lender to make any Term Loan required to be made by it will
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several

 

--------------------------------------------------------------------------------


 

and no Lender will be responsible for any other Lender’s failure to make Term
Loans as required.  Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

 

(2)                                 Subject to Sections 2.04(7) and 2.11, each
Borrowing will be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Term Loan; provided that any exercise of
such option will not affect the obligation of the Borrower to repay such Term
Loan in accordance with the terms of this Agreement, and such Lender will not be
entitled to any amounts payable under Section 2.12 or 2.14 solely in respect of
increased costs resulting from, and existing at the time of, such exercise.

 

(3)                                 Notwithstanding anything to the contrary
contained herein, the funded portion of each Term Loan (i.e., the amount
advanced in cash to the Borrower on the Closing Date) will be equal to 99.50% of
the principal amount of such Term Loan (it being agreed that the Borrower is
obligated to repay 100.00% of the principal amount of each such Term Loan, the
Term Loans will amortize based on 100.00% of the principal amount of each such
Term Loan and interest will accrue on 100.00% of the principal amount of each
such Term Loan, in each case as provided herein).

 

(4)                                 Notwithstanding any other provision of this
Agreement, the Borrower will not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.02.           Request for Borrowing.

 

The Borrower will deliver to the Administrative Agent a Borrowing Request not
later than 12:00 p.m., New York City time, one Business Day prior to the
anticipated Closing Date, requesting that the Lenders make Term Loans on the
Closing Date.  The Borrowing Request must specify:

 

(1)                                 the principal amount of Term Loans to be
borrowed;

 

(2)                                 the requested date of the Borrowing (which
will be a Business Day);

 

(3)                                 the Type of Term Loans to be borrowed;

 

(4)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which will be a period
contemplated by the definition of the term “Interest Period;” and

 

(5)                                 the location and number of the Borrower’s
account to which funds are to be disbursed.

 

--------------------------------------------------------------------------------


 

If no election as to the Type of Borrowing is specified in the applicable
Borrowing Request, then the Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any Eurocurrency Borrowing is specified in the applicable
Borrowing Request, then the Borrower will be deemed to have selected an Interest
Period of one-month’s duration.  Upon receipt of such Borrowing Request, the
Administrative Agent will promptly notify each Lender thereof.  The proceeds of
the Term Loans requested under this Section 2.02 will be disbursed by the
Administrative Agent in immediately available funds by wire transfer to such
bank account or accounts as designated by the Borrower in the Borrowing Request.

 

SECTION 2.03.           Funding of Borrowings.

 

(1)                                 Each Lender will make each Term Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 10:00 a.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Term Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower as specified in the Borrowing Request.

 

(2)                                 Unless the Administrative Agent has received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (1) of this
Section 2.03 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent, forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent at (a) in the case of such Lender, the
greater of (i) the Federal Funds Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (b) in the case of the Borrower, the interest rate applicable to
ABR Loans at such time.  If such Lender pays such amount to the Administrative
Agent then such amount will constitute such Lender’s Term Loan included in such
Borrowing.

 

SECTION 2.04.           Interest Elections.

 

(1)                                 Each Borrowing initially will be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, will have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04.  The Borrower may elect

 

--------------------------------------------------------------------------------


 

different options with respect to different portions of the affected Borrowing,
in which case each such portion will be allocated ratably among the Lenders
holding the Term Loans comprising such Borrowing, and the Term Loans comprising
each such portion will be considered a separate Borrowing; provided that the
Term Loans comprising any Borrowing will be in an aggregate principal amount
that is an integral multiple of $500,000 and not less than $1,000,000; provided
further that there shall not be more than ten Eurocurrency Borrowings
outstanding hereunder at any time.

 

(2)                                 To make an election pursuant to this
Section 2.04 following the Closing Date, the Borrower will notify the
Administrative Agent of such election by telephone (a) in the case of an
election to convert to or continue a Eurocurrency Borrowing, not later than
2:00 p.m., New York City time, three Business Days before the effective date of
such election or (b) in the case of an election to convert to or continue an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of such
election.  Each such telephonic Interest Election Request will be confirmed
promptly by hand delivery, facsimile transmission or e-mail to the
Administrative Agent of a written Interest Election Request substantially in the
form of Exhibit D and signed by the Borrower.

 

(3)                                 Each telephonic and written Interest
Election Request will be irrevocable and will specify the following information:

 

(a)                                 the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (c) and (d) below will be specified for each resulting Borrowing);

 

(b)                                 the effective date of the election made
pursuant to such Interest Election Request, which will be a Business Day;

 

(c)                                  whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(d)                                 if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which will be a period contemplated by the definition of
“Interest Period.”

 

(4)                                 If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the Borrower will be deemed to have selected a Eurocurrency Borrowing having an
Interest Period of one month’s duration.

 

(5)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent will advise each applicable Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

--------------------------------------------------------------------------------


 

(6)                                 If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
will be automatically converted into an ABR Borrowing.

 

(7)                                 Any portion of a Borrowing maturing or
required to be repaid in less than one month may not be converted into or
continued as a Eurocurrency Borrowing.

 

(8)                                 Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Borrower, then, so
long as such Event of Default is continuing, (a) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (b) unless repaid,
each Eurocurrency Borrowing will be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

SECTION 2.05.           Promise to Pay; Evidence of Debt.

 

(1)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.06.

 

(2)                                 Each Lender will maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of the
Borrower to such Lender resulting from each Term Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(3)                                 The Administrative Agent will maintain
accounts in which it will record (a) the amount of each Term Loan made
hereunder, the Type thereof and the Interest Period (if any) applicable thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (c) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(4)                                 The entries made in the accounts maintained
pursuant to paragraph (2) or (3) of this Section 2.05 will be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein will not in any manner affect the obligation
of the Borrower to repay the Term Loans in accordance with the terms of this
Agreement.

 

(5)                                 Any Lender may request that Term Loans made
by it be evidenced by a promissory note (a “Note”).  In such event, the Borrower
will prepare, execute and deliver to such Lender a Note payable to such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, the Term Loans evidenced by such Note and interest
thereon will at all times

 

--------------------------------------------------------------------------------


 

(including after assignment pursuant to Section 10.04) be represented by one or
more Notes in such form payable to the payee named therein (or, if requested by
such payee, to such payee and its registered assigns).

 

SECTION 2.06.           Repayment of Term Loans.

 

(1)                                 The Borrower will repay to the
Administrative Agent for the ratable account of the Lenders on the last Business
Day of each fiscal quarter of the Borrower, commencing with the last Business
Day of the fiscal quarter of the Borrower ending in January 2014, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of the Term
Loans outstanding on the Closing Date, which payments will be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.07 or 2.08, as applicable (each such date being
referred to as an “Original Term Loan Installment Date”);

 

(2)                                 (a) In the event that any Incremental Term
Loans are made, the Borrower will repay Borrowings consisting of Incremental
Term Loans on the dates (each an “Incremental Term Loan Installment Date”) and
in the amounts set forth in the applicable Incremental Facility Amendment,
(b) in the event that any Other Term Loans are made, the Borrower will repay
Borrowings consisting of Other Term Loans on the dates (each an “Other Term Loan
Installment Date”) and in the amounts set forth in the applicable Refinancing
Amendment and (c) in the event that any Extended Term Loans are made, the
Borrower will repay Borrowings consisting of Extended Term Loans on the dates
(each an “Extended Term Loan Installment Date”) and in the amounts set forth in
the applicable Extension Amendment; and

 

(3)                                 to the extent not previously paid, all
outstanding Term Loans will be due and payable on the applicable Maturity Date;

 

together, in each case, with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

 

SECTION 2.07.           Optional Prepayment of Term Loans.  The Borrower may at
any time and from time to time prepay the Term Loans in whole or in part,
without premium or penalty (except as provided in Section 2.21 and subject to
Section 2.13), in an aggregate principal amount, (1) in the case of Eurocurrency
Loans, that is an integral multiple of $500,000 and not less than $2.5 million,
and (2) in the case of ABR Loans, that is an integral multiple of $100,000 and
not less than $1.0 million, or, in each case, if less, the amount outstanding. 
The Borrower will notify the Administrative Agent by telephone (confirmed by
hand delivery, facsimile transmission or e-mail) of such election not later than
2:00 p.m., New York City time, (a) in the case of a Eurocurrency Borrowing,
three Business Days before the anticipated date of such prepayment and (b) in
the case of an ABR Borrowing, one Business Day before the anticipated date of
such prepayment.  Each such notice of prepayment will specify the prepayment
date and the principal amount of each Borrowing (or portion thereof) to be

 

--------------------------------------------------------------------------------


 

prepaid.  All prepayments under this Section 2.07 will be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment. Any such notice may be revocable or conditioned on a
refinancing of all or any portion of the Term Facility.  Any optional
prepayments of Term Loans pursuant to this Section 2.07 will be applied to the
remaining scheduled amortization payments as directed by the Borrower (or in the
absence of such direction, in direct order of maturity) and will be applied
ratably to the Term Loans included in the prepaid Borrowing.

 

SECTION 2.08.           Mandatory Prepayment of Term Loans.

 

(1)                                 The Borrower will apply all Net Cash
Proceeds received in an Asset Sale made pursuant to Section 6.05(2) (other than
any ABL Priority Collateral Asset Sale) or any Sale and Lease-Back Transaction
to prepay Term Loans within ten Business Days following receipt of such Net Cash
Proceeds, unless the Borrower has delivered a Reinvestment Notice on or prior to
such tenth Business Day; provided that:

 

(a)                                 if any Event of Default has occurred and is
continuing, on or prior to the tenth Business Day following receipt thereof,
such Net Cash Proceeds will be deposited in an Asset Sale Proceeds Account;

 

(b)                                 subject to the other provisions of this
Section 2.08(1), on each Reinvestment Prepayment Date the Borrower will apply an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event to the prepayment of the Term Loans (together with accrued
interest thereon); and

 

(c)                                  if at the time that any such prepayment
would be required, the Borrower is required to, or to offer to, repurchase,
redeem, repay or prepay Indebtedness secured on a pari passu basis with the Term
Loans (any such Indebtedness, “Other First Lien Indebtedness”), then the
Borrower may apply such Net Cash Proceeds to redeem, repurchase, repay or prepay
Term Loans and Other First Lien Indebtedness on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
Other First Lien Indebtedness at such time);

 

provided, further, that the portion of such Net Cash Proceeds allocated to the
Other First Lien Indebtedness will not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other First Lien Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds will be allocated to the prepayment of the Term Loans (in accordance
with the terms hereof) and to the repurchase or repayment of Other First Lien
Indebtedness, and the amount of the prepayment of the Term Loans that would have
otherwise been required pursuant to this clause (1) will be reduced accordingly;
provided further, that to the extent the holders of Other First Lien
Indebtedness decline to have such Indebtedness repurchased, redeemed, repaid or
prepaid with such Net Cash Proceeds, the declined amount of such Net Cash
Proceeds will promptly (and in any event within ten Business Days after the date
of such rejection) be

 

--------------------------------------------------------------------------------


 

applied to prepay the Term Loans in accordance with the terms hereof (to the
extent such Net Cash Proceeds would otherwise have been required to be so
applied if such Other First Lien Indebtedness was not then outstanding).

 

(2)                                 Commencing with the fiscal year ending July
26, 2015, not later than 90 days after the end of each Excess Cash Flow Period,
the Borrower will calculate Excess Cash Flow for such Excess Cash Flow Period
and will apply the following amount to the prepayment of Term Loans:

 

(a)                                 the Required Percentage of such Excess Cash
Flow; minus

 

(b)                                 the amount of any voluntary prepayments
during such Excess Cash Flow Period or on or prior to the 90th day after the end
of such Excess Cash Flow Period of:

 

(i)                                     Term Loans (including Incremental Term
Loans, Other Term Loans and Extended Term Loans);

 

(ii)                                  loans under the ABL Credit Agreement, any
ABL Incremental Facilty or other revolving credit facility that is secured on a
pari passu basis with the Term Loans (to the extent accompanied by a
corresponding reduction in the commitments);

 

(iii)                               Other First Lien Indebtedness; or

 

(iv)                              Permitted Refinancing Indebtedness incurred to
Refinance any of the foregoing Indebtedness (or Permitted Refinancing
Indebtedness described in this clause (iv)), in each case that is secured on a
pari passu basis with the Term Loans;

 

in each case, to the extent not financed with the proceeds of the issuance or
the incurrence of Indebtedness (other than proceeds of revolving loans), the
sale or issuance of Equity Interests or Asset Sales; provided that any such
voluntary prepayment that is made on or prior to the 90th day after the end of
such Excess Cash Flow Period will not reduce Excess Cash Flow for the next
succeeding Excess Cash Flow Period pursuant to this clause (b).

 

Not later than the date on which the Borrower is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(1), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail.

 

(3)                                 The Borrower will apply 100% of the net cash
proceeds from the incurrence, issuance or sale by the Borrower or any Restricted
Subsidiary of any Indebtedness

 

--------------------------------------------------------------------------------


 

that is not Excluded Indebtedness to the prepayment of Term Loans, on or prior
to the date which is five Business Days after the receipt of such net cash
proceeds.

 

(4)                                 Notwithstanding anything in this
Section 2.08 to the contrary, any Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery, facsimile
transmission or e-mail) at least two Business Days prior to the required
prepayment date, to decline all or any portion of any mandatory prepayment of
its Term Loans pursuant to this Section 2.08 (other than clause (3) of this
Section 2.08), in which case the aggregate amount of the prepayment that would
have been applied to prepay Term Loans but was so declined will be retained by
the Borrower and applied for any permitted purpose hereunder.  Such prepayments
will be applied on a pro rata basis to the then outstanding Term Loans being
prepaid irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Loans; provided that if no Lenders exercise the right to waive a
given mandatory prepayment of the Term Loans pursuant to this Section 2.08(4),
then, with respect to such mandatory prepayment, the amount of such mandatory
prepayment will be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurocurrency Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.13.

 

(5)                                 The Borrower will deliver to the
Administrative Agent, at the time of each prepayment required under this Section
2.08, (a) a certificate signed by a Financial Officer of the Borrower setting
forth in reasonable detail the calculation of the amount of such prepayment and
(b) to the extent practicable, at least three Business Days prior written notice
of such prepayment.  Each notice of prepayment shall specify the prepayment
date, the Type of each Term Loan being prepaid and the principal amount of each
Term Loan (or portion thereof) to be prepaid.  Prepayment of the Term Loans
pursuant to this Section 2.08 will be made without premium or penalty,
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment, and applied as directed by the Borrower
or, absent such direction, to reduce in direct order of maturity the next eight
quarterly scheduled amortization payments of Term Loans under Section 2.06(1)
and, thereafter, to reduce on a pro rata basis (based on the amount of such
amortization payments) the remaining scheduled amortization payments of Term
Loans under Section 2.06(1) and will be allocated ratably to the Term Loans
included in the prepaid Borrowing; provided that any prepayment of Incremental
Term Loans, Other Term Loans or Extended Term Loans will be applied in the order
specified in the applicable Permitted Amendment.  No payments under Section 2.13
will be required in connection with a prepayment of Term Loans pursuant to this
Section 2.08.  In the event of any prepayment of Term Loans pursuant to this
Section 2.08 at a time when Term Loans of more than one Class remain
outstanding, the aggregate amount of such prepayment will be allocated between
each Class of Term Loans pro rata based on the aggregate principal amount of
outstanding Term Loans of each such Class (except as otherwise provided in the
applicable Permitted Amendment, in each case with respect to the applicable
Class of Term Loans).

 

--------------------------------------------------------------------------------


 

(6)                                 Notwithstanding any provisions of this
Section 2.08 to the contrary,

 

(a)                                 to the extent that any or all of the Net
Cash Proceeds or Excess Cash Flow giving rise to a prepayment event pursuant to
this Section 2.08 is prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to prepay Term
Loans at the times provided in this Section 2.08, but may be retained by the
Borrower or the applicable Subsidiary for so long, but only so long, as the
applicable local law will not permit repatriation to the United States.  Once
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
is permitted under the applicable local law, such repatriation will be effected
promptly and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the prepayment of the Term Loans pursuant to this
Section 2.08 to the extent provided herein; provided that the Borrower hereby
agrees, and will cause any applicable Subsidiary, to promptly take all
commercially reasonable actions required by applicable local law to permit any
such repatriation; or

 

(b)                                 to the extent that a Responsible Officer of
the Borrower has reasonably determined in good faith that repatriation of any of
or all the Net Cash Proceeds or Excess Cash Flow giving rise to a prepayment
event pursuant to this Section 2.08 would have an adverse tax cost consequence,
the Net Cash Proceeds or Excess Cash Flow so affected will not be required to be
applied to prepay Term Loans at the times provided in this Section 2.08, but may
be retained by the Borrower or the applicable Subsidiary without being
repatriated; provided that, in the case of this subclause (b), on or before the
date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to this
Section 2.08 (or such Excess Cash Flow would have been so required if it were
Net Cash Proceeds to be applied to a prepayment):

 

(i)                                     the Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been repatriated, less the
amount of additional taxes that would have been payable or reserved against if
such Net Cash Proceeds or Excess Cash Flow had been repatriated; or

 

(ii)                                  such Net Cash Proceeds or Excess Cash Flow
are applied towards the permanent extinguishment (including, in the case of a
revolving facility, a permanent reduction of commitments only) of Indebtedness
of any Subsidiary.

 

--------------------------------------------------------------------------------


 

For purposes of this Section 2.08(6), references to “law” mean, with respect to
any Person, (1) the common law and any federal, state, local, foreign,
multinational or international statutes, laws, treaties, judicial decisions,
standards, rules and regulations, guidances, guidelines, ordinances, rules,
judgments, writs, orders, decrees, codes, plans, injunctions, permits,
concessions, grants, franchises, governmental agreements and governmental
restrictions (including administrative or judicial precedents or authorities),
in each case whether now or hereafter in effect, and (2) the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

 

SECTION 2.09.           Fees.

 

(1)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, the “Term Administrative Fee” set
forth in the Fee Letter at the times and on the terms specified therein (the
“Administrative Agent Fees”).

 

(2)                                 All Fees will be paid on the dates due and
payable, in immediately available funds, to the Administrative Agent at the
Payment Office for distribution, if and as appropriate, among the Lenders.  Once
paid, none of the Fees will be refundable under any circumstances.

 

SECTION 2.10.           Interest.

 

(1)                                 The Term Loans comprising each ABR Borrowing
will bear interest at the ABR plus the Applicable Margin.

 

(2)                                 The Term Loans comprising each Eurocurrency
Borrowing will bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(3)                                 Following the occurrence and during the
continuation of a Specified Event of Default, the Borrower will pay interest on
overdue amounts hereunder at a rate per annum equal to (i) in the case of
overdue principal of, or interest on, any Term Loan, 2.0% plus the rate
otherwise applicable to such Term Loan as provided in the preceding paragraphs
of this Section 2.10 or (ii) in the case of any other overdue amount, 2.0% plus
the rate applicable to ABR Loans as provided in clause (1) of this Section 2.10.

 

(4)                                 Accrued interest on each Term Loan will be
payable in arrears (i) on each Interest Payment Date for such Term Loan and (ii)
on the applicable Maturity Date; provided that (A) interest accrued pursuant to
paragraph (3) of this Section 2.10 will be payable on demand, (B) in the event
of any repayment or prepayment of any Term Loan, accrued interest on the
principal amount repaid or prepaid will be payable on the date of such repayment
or prepayment and (C) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest

 

--------------------------------------------------------------------------------


 

Period therefor, accrued interest on such Term Loan will be payable on the
effective date of such conversion.

 

(5)                                 All interest hereunder will be computed on
the basis of a year of 360 days, except that interest computed by reference to
the ABR at times when the ABR is based on the prime rate, will be computed on
the basis of a year of 365 days (or 366 days in a leap year), and, in each case,
will be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable ABR, Adjusted LIBO Rate or LIBO
Rate will be determined by the Administrative Agent, and such determination will
be conclusive absent manifest error.

 

SECTION 2.11.           Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

 

(1)                                 the Administrative Agent determines (which
determination will be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(2)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Term Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent will give notice thereof to the Borrower and the
applicable Lenders by telephone, facsimile transmission or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (a) any Interest Election Request that requests the conversion of any
applicable Borrowing to, or continuation of any such Borrowing as, a
Eurocurrency Borrowing will be ineffective and such Borrowing will be converted
to or continued as on the last day of the Interest Period applicable thereto an
ABR Borrowing and (b) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing will be made as an ABR Borrowing.

 

SECTION 2.12.           Increased Costs.

 

(1)                                 If any Change in Law:

 

(a)                                 imposes, modifies or deems applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(b)                                 imposes on any Lender or the London
interbank market any other condition (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender; or

 

--------------------------------------------------------------------------------


 

(c)                                  subjects any Recipient to any Taxes (other
than (i) Indemnified Taxes and (ii) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Eurocurrency Loan (or of maintaining its obligation to
make any such Term Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(2)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(3)                                 A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (1) or (2) of this Section 2.12 will be
delivered to the Borrower and will be conclusive absent manifest error.  The
Borrower will pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(4)                                 Promptly after any Lender has determined
that it will make a request for increased compensation pursuant to this Section
2.12, such Lender will notify the Borrower thereof.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section 2.12 will not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower will not be required to compensate a Lender pursuant to this
Section 2.12 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above will be extended to include the period of
retroactive effect thereof.

 

SECTION 2.13.           Break Funding Payments.  Except as otherwise set forth
herein, the Borrower will compensate each Lender for the actual out-of-pocket
loss, cost and expense (excluding loss of anticipated profits) attributable to
the following events:

 

--------------------------------------------------------------------------------


 

(1)                                 the payment of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default);

 

(2)                                the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto;

 

(3)                                 the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto; or

 

(4)                                 the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16.

 

Such loss, cost or expense to any Lender will be deemed to be the amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Term Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Term Loan (but not including the Applicable Margin applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Term Loan) over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
London interbank market.

 

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
will be delivered to the Borrower and will be conclusive absent manifest error. 
The Borrower will pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

 

SECTION 2.14.           Taxes.

 

(1)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder will be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party is required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (a) the sum payable will be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) the Administrative Agent or any Lender, as
applicable, receives an amount equal to the amount it would have received had no
such deductions been made, (b) such Loan Party will make such deductions and
(c) such Loan Party will timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

--------------------------------------------------------------------------------


 

(2)                                 In addition, the Loan Parties will pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(3)                                 Each Loan Party will, jointly and severally,
indemnify the Administrative Agent and each Lender, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent or such Lender (other than as a result of
the Administrative Agent’s or any Lender’s gross negligence or willful
misconduct), on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Lender, or by the Administrative Agent on its own behalf or on behalf
of a Lender, will be conclusive absent manifest error.

 

(4)                                As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party will deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(5)

 

(a)                                 Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document will deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
will deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.14(5)(b), 2.14(5)(c) and 2.14(6) below)
will not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense

 

--------------------------------------------------------------------------------


 

or would materially prejudice the legal or commercial position of such Lender.

 

(b)                                 Without limiting the effect of
Section 2.14(5)(a) above, each Foreign Lender will deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two original
copies of whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party;

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto);

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
881(c) of the Code, (A) a certificate substantially in the form of the
applicable Exhibit F to the effect that such Foreign Lender is not:

 

(x)                                 a “bank” within the meaning of
Section 881(c)(3)(A) of the Code;

 

(y)                                 a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code; or

 

(z)                                  a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code; and

 

(B) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto);

 

(iv)                              duly completed copies of Internal Revenue
Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and additional Form W-8IMYs) as may be
required; or

 

(v)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

--------------------------------------------------------------------------------


 

(c)                                  Credit Suisse AG, Cayman Islands Branch, in
its capacity as the Administrative Agent (and any Person succeeding the
Administrative Agent upon assignment or succession under Section 9.09, if
applicable) will also deliver to the Borrower, on or prior to the execution and
delivery of this Agreement, (i) two duly completed copies of Internal Revenue
Service form W-8ECI with respect to any amounts payable to Credit Suisse AG,
Cayman Islands Branch for its own account and (ii) two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a United States person with respect to such payments (and the
Borrower and Credit Suisse AG, Cayman Islands Branch agree to so treat Credit
Suisse AG, Cayman Islands Branch as a United States person with respect to such
payments), with the effect that the Borrower can make payments to Credit Suisse
AG, Cayman Islands Branch (acting as the Administrative Agent) without deduction
or withholding of any taxes imposed by the United States.

 

In addition, in each of the foregoing circumstances, each Foreign Lender will
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender.  Each Foreign Lender will promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States of America or other taxing authorities for such
purpose).  In addition, each Lender that is not a Foreign Lender will deliver to
the Borrower and the Administrative Agent two copies of Internal Revenue Service
Form W-9 (or any subsequent versions thereof or successors thereto) on or before
the date such Lender becomes a party and upon the expiration of any form
previously delivered by such Lender.  Notwithstanding any other provision of
this paragraph, a Lender will not be required to deliver any form pursuant to
this paragraph (5) that such Lender is not legally able to deliver.

 

(6)                                 If a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient will deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such

 

--------------------------------------------------------------------------------


 

payment.  Solely for purposes of this clause (6), “FATCA” will include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(7)                                 If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund (including a credit in lieu of a refund) of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Loan Party or with respect
to which such Loan Party has paid additional amounts pursuant to this
Section 2.14, it will pay over reasonably promptly such refund to such Loan
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 2.14 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
such Lender in good faith, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section 2.14(7) will not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems,
in good faith, to be confidential) to the Loan Parties or any other Person.

 

(8)                                 Each party’s obligations under this
Section 2.14 will survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(9)                                 For purposes of this Section 2.14, the term
“applicable law” includes FATCA.

 

SECTION 2.15.           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(1)                                 Unless otherwise specified, the Borrower
will make each payment required to be made by it hereunder (whether of
principal, interest, fees or otherwise) prior to 2:00 p.m., New York City time,
at the Payment Office, except that payments pursuant to Sections 2.12, 2.13,
2.14 and 10.05 will be made directly to the Persons entitled thereto, on the
date when due, in immediately available funds, without condition or deduction
for any defense, recoupment, set-off or

 

--------------------------------------------------------------------------------


 

counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  The
Administrative Agent will distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof and will make settlements with the Lenders with respect to other
payments at the times and in the manner provided in this Agreement.  Except as
otherwise provided herein, if any payment hereunder is due on a day that is not
a Business Day, the date for payment will be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon will be payable for the period of such extension.  Any payment required
to be made by the Administrative Agent hereunder will be deemed to have been
made by the time required if the Administrative Agent, at or before such time,
has taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(2)                                 Except as otherwise provided in this
Agreement, if (a) at any time insufficient funds are received by and available
to the Administrative Agent from the Borrower to pay fully all amounts of
principal, interest and fees then due from the Borrower hereunder or (b) at any
time an Event of Default shall have occurred and be continuing and the
Administrative Agent will receive proceeds of Term Priority Collateral in
connection with the exercise of remedies, such funds will be applied in
accordance with Section 5.02 of the Collateral Agreement (subject to the
application of proceeds provisions contained in the Intercreditor Agreement).

 

(3)                                 Except as otherwise provided in this
Agreement, if any Lender, by exercising any right of set-off or counterclaim or
otherwise, obtains payment in respect of any principal of or interest on any of
its Class of Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Class of Term Loans than the
proportion received by any other Lender in such Class, then the Lender receiving
such greater proportion will purchase (for cash at face value) participations in
the Term Loans of such Class of other Lenders in such Class to the extent
necessary so that the benefit of all such payments will be shared by the Lenders
in such Class ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Term Loans of such Class; provided that
(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (b) the provisions of this paragraph (3) will not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant.  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as

 

--------------------------------------------------------------------------------


 

fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(4)                                 Unless the Administrative Agent has received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(5)                                 If any Lender fails to make any payment
required to be made by it pursuant to Section 2.03(1) or 2.15(3), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
Section 2.03(1) or 2.15(3), as applicable, until all such unsatisfied
obligations are fully paid.

 

SECTION 2.16.           Mitigation Obligations; Replacement of Lenders.

 

(1)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender will use reasonable efforts to designate a
different lending office for funding or booking its Term Loans hereunder or
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates if, in the reasonable judgment of such Lender, such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.14, as applicable, in the future and (b) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(2)                                 If any Lender requests compensation under
Section 2.12 or is a Defaulting Lender, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then the Borrower may, at its
sole expense, upon notice to such Lender and the Administrative Agent, either
(a) prepay such Lender’s outstanding Term Loans hereunder in full on a non-pro
rata basis without premium or penalty (including with respect to the processing
and recordation fee referred to in Section

 

--------------------------------------------------------------------------------


 

10.04(2)(b)(ii)) or (b) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that will assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) in the case of
clause (b) above, the Borrower has received the prior written consent of the
Administrative Agent, which consent will not unreasonably be withheld, if a
consent by the Administrative Agent would be required under Section 10.04 for an
assignment of Term Loans to such assignee, (ii) such Lender has received payment
of an amount equal to the outstanding principal of its Term Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments. 
Nothing in this Section 2.16 will be deemed to prejudice any rights that the
Borrower may have against any Lender that is a Defaulting Lender.

 

(3)                                 If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination that, pursuant to the terms of Section 10.08, requires
the consent of such Lender and with respect to which the Required Lenders have
granted their consent, then the Borrower will have the right (unless such
Non-Consenting Lender grants such consent) at its sole expense, to either
(a) prepay such Lender’s outstanding Term Loans hereunder in full on a non-pro
rata basis without premium or penalty (including with respect to the processing
and recordation fee referred to in Section 10.04(2)(b)(ii)) or (b) replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Term Loans and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent if a consent by the Administrative Agent
would be required under Section 10.04 for an assignment of Term Loans to such
Assignee; provided that (i) all Obligations of the Borrower owing to such
Non-Consenting Lender (including accrued Fees and any amounts due under
Section 2.12, 2.13 or 2.14) being removed or replaced will be paid in full to
such Non-Consenting Lender concurrently with such removal or assignment and
(ii) in the case of clause (b) above, the replacement Lender will purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon.  No action by or
consent of the Non-Consenting Lender will be necessary in connection with such
removal or assignment, in the case of clause (b) above, which shall be
immediately and automatically effective upon payment of such purchase price.  In
connection with any such assignment, the Borrower, the Administrative Agent,
such Non-Consenting Lender and the replacement Lender will otherwise comply with
Section 10.04; provided that if such Non-Consenting Lender does not comply with
Section 10.04 within three Business Days after the Borrower’s request,
compliance with Section 10.04 will not be required to effect such assignment.

 

--------------------------------------------------------------------------------


 

SECTION 2.17.           Illegality.  If any Lender reasonably determines that
any change in law has made it unlawful, or if any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, upon
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings will be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower will upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Term Loans.  Upon any such prepayment or conversion, the Borrower will also
pay accrued interest on the amount so prepaid or converted.

 

SECTION 2.18.           Incremental Facilities.

 

(1)                                 Notice.  At any time and from time to time,
on one or more occasions, subject to the terms and conditions set forth herein,
the Borrower may, by notice to the Administrative Agent, increase the aggregate
principal amount of any outstanding tranche of Term Loans or add one or more
additional tranches of term loans under the Loan Documents (the “Incremental
Term Loans;” each such increase or tranche, an “Incremental Facility”).

 

(2)                                 Ranking.  Incremental Term Loans may, at the
discretion of the Borrower, be secured or unsecured.  If Incremental Term Loans
are secured on a junior basis to the Term Loans, a Debt Representative, acting
on behalf of the holders of such Incremental Term Loans, will become party or
otherwise subject to the provisions of a Junior Lien Intercreditor Agreement.

 

(3)                                 Size.  The principal amount of Incremental
Facilities incurred pursuant to this Section 2.18 and Incremental Equivalent
Term Debt incurred pursuant to Section 6.01(1) will not exceed, in the
aggregate, an amount equal to $650.0 million (the “Non-Ratio Based Incremental
Facility Cap”); provided that the Borrower may incur additional Incremental
Facilities and Incremental Equivalent Term Debt without regard to the Non-Ratio
Based Incremental Facility Cap so long as (a) with respect to any such
Incremental Facility or Incremental Equivalent Term Debt to be secured on a pari
passu basis with the Term Loans, the Senior Secured First Lien Net Leverage
Ratio (determined on the date on which the applicable Incremental Facilities or
Incremental Equivalent Term Debt is incurred (and after giving effect to such
incurrence) and after giving effect to any acquisition or other transaction
consummated in connection with the incurrence of such Incremental Facility or
Incremental Equivalent Term Debt) is equal to or less than 4.25 to 1.00; and (b)
with respect to any such Incremental Facility to be secured on a junior basis to
the Term Loans, subordinated in right of payment to the Term Loans or unsecured
and pari passu in right of payment with the Term Loans, the

 

--------------------------------------------------------------------------------


 

Total Net Leverage Ratio (determined on the date on which the applicable
Incremental Facilities or Incremental Equivalent Term Debt is incurred (and
after giving effect to such incurrence) and after giving effect to any
acquisition or other transaction consummated in connection with the incurrence
of such Incremental Facility or Incremental Equivalent Term Debt) is equal to or
less than the Closing Date Total Net Leverage Ratio (collectively, the
“Available Incremental Term Loan Facility Amount”).

 

Each tranche of Incremental Term Loans will be in an integral multiple of
$1.0 million and in an aggregate principal amount that is not less than
$15.0 million (or such lesser minimum amount approved by the Administrative
Agent in its reasonable discretion); provided that such amount may be less than
the applicable minimum amount or integral multiple amount if such amount
represents all the remaining availability under the Available Incremental Term
Loan Facility Amount.

 

(4)                                 Incremental Lenders.  Incremental Term Loans
may be provided by any existing Lender (it being understood that no existing
Lender will have an obligation to provide Incremental Term Loans) or any
Additional Lender; provided that the Administrative Agent shall have consented
(such consent not to be unreasonably withheld, delayed or conditioned) to any
Additional Lender’s providing such Incremental Term Loans if such consent by the
Administrative Agent would be required under Section 10.04 for an assignment of
Term Loans to such Additional Lender.

 

(5)                                 Incremental Facility Amendments.  Each
Incremental Facility will become effective pursuant to an amendment (each, an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender or Additional Lender
providing such Incremental Facility (the “Incremental Lenders”) and the
Administrative Agent.  The Administrative Agent will promptly notify each Lender
as to the effectiveness of each Incremental Facility Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Facility Amendment, this Agreement and the other Loan Documents, as applicable,
will be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Facility and the Incremental
Term Loans evidenced thereby.

 

(6)                                 Conditions.  The availability of Incremental
Term Loans will be subject solely to the following conditions:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing on the date such Incremental Term Loans are incurred
or would exist immediately after giving effect thereto;

 

(b)                                 the representations and warranties in the
Loan Documents will be true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and

 

--------------------------------------------------------------------------------


 

warranties will be accurate in all respects) immediately prior to, and
immediately after giving effect to, the incurrence of such Incremental Term
Loans; and

 

(c)                                  such other conditions (if any) as may be
required by the Incremental Lenders providing such Incremental Term Loans,
unless such other conditions are waived by such Incremental Lenders;

 

provided that if the proceeds of such Incremental Term Loans will be used to
finance, in whole or in part, the acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or the merger,
consolidation or amalgamation with, a Person or division or line of business of
a Person,

 

(i)                                     the condition in the foregoing clause
(a) may be waived (or not required) by the Incremental Lenders providing such
Incremental Term Loans; and

 

(ii)                                  the condition in the foregoing clause (b)
may be limited to the accuracy in all material respects of (A) the Specified
Representations and (B) any representations and warranties made with respect to
such Person, division or line of business in the agreement governing such
acquisition, merger, consolidation or amalgamation to the extent the breach of
such representations and warranties is material to the interests of the Lenders;
provided that the failure of any such representation or warranty will not result
in a failure of the conditions set forth in the foregoing clause (b) unless such
breach results in a failure of a condition precedent of the obligations of the
Borrower or a Restricted Subsidiary to consummate such acquisition, merger,
consolidation or amalgamation or permits the Borrower or a Restricted Subsidiary
to terminate such agreement (after giving effect to any applicable notice and
cure provisions).

 

(7)                                 Terms.  Each notice delivered pursuant to
this Section 2.18 will set forth the amount and proposed terms of the relevant
Incremental Term Loans.  The terms of each tranche of Incremental Term Loans
will be as agreed between the Borrower and the Incremental Lenders providing
such Incremental Term Loans; provided that:

 

(a)                                 the final maturity date of such Incremental
Term Loans will be no earlier than the Latest Maturity Date of the Term Loans;

 

(b)                                 the Weighted Average Life to Maturity of
such Incremental Term Loans will be no shorter than the longest remaining
Weighted Average Life to Maturity of the Term Loans; and

 

--------------------------------------------------------------------------------


 

(c)                                  such Incremental Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments of the Term
Loans.

 

(8)                                 Pricing.  The interest rate, fees and
original issue discount for any Incremental Term Loans will be as determined by
a Responsible Officer of the Borrower and the Incremental Lenders providing such
Incremental Term Loans; provided that if the yield (as determined below) on any
such Incremental Term Loans that are secured on a pari passu basis with the Term
Loans (such yield, the “Incremental Yield”) exceeds the yield (as determined
below) on the Term Loans incurred on the Closing Date by more than 50 basis
points, then the interest margins for the Term Loans incurred on the Closing
Date will automatically be increased to a level such that the yield on the Term
Loans incurred on the Closing Date will be 50 basis points below the Incremental
Yield on such Incremental Term Loans.  Any increase in yield on the Term Loans
incurred on the Closing Date required pursuant to this Section 2.18(8) and
resulting from the application of an Adjusted LIBO Rate or ABR “floor” on any
Incremental Term Loans will be effected solely through an increase in such
“floor” (or an implementation thereof, as applicable) in respect of the Term
Loans.  In determining whether the Incremental Yield on Incremental Term Loans
exceeds the yield on the Term Loans incurred on the Closing Date by more than 50
basis points, such determination will take into account interest margins,
minimum Adjusted LIBO Rate, minimum ABR, upfront fees and original issue
discount on the applicable Term Loans, with upfront fees and original issue
discount being equated to interest margins based on an assumed four-year life to
maturity, but will exclude any arrangement, syndication, structuring, commitment
or other fees payable in connection therewith.

 

SECTION 2.19.           Other Term Loans.

 

(1)                                 Other Term Loans.  Credit Agreement
Refinancing Indebtedness may, at the election of the Borrower, take the form of
new Term Loans under an additional Term Facility hereunder (“Other Term Loans”)
pursuant to a Refinancing Amendment.

 

(2)                                 Refinancing Amendments.  The effectiveness
of any Refinancing Amendment will be subject only to the satisfaction on the
date thereof of such of the conditions set forth in Section 4.01 as may be
requested by the providers of Other Term Loans.  The Administrative Agent will
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement will be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Other Term Loans incurred pursuant thereto (including
any amendments necessary to treat the Term Loans subject thereto as Other Term
Loans).

 

--------------------------------------------------------------------------------


 

(3)                                 Required Consents.  Any Refinancing
Amendment may, without the consent of any Person other than the Administrative
Agent, the Borrower and the Lenders or Additional Lenders providing Other Term
Loans, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.19.  This
Section 2.19 supersedes any provisions in Section 10.08 to the contrary.

 

(4)                                 Providers of Other Term Loans.  Any Lender
approached to provide all or a portion of Other Term Loans may elect or decline,
in its sole discretion, to provide such Other Term Loans (it being understood
that there is no obligation to approach any existing Lenders to provide Other
Term Loans).  The consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) will be required in respect of
any Person providing Other Term Loans if such consent would be required under
Section 10.04 for an assignment of Term Loans to such Person.

 

SECTION 2.20.           Extensions of Term Loans.

 

(1)                                 Extension Offers.  Pursuant to one or more
offers (each, an “Extension Offer”) made from time to time by the Borrower to
all Lenders of Term Loans with a like Maturity Date, the Borrower may extend the
Maturity Date of Term Loans and otherwise modify the terms of Term Loans
pursuant to the terms set forth in the relevant Extension Offer (each, an
“Extension,” and each group of Term Loans so extended, as well as the original
Term Loans not so extended, being a “tranche”).  Each Extension Offer will
specify the minimum amount of Term Loans with respect to which an Extension
Offer may be accepted, which will be an integral multiple of $1.0 million and an
aggregate principal amount that is not less than $125.0 million (or (a) if less,
the aggregate principal amount of such Term Loans or (b) such lesser minimum
amount as is approved by the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed), and will be made on a pro rata
basis to all Lenders of Term Loans with a like Maturity Date.  If the aggregate
outstanding principal amount of Term Loans (calculated on the face amount
thereof) in respect of which Lenders have accepted an Extension Offer exceeds
the maximum aggregate principal amount of Term Loans offered to be extended
pursuant to an Extension Offer, then the Term Loans of such Lenders will be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer.  There is no requirement that any
Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions.  Each Lender accepting an Extension
Offer is referred to herein as an “Extending Term Lender,” and the Term Loans
held by such Lender accepting an Extension Offer is referred to herein as
“Extended Term Loans.”

 

(2)                                 Extension Amendments.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other

 

--------------------------------------------------------------------------------


 

Loan Documents (an “Extension Amendment”) with the Borrower as may be necessary
in order to establish new tranches in respect of Term Loans extended pursuant to
an Extension Offer and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches.  This
Section 2.20 supersedes any provisions in Section 10.08 to the contrary.  Except
as otherwise set forth in an Extension Offer, there will be no conditions to the
effectiveness of an Extension Amendment.  Extensions will not constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

(3)                                 Terms of Extension Offers and Extension
Amendments.  The terms of any Extended Term Loans will be set forth in an
Extension Offer and as agreed between the Borrower and the Extended Term Lenders
accepting such Extension Offer; provided that:

 

(a)                                 the final maturity date of such Extended
Term Loans will be no earlier than the Latest Maturity Date of the Term Loans
subject to such Extension Offer;

 

(b)                                 the Weighted Average Life to Maturity of
such Extended Term Loans will be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans subject to such Extension Offer;

 

(c)                                  such Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments of Term Loans;

 

(d)                                 such Extended Term Loans are not secured by
any assets or property that does not constitute Collateral;

 

(e)                                  such Extended Term Loans are not guaranteed
by any Subsidiary of the Borrower other than a Subsidiary Loan Party; and

 

(f)                                   except as to pricing terms (interest rate,
fees, funding discounts and prepayment premiums) and maturity, the terms and
conditions of such Extended Term Loans are substantially identical to, or, taken
as a whole, no more favorable to the lenders or holders providing such
Indebtedness than, those applicable to the Term Loans subject to such Extension
Offer, as determined in good faith by a Responsible Officer of the Borrower.

 

Any Extended Term Loans will constitute a separate tranche of Term Loans from
the Term Loans held by Lenders that did not accept the applicable Extension
Offer.

 

(4)                                 Required Consents.  No consent of any Lender
or any other Person will be required to effectuate any Extension, other than the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or condition), the Borrower and the applicable Extending Term
Lender.  The transactions contemplated by this Section 2.20 (including, for the
avoidance of doubt, payment

 

--------------------------------------------------------------------------------


 

of any interest, fees or premium in respect of any Extended Term Loans on such
terms as may be set forth in the relevant Extension Offer) will not require the
consent of any other Lender or any other Person, and the requirements of any
provision of this Agreement (including Sections 2.08 and 2.15) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.20 will not apply to any of the transactions
effected pursuant to this Section 2.20.

 

SECTION 2.21.           Repricing Event.  In the event that, prior to the first
year anniversary of the Closing Date, the Borrower refinances or makes any
prepayment of, or amends the terms of, Term Loans in connection with any
Repricing Event, the Borrower will pay to the Administrative Agent, for the
ratable account of each applicable Lender, a payment of 1.00% of the aggregate
principal amount of the Term Loans so refinanced, prepaid or amended, as the
case may be.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and Merger Sub represents and warrants to each Agent and to
each of the Lenders, with respect to Borrowings made on the Closing Date, that
on the Closing Date immediately prior to consummation of the Merger, the
Specified Merger Agreement Representations and the Specified Representations are
true and correct in all material respects.

 

With respect to any Borrowing made after the Closing Date pursuant to Section
2.18, to the extent required by Section 2.18(6), the Borrower, with respect to
itself and each of the Restricted Subsidiaries, and Holdings, solely with
respect to Sections 3.01, 3.02, 3.03 and 3.19, will represent and warrant to
each Agent and to each of the Lenders that:

 

SECTION 3.01.           Organization; Powers.  Each of Holdings, the Borrower
and each Restricted Subsidiary:

 

(1)                                 is a partnership, limited liability company,
corporation, or trust duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization (to the extent such
status or an analogous concept applies to such an organization);

 

(2)                                 has all requisite power and authority to own
its property and assets and to carry on its business as now conducted;

 

(3)                                 is qualified to do business in each
jurisdiction where such qualification is required, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect;
and

 

--------------------------------------------------------------------------------


 

(4)                                 has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is a party and,
in the case of the Borrower, to borrow and otherwise obtain credit hereunder.

 

SECTION 3.02.           Authorization.  The execution, delivery and performance
by the Loan Parties of each of the Loan Documents to which it is a party, the
Borrowings hereunder and the Transactions:

 

(1)                                 have been duly authorized by all corporate,
stockholder, partnership, limited liability company or other applicable action
required to be taken by the Loan Parties; and

 

(2)                                 will not:

 

(a)                                 violate:

 

(i)                                     any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreement or by-laws) of any Loan Party;

 

(ii)                                  any applicable order of any court or any
rule, regulation or order of any Governmental Authority; or

 

(iii)                               any provision of any indenture, certificate
of designation for preferred stock, agreement or other instrument to which any
Loan Party is a party or by which any of them or any of their property is or may
be bound;

 

(b)                                 be in conflict with, result in a breach of,
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) or to a loss of a material benefit
under, any such indenture, certificate of designation for preferred stock,
agreement or other instrument; or

 

(c)                                  result in the creation or imposition of any
Lien upon any property or assets of any Loan Party, other than the Liens created
by the Loan Documents and Permitted Liens;

 

except with respect to clauses (a) and (b) of this Section 3.02(2) as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.03.           Enforceability.  This Agreement has been duly executed
and delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto

 

--------------------------------------------------------------------------------


 

will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to:

 

(1)                                 the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally;

 

(2)                                 general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

(3)                                 implied covenants of good faith and fair
dealing; and

 

(4)                                 any foreign laws, rules and regulations as
they relate to pledges of Equity Interests in Foreign Subsidiaries.

 

SECTION 3.04.           Governmental Approvals.  No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority or third party is or will be required in connection with the
Transactions, the perfection or maintenance of the Liens created under the
Security Documents or the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the
Collateral, except for:

 

(1)                                 the filing of Uniform Commercial Code
financing statements and equivalent filings in foreign jurisdictions;

 

(2)                                 filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions;

 

(3)                                 filings which may be required under
Environmental Laws;

 

(4)                                 filings as may be required under the
Exchange Act and applicable stock exchange rules in connection therewith;

 

(5)                                 such as have been made or obtained and are
in full force and effect;

 

(6)                                 such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect; or

 

(7)                                 filings or other actions listed on
Schedule 3.04.

 

SECTION 3.05.           Title to Properties; Possession Under Leases.

 

(1)                                 Each of the Borrower and the Subsidiary Loan
Parties has valid fee simple title to, or valid leasehold interests in, or
easements or other limited property interests in, all of its Real Properties and
valid title to its personal property and assets, in each case, except for
Permitted Liens or defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, in each case, except where
the

 

--------------------------------------------------------------------------------


 

failure to have such title, interest, easement or right would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
All such properties and assets are free and clear of Liens, other than Permitted
Liens.

 

(2)                                 Neither the Borrower nor any of the
Restricted Subsidiaries has defaulted under any lease to which it is a party,
except for such defaults as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Each of the
Borrower’s and the Restricted Subsidiaries’ leases is in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.05(2), on the Closing Date the Borrower and each of the
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.06.           Subsidiaries.

 

(1)                                 Schedule 3.06(1) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of Holdings, the Borrower and each Restricted Subsidiary and, as to
each Restricted Subsidiary, the percentage of each class of Equity Interests
owned by the Borrower or by any other Subsidiary of the Borrower.

 

(2)                                 As of the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests owned or held by
Holdings, the Borrower or any Restricted Subsidiary.

 

SECTION 3.07.           Litigation; Compliance with Laws.

 

(1)                                 There are no actions, suits or proceedings
at law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any Restricted Subsidiary or any
business, property or rights of any such Person (but excluding any actions,
suits or proceedings arising under or relating to any Environmental Laws, which
are subject to Section 3.13), in each case, which would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(2)                                 To the knowledge of the Borrower, none of
the Borrower, any Restricted Subsidiary or their respective properties or assets
is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval, or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.13) or any restriction of record or agreement affecting any property,
or is in default with respect to any judgment, writ,

 

--------------------------------------------------------------------------------


 

injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

SECTION 3.08.           Federal Reserve Regulations.

 

(1)                                 None of Holdings, the Borrower or any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(2)                                 No part of the proceeds of any Term Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund Indebtedness originally incurred for such purpose or (ii) for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

 

SECTION 3.09.           Investment Company Act.  None of Holdings, the Borrower
or any Restricted Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.10.           Use of Proceeds.  The Borrower shall use the proceeds of
the Term Loans made on the Closing Date to finance a portion of the
Transactions.

 

SECTION 3.11.           Tax Returns.   Except as set forth on Schedule 3.11:

 

(1)                                 Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Holdings, the Borrower and the Restricted Subsidiaries has filed or caused to
be filed all federal, state, local and non-U.S. Tax returns required to have
been filed by it; and

 

(2)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries has timely paid or caused to be timely paid (a) all
Taxes shown to be due and payable by it on the returns referred to in
clause (1) of this Section 3.11 and (b) all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date, which Taxes, if not paid or adequately provided for, would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
in each case except Taxes or assessments that are being contested in good faith
by appropriate proceedings and for which Holdings, the Borrower or any
Restricted Subsidiary (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

SECTION 3.12.           No Material Misstatements.

 

(1)                                 All written factual information and written
factual data (other than the Projections, estimates and information of a general
economic or industry specific nature) concerning Holdings, the Borrower or any
Restricted Subsidiary that has been made available to the Administrative Agent
or the Lenders, directly or indirectly, by or on behalf of Holdings, the
Borrower or any Restricted Subsidiary in connection with the Transactions, when
taken as a whole and after giving effect to all supplements and updates provided
thereto, is correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made.

 

(2)                                 The Projections that have been made
available to the Administrative Agent or the Lenders by or on behalf of the
Borrower in connection with the Transactions, when taken as a whole, have been
prepared in good faith based upon assumptions that are believed by the Borrower
to be reasonable at the time made and at the time delivered to the
Administrative Agent or the Lenders, it being understood by the Administrative
Agent and the Lenders that:

 

(a)                                 the Projections are merely a prediction as
to future events and are not to be viewed as facts;

 

(b)                                 the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings, the Borrower, the Company and/or the Sponsors;

 

(c)                                  no assurance can be given that any
particular Projections will be realized; and

 

(d)                                 actual results may differ and such
differences may be material.

 

SECTION 3.13.           Environmental Matters.  Except as set forth on
Schedule 3.13 or as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

 

(1)                                 the Borrower and each of the Restricted
Subsidiaries are in compliance with all Environmental Laws (including having
obtained and complied with all permits, licenses and other approvals required
under any Environmental Law for the operation of its business);

 

(2)                                 neither the Borrower nor any Restricted
Subsidiary has received notice of or is subject to any pending, or to the
Borrower’s knowledge, threatened action, suit or proceeding alleging a violation
of, or liability under, any Environmental Law that remains outstanding or
unresolved;

 

(3)                                 to the Borrower’s knowledge, no Hazardous
Material is located at, on or under any property currently or formerly owned,
operated or leased by the Borrower or any Restricted Subsidiary and no Hazardous
Material has been generated, owned,

 

--------------------------------------------------------------------------------


 

treated, stored, handled or controlled by the Borrower or any Restricted
Subsidiary and transported to or Released at any location which, in each case,
described in this clause (3), would reasonably be expected to result in
liability to the Borrower or any Restricted Subsidiaries; and

 

(4)                                 there are no agreements in which the
Borrower or any Restricted Subsidiary has expressly assumed or undertaken
responsibility for any known or reasonably anticipated liability or obligation
of any other Person arising under or relating to Environmental Laws or Hazardous
Materials.

 

SECTION 3.14.           Security Documents.

 

(1)                                 The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
legal and valid Liens on the Collateral described therein; and when financing
statements in appropriate form are filed in the offices specified on Schedule IV
to the Collateral Agreement, a short form grant of security interest in
intellectual property (in substantially the form of Exhibit II to the Collateral
Agreement (for trademarks), Exhibit III to the Collateral Aggreement (for
patents) or Exhibit IV to the Collateral Agreement (for copyrights)) is properly
filed in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the Pledged Collateral described in the
Collateral Agreement is delivered to the Collateral Agent, the Liens on the
Collateral granted pursuant to the Collateral Agreement will constitute fully
perfected Liens on all right, title and interest of the grantors in such
Collateral in which (and to the extent) a security interest can be perfected
under Article 9 of the Uniform Commercial Code, in each case prior to and
superior in right of the Lien of any other Person (except for Permitted Liens).

 

(2)                                 When financing statements in appropriate
form are filed in the offices specified on Schedule IV to the Collateral
Agreement and the Collateral Agreement or a summary thereof or a short form
grant of security interest in intellectual property (in substantially the form
of Exhibit II to the Collateral Agreement (for trademarks), Exhibit III to the
Collateral Agreement (for patents) or Exhibit IV (for copyrights)) is properly
filed in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, the Liens on the Collateral granted pursuant to
the Collateral Agreement shall constitute fully perfected Liens on all right,
title and interest of the Loan Parties thereunder in the domestic intellectual
property, in each case prior and superior in right to the Lien of any other
Person (except for Permitted Liens) (it being understood that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a Lien on registered trademarks and
patents, trademark and patent applications and registered copyrights acquired by
the grantors after the Closing Date).

 

(3)                                 Notwithstanding anything herein (including
this Section 3.14) or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-

 

--------------------------------------------------------------------------------


 

perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

 

SECTION 3.15.           Location of Real Property and Leased Premises.

 

(1)                                 Schedule 3.15(1) correctly identifies, in
all material respects, as of the Closing Date, all material Real Property owned
in fee by the Loan Parties.  As of the Closing Date, the Loan Parties own in fee
all the Real Property set forth as being owned by them on Schedule 3.15(1).

 

(2)                                 Schedule 3.15(2) lists correctly in all
material respects, as of the Closing Date, all material Real Property leased by
any Loan Party and the addresses thereof.  As of the Closing Date, the Loan
Parties have in all material respects valid leases in all material Real Property
set forth as being leased by them on Schedule 3.15(2).

 

SECTION 3.16.           Solvency.  On the Closing Date, after giving effect to
the consummation of the Transactions, including the making of the Term Loans
hereunder, and after giving effect to the application of the proceeds of the
Term Loans:

 

(1)                                 the fair value of the assets of the Borrower
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities (subordinated, contingent or otherwise);

 

(2)                                 the present fair saleable value of the
property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities (subordinated,
contingent or otherwise) as such debts and other liabilities become absolute and
matured;

 

(3)                                 the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities (subordinated,
contingent or otherwise) as such liabilities become absolute and matured; and

 

(4)                                 the Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.

 

For purposes of this Section 3.16, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

 

SECTION 3.17.           No Material Adverse Effect.  Since August 3, 2013, there
has been no event that has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.18.           Insurance.  Schedule 3.18 sets forth a true, complete
and correct description of all material insurance maintained by or on behalf of
the

 

--------------------------------------------------------------------------------


 

Borrower or any Restricted Subsidiary as of the Closing Date.  As of such date,
such insurance is in full force and effect.

 

SECTION 3.19.           USA PATRIOT Act; FCPA; OFAC.

 

(1)                                 To the extent applicable, each of Holdings,
the Borrower and the Restricted Subsidiaries is in compliance, in all material
respects, with the USA PATRIOT Act.

 

(2)                                 No part of the proceeds of the Term Loans
will be used by Holdings, the Borrower or any of their respective Subsidiaries,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 (“FCPA”).

 

(3)                                 None of Holdings, the Borrower or any
Restricted Subsidiary is any of the following:

 

(a)                                 a Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”);

 

(b)                                 a Person owned or Controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(c)                                  a Person with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any laws
with respect to terrorism or money laundering;

 

(d)                                 a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or

 

(e)                                  a Person that is named as a “specially
designated national and blocked Person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list and none of the proceeds of the Term Loans will be,
directly or indirectly, offered, lent, contributed or otherwise made available
to any Restricted Subsidiary, joint venture partner or other Person for the
purpose of financing the activities of any Person currently the subject of
sanctions administered by OFAC.

 

SECTION 3.20.           Intellectual Property; Licenses, Etc.  Except as set
forth on Schedule 3.20:

 

--------------------------------------------------------------------------------


 

(1)                                 except as would not reasonably be expected
to have a Material Adverse Effect, the Borrower and each Restricted Subsidiary
owns, or possesses the right to use, all of the patents, patent rights,
trademarks, service marks, trade names, copyrights or mask works, domain names,
trade secrets and other intellectual property rights (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person;

 

(2)                                 except as would not reasonably be expected
to have a Material Adverse Effect, neither the Borrower nor any of the
Restricted Subsidiaries nor any Intellectual Property Rights, product, process,
method, substance, part or other material now employed, sold or offered by the
Borrower or the Restricted Subsidiaries is infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any Person; and

 

(3)                                 no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrower, threatened.

 

SECTION 3.21.           Employee Benefit Plans.  The Borrower and each of its
ERISA Affiliates are in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
would reasonably be expected to have a Material Adverse Effect.  Except as would
not reasonably be expected to have a Material Adverse Effect, the present value
of all accumulated benefit obligations under all Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plans, in the
aggregate.

 

ARTICLE IV

 

Conditions of Lending

 

SECTION 4.01.           Conditions Precedent.  The agreement of each Lender to
make Term Loans on the Closing Date is subject solely to the satisfaction or
waiver by the Administrative Agent, prior to or concurrently with the making of
the Term Loans on the Closing Date, of the following conditions precedent:

 

(1)                                 Loan Documents.  The Administrative Agent
shall have received this Agreement and the Collateral Agreement, in each case,
duly executed and delivered by a Responsible Officer of each of Holdings and
Merger Sub.

 

(2)                                 Borrowing Request.  On or prior to the
Closing Date, the Administrative Agent shall have received a Borrowing Request.

 

(3)                                 Acquisition Transactions.  Merger Sub or
Holdings shall have confirmed to the Administrative Agent that the following
transactions have been consummated or

 

--------------------------------------------------------------------------------


 

will be consummated substantially concurrently with the making of the Term Loans
on the Closing Date:

 

(a)                                 the Merger;

 

(b)                                 the Equity Contribution; and

 

(c)                                  the Closing Date Refinancing.

 

(4)                                 Pro Forma Balance Sheet; Financial
Statements.  The Administrative Agent shall have received a pro forma
consolidated balance sheet and income statement of the Company as of August 3,
2013 and for the four-quarter period then ended, in each case, prepared on a pro
forma basis giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such income statement).

 

(5)                                 Fees.  Payment of all fees (a) required to
be paid pursuant to the Fee Letter and (b) reasonable (and reasonably
documented) out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter, in each case to the extent invoiced in
reasonable detail at least five Business Days prior to the Closing Date.

 

(6)                                 Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate substantially in the form
attached hereto as Exhibit B.

 

(7)                                 Closing Date Certificates.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of each of Holdings and Merger Sub dated the Closing Date and certifying:

 

(a)                                 that attached thereto is a true and complete
copy of the charter or other similar organizational document of Holdings or
Merger Sub, as applicable, and each amendment thereto, certified (as of a date
reasonably near the Closing Date) as being a true and correct copy thereof by
the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which Holdings or Merger Sub, as applicable, is organized;

 

(b)                                 that attached thereto is a true and complete
copy of a certificate of the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which Holdings or Merger Sub, as applicable, is
organized, dated reasonably near the Closing Date, listing the charter or other
similar organizational document of such Person and each amendment thereto on
file in such office and, if available, certifying that (i) such amendments are
the only amendments to such Person’s charter on file in such office, (ii) such
Person has paid all franchise taxes to the date of such certificate and
(iii) such Person is duly organized and in good standing under the laws of such
jurisdiction;

 

--------------------------------------------------------------------------------


 

(c)                                  that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of Holdings
or Merger Sub, as applicable, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party or any other document
delivered in connection herewith on the Closing Date and certifying that such
resolutions have not been modified, rescinded or amended and are in full force
and effect;

 

(d)                                 as to the incumbency and specimen signature
of each Responsible Officer executing the Loan Documents specified in
Section 4.01(1) (together with a certificate of another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this Section 4.01(7)); and

 

(e)                                  that on the Closing Date following
consummation of the Equity Contribution the Sponsors will control Merger Sub.

 

(8)                                 Legal Opinions.  The Administrative Agent
shall have received a customary legal opinion of each of (a) Latham & Watkins
LLP, special counsel to the Loan Parties and (b) K&L Gates LLP, local counsel to
the Loan Parties.

 

(9)                                 Pledged Equity Interests; Pledged Notes. 
Except as otherwise agreed by the Administrative Agent, the Administrative Agent
shall have received the certificates representing the Equity Interests (if such
Equity Interests are certificated) of (a) Merger Sub and (b) to the extent
obtained by Merger Sub from the Company on or prior to the Closing Date, the
Company and each Subsidiary Loan Party, in each case to the extent such Equity
Interests are included in the Collateral and required to be pledged pursuant to
the Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(10)                          Lien Searches.  The Administrative Agent shall
have received a completed Perfection Certificate dated as of the Closing Date
and signed by a Responsible Officer of Holdings and the Borrower, together with,
if requested by the Administrative Agent at least 21 days prior to the Closing
Date, the results of a search of Uniform Commercial Code filings made with
respect to the Loan Parties (for purposes of this clause (10), giving effect to
the Transactions) in the applicable jurisdiction of organization of each Loan
Party and copies of the financing statements (or similar documents) disclosed by
such search.

 

(11)                          No Material Adverse Effect.  Except as disclosed
in the disclosure schedules to the Merger Agreement, the audited consolidated
financial statements of the Company (including the related notes) at and for the
fiscal year ended on August 3, 2013, certified by the Company’s auditors or in
the Company SEC Documents (as defined in the Merger Agreement) filed with, or
furnished to, the SEC prior to the date of the Merger Agreement (other than any
risk factor disclosures contained in the “Risk Factors” section thereof,
sections relating to

 

--------------------------------------------------------------------------------


 

forward-looking statements and any other disclosures that constitute predictive,
cautionary or forward-looking statements), there shall not have occurred any
event that has had, or would reasonably be expected to have, a Material Adverse
Effect (as defined in the Merger Agreement) since August 3, 2013 that would
result in a failure of a condition precedent to the obligations of Merger Sub
under the Merger Agreement.

 

(12)                          Know Your Customer and Other Required
Information.  All documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, as has been reasonably requested in writing by the
Administrative Agent at least ten calendar days prior to the Purchase Date, will
be provided not later than the date that is three Business Days prior to the
Purchase Date.

 

(13)                          Representations and Warranties.  Subject to the
Certain Funds Provisions, the Specified Merger Agreement Representations and
Specified Representations will be true and correct in all material respects;
provided that the failure of a Specified Merger Agreement Representation to be
true and correct will not result in a failure of a condition precedent under
this Article IV unless such failure gives Merger Sub the right to terminate the
Merger Agreement pursuant to its terms (after giving effect to any applicable
notice and cure provisions).

 

There are no conditions, implied or otherwise, to the making of Term Loans on
the Closing Date other than as set forth in the preceding clauses (1) through
(13) and upon satisfaction or waiver by the Administrative Agent of such
conditions the Term Loans will be made by the Lenders.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement is in effect and until the Commitments have been terminated and the
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full, unless the Required Lenders otherwise consent
in writing, the Borrower will, and will cause its Restricted Subsidiaries, to:

 

SECTION 5.01.           Existence; Businesses and Properties.

 

(1)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence,
except:

 

(a)                                 in the case of a Restricted Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; or

 

--------------------------------------------------------------------------------


 

(b)                                 in connection with a transaction permitted
under Section 6.05.

 

(2)                                (a) Do or cause to be done all things
necessary to lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property Rights,
licenses and rights with respect thereto necessary to the normal conduct of its
business and (b) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, in each case, except:

 

(i)                                     as expressly permitted by this
Agreement;

 

(ii)                                  such as may expire, be abandoned or lapse
in the ordinary course of business; or

 

(iii)                               where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02.           Insurance.

 

(1)                                 Maintain, with insurance companies
reasonably believed to be financially sound and reputable, insurance in such
amounts and against such risks as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations, and cause the Collateral Agent to be listed as a
co-loss payee on property and casualty policies and as an additional insured on
liability policies.  The Borrower will furnish to the Administrative Agent or
Collateral Agent, upon request, information in reasonable detail as to the
insurance so maintained.  Notwithstanding the foregoing, it is understood and
agreed that no Loan Party will be required to maintain flood insurance unless
any material Real Property owned by it is required to be so insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder, because such material Real
Property is located in an area which has been identified by the Secretary of
Housing and Urban Development as a “special flood hazard area.”

 

(2)                                 Use commercially reasonable efforts to:
(a) if insurance is procured from insurance companies, obtain certificates and
endorsements reasonably acceptable to the Administrative Agent with respect to
property and casualty insurance; (b) cause each insurance policy referred to in
this Section and procured from an insurance company to provide that it shall not
be cancelled, modified or not renewed (x) by reason of nonpayment of premium
except upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent (giving the Administrative Agent the right to cure
defaults in the payment of

 

--------------------------------------------------------------------------------


 

premiums) or (y) for any other reason except upon not less than 30 days’ prior
written notice thereof by the insurer to the Administrative Agent; and
(c) deliver to the Administrative Agent, prior to the cancellation, modification
or non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent of payment of
the premium therefor.

 

SECTION 5.03.           Taxes.  Pay and discharge promptly when due all material
Taxes imposed upon it or its income or profits or in respect of its property,
before the same becomes delinquent or in default; provided that such payment and
discharge will not be required with respect to any Tax if (1) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(2) Holdings, the Borrower or any affected Restricted Subsidiary, as applicable,
has set aside on its books reserves in accordance with GAAP with respect
thereto.

 

SECTION 5.04.           Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(1)                                 within 120 days following the end of the
fiscal year ending August 2, 2014, and within 90 days following the end of each
fiscal year thereafter, a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Restricted Subsidiaries as of the close of such fiscal year and
the consolidated results of its operations during such fiscal year and, in each
case, starting with the fiscal year ending August 2, 2014, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity will be audited by independent public accountants of recognized
national standing, or such other accountants as are reasonably acceptable to the
Administrative Agent, and accompanied by an opinion of such accountants (which
opinion shall not be subject to any “going concern” statement, explanatory note
or like qualification or exception (other than a “going concern” statement,
explanatory note or like qualification or exception resulting solely from an
upcoming maturity date occurring within one year from the time such opinion is
delivered or anticipated (but not actual) covenant non-compliance)) to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP (the applicable financial statements delivered pursuant to this
clause (1) being the “Annual Financial Statements”);

 

(2)                                 within 60 days following the end of the
fiscal quarters ending November 2, 2013 and February 1, 2014, and, thereafter,
within 45 days following the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Restricted Subsidiaries as of the close of such fiscal quarter

 

--------------------------------------------------------------------------------


 

and the consolidated results of its operations during such fiscal quarter and,
in each case, the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, which consolidated balance sheet and related statements of
operations and cash flows will be certified by a Responsible Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Restricted Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes (the
applicable financial statements delivered pursuant to this clause (2) being the
“Quarterly Financial Statements” and, together with the Annual Financial
Statements, the “Required Financial Statements”);

 

(3)                                 concurrently with any delivery of Required
Financial Statements, a certificate of a Financial Officer of the Borrower:

 

(a)                                 certifying that no Default or Event of
Default has occurred and is continuing or, if a Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

 

(b)                                 setting forth the calculation and uses of
the Available Amount for the fiscal period then ended if the Borrower has used
the Available Amount for any purpose during such fiscal period;

 

(c)                                  certifying a list of all Immaterial
Subsidiaries, that each Subsidiary set forth on such list individually qualifies
as an Immaterial Subsidiary and that all such Subsidiaries in the aggregate do
not exceed the limitation set forth in clause (2) of the definition of the term
“Immaterial Subsidiary;”

 

(d)                                 setting forth, in reasonable detail, the
calculation of the Senior Secured First Lien Net Leverage Ratio for the most
recent period of four consecutive fiscal quarters as of the close of such fiscal
year or such fiscal quarter, as applicable; and

 

(e)                                  certifying a list of all Unrestricted
Subsidiaries at such time and that each Subsidiary set forth on such list
qualifies as an Unrestricted Subsidiary;

 

(4)                                 promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials publicly filed by Holdings, the Borrower or any Restricted Subsidiary
with the SEC or, after an initial public offering, distributed to its
stockholders generally, as applicable;

 

(5)                                 within 120 days following the end of the
fiscal year ending August 2, 2014, and within 90 days following the end of each
fiscal year thereafter, a consolidated annual budget for such fiscal year in the
form customarily prepared by the Borrower (the “Budget”), which Budget will in
each case be accompanied by the

 

--------------------------------------------------------------------------------


 

statement of a Financial Officer of the Borrower on behalf of the Borrower to
the effect that the Budget is based on assumptions believed by the Borrower to
be reasonable as of the date of delivery thereof;

 

(6)                                 upon the reasonable request of the
Collateral Agent, concurrently with the delivery of the Annual Financial
Statements, an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information) reflecting all changes since the date of the information most
recently received pursuant to this paragraph (6) or Section 5.10;

 

(7)                                 promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings, the Borrower or any Restricted Subsidiary, in each case, as the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender); and

 

(8)                                 promptly upon request by the Administrative
Agent (so long as the following are obtainable using commercially reasonable
measures), copies of any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.

 

Anything to the contrary notwithstanding, the obligations in clauses (1) and
(2) of this Section 5.04 may be satisfied with respect to financial information
of the Borrower and the Restricted Subsidiaries by furnishing (1) the applicable
financial statements of Holdings (or any other Parent Entity) or (2) the
Borrower’s or Holdings’ (or any such other Parent Entity’s), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that with respect
to each of the foregoing clauses (1) and (2) (a) to the extent such information
relates to Holdings (or a Parent Entity), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such Parent Entity), on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (b) to the extent
such information is in lieu of information required to be provided under
Section 5.04(1), such materials are accompanied by a report and opinion of
independent public accountants of recognized national standing, or such other
accountants as are reasonably acceptable to the Administrative Agent, and
accompanied by an opinion of such accountants (which opinion shall not be
subject to any “going concern” statement, explanatory note or like qualification
or exception (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from an upcoming maturity date
occurring within one year from the time such opinion is delivered or anticipated
(but not actual) covenant non-compliance)). The obligations in clauses (1) and
(2) of this Section 5.04 may be satisfied by delivery of financial information
of the Borrower and its Subsidiaries

 

--------------------------------------------------------------------------------


 

so long as such financial statements include a reasonably detailed presentation,
either on the face of the financial statements or in the footnotes thereto, of
the financial condition and results of operations of the Borrower and the
Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries of the Borrower.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically in accordance with Section 10.01(5).

 

SECTION 5.05.           Litigation and Other Notices.  Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of the
Borrower obtains actual knowledge thereof:

 

(1)                                 any Event of Default, specifying the nature
and extent thereof and the corrective action (if any) proposed to be taken with
respect thereto;

 

(2)                                 the filing or commencement of, or any
written threat or notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Holdings or any of the
Restricted Subsidiaries as to which an adverse determination is reasonably
probable and which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect; and

 

(3)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06.           Compliance with Laws.  Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including ERISA, FCPA, OFAC and the PATRIOT Act), except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided that this Section 5.06
will not apply to Environmental Laws, which are the subject of Section 5.09, or
laws related to Taxes, which are the subject of Section 5.03.

 

SECTION 5.07.           Maintaining Records; Access to Properties and
Inspections.  Permit any Persons designated by the Administrative Agent to visit
and inspect the financial records and the properties of the Borrower or any
Restricted Subsidiary at reasonable times, upon reasonable prior notice to the
Borrower, and as often as reasonably requested, to make extracts from and copies
of such financial records, and permit any Persons designated by the
Administrative Agent, upon reasonable prior notice to the Borrower to discuss
the affairs, finances and condition of Holdings, the Borrower or any Restricted
Subsidiary with the officers thereof and independent accountants therefor
(subject to such accountant’s policies and procedures); provided that the
Administrative Agent may not exercise such rights more often than two times
during any calendar year unless an Event of Default is continuing and only one
such time will be

 

--------------------------------------------------------------------------------


 

at the Borrower’s expense; and provided, further, that when an Event of Default
is continuing, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.

 

Notwithstanding anything to the contrary in this Agreement (including
Sections 5.04(7), 5.05, 5.07 and 5.12) or any other Loan Document, none of the
Loan Parties or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter with any competitor to
the Borrower or any of its Subsidiaries or that (1) constitutes non-financial
trade secrets or non-financial proprietary information, (2) in respect of which
disclosure is prohibited by law or any binding agreement, (3) is subject to
attorney-client or similar privilege or constitutes attorney work product or
(4) creates an unreasonably excessive expense or burden on the Borrower or any
of its Subsidiaries.

 

SECTION 5.08.           Use of Proceeds.  Use the proceeds of the Term Loans
made on the Closing Date to finance, in part, the Transactions.

 

SECTION 5.09.           Compliance with Environmental Laws.  Comply, and make
reasonable efforts to cause all lessees and other Persons occupying its
fee-owned Real Properties to comply, with all Environmental Laws applicable to
its operations and properties, and obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case, to the extent the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.10.           Further Assurances; Additional Security.

 

(1)                                 If (a) a Restricted Subsidiary (other than
an Excluded Subsidiary) of the Borrower is formed or acquired after the Closing
Date or (b) an Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary, within five Business Days after the date such Restricted Subsidiary
is formed or acquired or such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary, as applicable, notify the Collateral Agent thereof and,
within 20 Business Days after the date such Restricted Subsidiary is formed or
acquired (or such longer period as the Collateral Agent agrees), the Borrower
will or will cause such Restricted Subsidiary to:

 

(i)                                     deliver a joinder to the Collateral
Agreement, substantially in the form specified therein, duly executed on behalf
of such Restricted Subsidiary;

 

(ii)                                  to the extent required by and subject to
the exceptions set forth in the Collateral Agreement, pledge the outstanding
Equity Interests (other than Excluded Equity Interests) owned by such Restricted

 

--------------------------------------------------------------------------------


 

Subsidiary, and cause each Loan Party owning any Equity Interests issued by such
Restricted Subsidiary to pledge such outstanding Equity Interests (other than
Excluded Equity Interests), and deliver all certificates (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank, to the Collateral Agent (or a
designated bailee thereof);

 

(iii)                               to the extent required by and subject to the
exceptions set forth in this Section 5.10 or the Security Documents, deliver to
the Collateral Agent (or a designated bailee thereof) Uniform Commercial Code
financing statements with respect to such Restricted Subsidiary and such other
documents reasonably requested by the Collateral Agent to create the Liens
intended to be created under the Security Documents and perfect such Liens to
the extent required by the Security Documents; and

 

(iv)                              except as otherwise contemplated by this
Section 5.10 or any Security Document, obtain all consents and approvals
required to be obtained by it in connection with (A) the execution and delivery
of all Security Documents (or supplements thereto) to which it is a party and
the granting by it of the Liens thereunder and (B) the performance of its
obligations thereunder.

 

(2)                                 If any Loan Party (a) acquires fee simple
title in Real Property after the Closing Date or (b) owns fee simple title in
Real Property on the date it enters a joinder pursuant to
Section 5.10(1)(i) hereof, that, combined with all other Real Property owned in
fee simple by the Loan Parties on the date of such acquisition or joinder, as
applicable, has an aggregate fair market value (as determined in good faith by a
Responsible Officer of the Borrower) of $50.0 million or more within 20 Business
Days after such acquisition or entry of a joinder (as applicable):

 

(a)                                 notify the Collateral Agent thereof;

 

(b)                                 cause any such acquired Real Property owned
in fee simple that has a fair market value (as determined in good faith by a
Responsible Officer of the Borrower) of $7.5 million or more to be subjected to
a customary mortgage or deed of trust securing the Obligations;

 

(c)                                  obtain fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies, with
endorsements (including zoning endorsements where available) and in customary
amounts (the “Mortgage Policies”);

 

(d)                                 to the extent necessary to issue the
Mortgage Policies, obtain American Land Title Association/American Congress on
Surveying and Mapping form surveys, dated no more than 30 days before the date
of their delivery

 

--------------------------------------------------------------------------------


 

to the Collateral Agent, certified to the Collateral Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Collateral Agent;

 

(e)                                  provide evidence of insurance (including
all insurance required to comply with applicable flood insurance laws) naming
the Collateral Agent as loss payee and additional insured with such responsible
and reputable insurance companies or associations, and in such amounts and
covering such risks, as are reasonably satisfactory to the Collateral Agent,
including the insurance required by the terms of any mortgage or deed of trust;

 

(f)                                   obtain customary mortgage or deed of trust
enforceability opinions of local counsel for the Loan Parties in the states in
which such acquired Real Properties owned in fee simple are located; and

 

(g)                                  take, or cause the applicable Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to perfect such Liens, in each case, at the expense of the Loan
Parties, subject to paragraph (5) of this Section 5.10.

 

(3)                                 Furnish to the Collateral Agent five
Business Days prior written notice of any change in any Loan Party’s:

 

(a)                                 corporate or organization name;

 

(b)                                 organizational structure;

 

(c)                                  location (determined as provided in UCC
Section 9-307); or

 

(d)                                 organizational identification number (or
equivalent) or, solely if required for perfecting a security interest in the
applicable jurisdiction, Federal Taxpayer Identification Number;

 

except, in the case of each of the foregoing clauses (a) through (c), in
connection with the Closing Date Conversions.

 

The Borrower will not effect or permit any such change unless all filings have
been made, or will be made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest, for the benefit of the applicable Secured Parties,
in all Collateral held by such Loan Party.

 

(4)                                 Execute any and all other documents,
financing statements, agreements and instruments, and take all such other
actions (including the filing and recording of financing statements and other
documents), not described in the preceding clauses (1) through (3) and that may
be required under any applicable law, or that the Collateral Agent may
reasonably request, to satisfy the requirements set forth in this Section 5.10
and in the Security Documents with respect to the creation and

 

--------------------------------------------------------------------------------


 

perfection of the Liens on the Collateral in favor of the Collateral Agent, for
the benefit of the Secured Parties, contemplated herein and in the Security
Documents and to cause such requirement to be and remain satisfied, all at the
expense of the Borrower, and provide to the Collateral Agent, from time to time
upon reasonable request, evidence as to the perfection and priority of the Liens
created by the Security Documents.

 

(5)                                 Notwithstanding anything to the contrary,

 

(a)                                 the other provisions of this Section 5.10
need not be satisfied with respect to any Excluded Assets or Excluded Equity
Interests or any exclusions and carve-outs from the perfection requirements set
forth in the Collateral Agreement;

 

(b)                                 neither the Borrower nor the other Loan
Parties will be required to grant a security interest in any asset or perfect a
security interest in any Collateral to the extent the cost, burden, difficulty
or consequence of obtaining or perfecting a security interest therein outweighs
the benefit of the security afforded thereby as reasonably determined by a
Responsible Officer of the Borrower and the Administrative Agent; and

 

(c)                                  no actions will be required outside of the
United States in order to create or perfect any security interest in any assets
located outside of the United States and no foreign law security or pledge
agreements, foreign law mortgages or deeds or foreign intellectual property
filings or searches will be required.

 

SECTION 5.11.           Credit Ratings.  Use commercially reasonable efforts to
maintain at all times (a) a credit rating by each of S&P and Moody’s in respect
of the Term Facility and (b) a public corporate rating by S&P and a public
corporate family rating by Moody’s for the Borrower, in each case with no
requirement to maintain any specific minimum rating.

 

SECTION 5.12.           Lender Calls.  Following receipt by the Borrower of a
request by the Required Lenders, use commercially reasonable efforts to hold an
update call (which call shall take place on or prior to the date that is 10
Business Days following the receipt of such notice) with a Financial Officer of
the Borrower, such other members of senior management of the Borrower as the
Borrower deems appropriate, the Lenders and the Lenders’ respective
representatives and advisors to discuss the state of the Borrower’s business,
including, but not limited, to recent performance, cash and liquidity
management, operational activities, current business and market conditions and
material performance changes; provided that in no event shall more than one such
call be requested in any fiscal quarter (in total with respect to this Agreement
and the ABL Credit Agreement).

 

SECTION 5.13.           Post-Closing Matters.  Deliver to Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent, the

 

--------------------------------------------------------------------------------


 

items described on Schedule 5.13 hereof on or before the dates specified with
respect to such items on Schedule 5.13 (or, in each case, such later date as may
be agreed to by Administrative Agent in its sole discretion or, with respect to
matters relating primarily to the ABL Priority Collateral, in the sole
discretion of the administrative agent under the ABL Credit Agreement).  All
representations and warranties contained in this Agreement and the other Loan
Documents will be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described on Schedule 5.13
within the time periods specified thereon, rather than as elsewhere provided in
the Loan Documents).

 

ARTICLE VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement is in effect and until the Commitments have been terminated and the
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full, unless the Required Lenders otherwise consent
in writing, it will not and will not permit any of its Restricted Subsidiaries
to:

 

SECTION 6.01.           Indebtedness.  Issue, incur or assume any Indebtedness;
provided that the Borrower and the Restricted Subsidiaries may issue, incur or
assume Indebtedness so long as immediately after giving effect to the issuance,
incurrence or assumption of such Indebtedness, the Interest Coverage Ratio is
2.00 to 1.00 or greater (“Ratio Debt”); and provided, further, that the
aggregate principal amount of Ratio Debt incurred by Restricted Subsidiaries
that are not Guarantors may not exceed $100.0 million at any time outstanding.

 

The foregoing limitation will not apply to (collectively, “Permitted Debt”):

 

(1)                                 (a) Indebtedness created under the Loan
Documents (including Incremental Term Loans, Other Term Loans and Extended Term
Loans); (b) Incremental Equivalent Term Debt and (c) Credit Agreement
Refinancing Indebtedness;

 

(2)                                 (a) Indebtedness incurred pursuant to the
ABL Credit Agreement (including Indebtedness created under ABL Incremental
Facilities, ABL Other Loans and ABL Extended Revolving Commitments) and the
issuance and creation of letters of credit and bankers’ acceptances thereunder
(with letters of credit and bankers’ acceptances being deemed to have a
principal amount equal to the face amount thereof) up to an aggregate
outstanding principal amount as of any date, (b) ABL Incremental Equivalent Debt
and (c) ABL Credit Agreement Refinancing Indebtedness, including all Permitted
Refinancing Indebtedness incurred to Refinance any Indebtedness originally
incurred pursuant to this clause (2) (and any successive Permitted Refinancing
Indebtedness), not to exceed the greater of (i) $1,100.0 million and (ii) the
Borrowing Base as of the date any such

 

--------------------------------------------------------------------------------


 

Indebtedness is incurred; plus, in the case of ABL Credit Agreement Refinancing
Indebtedness, the amount of accrued and unpaid interest, fees and premiums on
the Indebtedness being Refinanced;

 

(3)                                 the Senior Notes issued on the Closing Date
and any notes issued in exchange for the Senior Notes pursuant to a registration
rights agreement;

 

(4)                                 Indebtedness existing on the Closing Date
(other than Indebtedness described in clause (1), (2) or (3) above), including
the Existing 2028 Debentures;

 

(5)                                 Capital Lease Obligations, Indebtedness with
respect to mortgage financings and purchase money Indebtedness to finance all or
any part of the purchase, lease, construction, installation, repair or
improvement of property (real or personal), plant or equipment or other fixed or
capital assets and Indebtedness arising from the conversion of the obligations
of the Borrower or any Restricted Subsidiary under or pursuant to any “synthetic
lease” transactions to on-balance sheet Indebtedness of the Borrower or such
Restricted Subsidiary, in an aggregate outstanding principal amount, including
all Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (5) (and any successive Permitted
Refinancing Indebtedness), not to exceed the greater of (a) $200.0 million and
(b) 2.25% of Consolidated Total Assets as of the date any such Indebtedness is
incurred; provided that such Indebtedness is incurred within 270 days after the
purchase, lease, construction, installation, repair or improvement of the
property that is the subject of such Indebtedness;

 

(6)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank Guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits (whether to current or former employees) or property,
casualty or liability insurance or self-insurance in respect of such items, or
other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims, health, disability or other employee benefits
(whether current or former) or property, casualty or liability insurance;
provided that upon the incurrence of any Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 45 days following such incurrence;

 

(7)                                 Indebtedness arising from agreements of the
Borrower or any Restricted Subsidiary providing for indemnification, earn-outs,
adjustment of purchase or acquisition price or similar obligations, in each
case, incurred or assumed in connection with the Transactions, any Permitted
Acquisition or the disposition of any business, assets or Restricted
Subsidiaries not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Restricted Subsidiaries for the purpose of financing any
such Permitted Acquisition;

 

--------------------------------------------------------------------------------


 

(8)                                 intercompany Indebtedness between or among
the Borrower and the Restricted Subsidiaries; provided that the aggregate
outstanding principal amount of such Indebtedness that is owing by any
Restricted Subsidiary that is not a Guarantor to a Loan Party may not exceed the
amount, as of the date such Indebtedness is incurred, permitted pursuant to
Sections 6.04(5) and (6);

 

(9)                                 Indebtedness pursuant to Hedge Agreements;

 

(10)                          Indebtedness in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and completion Guarantees and similar
obligations, in each case, provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

(11)                          Guarantees of Indebtedness of the Borrower or the
Restricted Subsidiaries permitted to be incurred under this Agreement to the
extent such Guarantees are not prohibited by the provisions of Section 6.04
(other than Section 6.04(20));

 

(12)                          (a) Indebtedness incurred or assumed in connection
with a Permitted Acquisition and Indebtedness of any Person that becomes a
Restricted Subsidiary if such Indebtedness was not created in anticipation or
contemplation of such Permitted Acquisition or such Person becoming a Restricted
Subsidiary and (b) Indebtedness incurred or assumed in anticipation or
contemplation of a Permitted Acquisition; provided that, in each case of the
foregoing subclauses (a) and (b):

 

(i)                                     no Event of Default is continuing
immediately before such Permitted Acquisition or would result therefrom;

 

(ii)                                  immediately after giving effect to such
Permitted Acquisition, on a Pro Forma Basis, either (A) the Borrower would be
permitted to incur at least $1 of Ratio Debt or (B) the Interest Coverage Ratio
would increase; and

 

(iii)                               the aggregate principal amount of any such
Indebtedness incurred pursuant to this clause (12) by Restricted Subsidiaries
that are not Guarantors, together with any Permitted Refinancing Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors to Refinance any
Indebtedness originally incurred pursuant to this clause (12) (and any
successive Permitted Refinancing Indebtedness), may not exceed $75.0 million at
any one time outstanding as of the date such Indebtedness is incurred;

 

(13)                          Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness (other than credit or purchase cards) is extinguished within 10
Business Days after notification received by the Borrower of its incurrence;

 

--------------------------------------------------------------------------------


 

(14)                          Indebtedness supported by a Letter of Credit, in a
principal amount not in excess of the stated amount of such Letter of Credit;

 

(15)                          Indebtedness in an aggregate outstanding principal
amount not to exceed an amount equal to 100% of the net proceeds received by the
Borrower from the issuance or sale of its Equity Interests or as a contribution
to its capital, other than (a) proceeds from the issuance or sale of the
Borrower’s Disqualified Stock, (b) Excluded Contributions, (c) Cure Amounts and
(d) any such proceeds that are used prior to the date of incurrence to (i) make
an Investment under Section 6.04(3), a Restricted Payment under Section 6.06(15)
or a payment in respect of Junior Financing under Section 6.09(2)(a), in each
case utilizing the Available Amount or (ii) make a Restricted Payment under
Section 6.06(1) or Section 6.06(2)(b) (any such Indebtedness, “Contribution
Indebtedness”);

 

(16)                          Indebtedness consisting of (a) the financing of
insurance premiums or (b) take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(17)                          Indebtedness incurred by a Receivables Subsidiary
in a Qualified Receivables Financing that is not recourse to the Borrower or any
Restricted Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);

 

(18)                          Cash Management Obligations and other Indebtedness
in respect of Cash Management Services entered into in the ordinary course of
business;

 

(19)                          Indebtedness issued to future, current or former
officers, directors, managers, and employees, consultants and independent
contractors of the Borrower or any Restricted Subsidiary or any direct or
indirect parent thereof, their respective estates, heirs, family members,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of any Parent Entity permitted by Section 6.06;

 

(20)                          Indebtedness incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures; provided that the
aggregate outstanding principal amount of such Indebtedness, together with any
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (20) (and any successive Permitted
Refinancing Indebtedness) may not exceed the greater of (a) $50.0 million and
(b) 0.50% of Consolidated Total Assets as of the date any such Indebtedness is
incurred;

 

(21)                          Indebtedness of Foreign Subsidiaries in an
aggregate outstanding principal amount, together with any Permitted Refinancing
Indebtedness incurred by Foreign Subsidiaries to Refinance any Indebtedness
originally incurred pursuant to this clause (21) (and any successive Permitted
Refinancing Indebtedness), not to not exceed the greater of (a) $50.0 million
and (b) 0.50% of Consolidated Total Assets as of the date any such Indebtedness
is incurred;

 

--------------------------------------------------------------------------------


 

(22)                          unsecured Indebtedness in respect of short-term
obligations to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services so long as such obligations
are incurred in the ordinary course of business and not in connection with the
borrowing of money;

 

(23)                         Indebtedness representing deferred compensation or
other similar arrangements incurred by the Borrower or any Restricted Subsidiary
(a) in the ordinary course of business or (b) in connection with the
Transactions or any Permitted Investment;

 

(24)                          any Permitted Refinancing Indebtedness incurred to
Refinance Incremental Equivalent Term Debt, Credit Agreement Refinancing
Indebtedness or Indebtedness incurred under clauses (2), (3), (4), (5), (12),
(15), (20), (21), this clause (24) or clause (27) of this Section 6.01;

 

(25)                          customer deposits and advance payments received in
the ordinary course of business from customers for goods purchased in the
ordinary course of business;

 

(26)                          Indebtedness incurred by the Borrower or any
Restricted Subsidiary in connection with bankers’ acceptances, discounted bills
of exchange, warehouse receipts or similar facilities or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business; and

 

(27)                          additional Indebtedness in an aggregate
outstanding principal amount, including all Permitted Refinancing Indebtedness
incurred to Refinance any Indebtedness originally incurred pursuant this clause
(27) (and any successive Permitted Refinancing Indebtedness), not to exceed the
greater of (a) $250.0 million and (b) 2.75% of Consolidated Total Assets as of
the date any such Indebtedness is incurred.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Permitted Debt or is entitled to be incurred as Ratio
Debt, the Borrower may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness (or any portion thereof) in any manner
that complies with this covenant; provided that all Indebtedness outstanding
under the Loan Documents and the ABL Credit Agreement will be deemed to have
been incurred in reliance on the exception in clauses (1) and (2), respectively,
of the definition of “Permitted Debt” and shall not be permitted to be
reclassified pursuant to this paragraph.  All unsecured Permitted Debt
originally incurred under clause (5), (20), (21) or (27) of the definition of
Permitted Debt will be automatically reclassified as Ratio Debt on the first
date on which such Indebtedness would have been permitted to be incurred as
Ratio Debt.  Accrual of interest, the accretion of accreted value, amortization
of original issue discount, the payment of interest or dividends in the form of
additional Indebtedness with the same terms (including pay-in-kind interest on
the Senior Notes), and increases in the amount of

 

--------------------------------------------------------------------------------


 

Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies, will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.  Guarantees of, or obligations in respect of
letters of credit relating to Indebtedness that is otherwise included in the
determination of a particular amount of Indebtedness will not be included in the
determination of such amount of Indebtedness; provided that the incurrence of
the Indebtedness represented by such Guarantee or letter of credit, as the case
may be, was in compliance with this Section 6.01.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses in connection
therewith).

 

SECTION 6.02.           Liens.  Create, incur, assume or permit to exist any
Lien that secures obligations under any Indebtedness on any property or assets
at the time owned by it, except the following (collectively, “Permitted Liens”):

 

(1)                                 Liens securing Indebtedness incurred in
accordance with Sections 6.01(1) or 6.01(2); provided that, in the case of
Indebtedness incurred in accordance with Section 6.01(2), the applicable Liens
are subject to the Intercreditor Agreement or other intercreditor
agreement(s) substantially consistent with and no less favorable to the Lenders
in any material respect than the Intercreditor Agreement as determined in good
faith by a Responsible Officer of the Borrower;

 

(2)                                 Liens securing Indebtedness existing on the
Closing Date; provided that such Liens only secure the obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and do not apply to any
other property or assets of the Borrower or any Restricted Subsidiary other than
replacements, additions, accessions and improvements thereto;

 

(3)                                 Liens securing Indebtedness incurred in
accordance with Sections 6.01(5); provided that such Liens only extend to the
assets financed with such Indebtedness (and any replacements, additions,
accessions and improvements thereto);

 

--------------------------------------------------------------------------------


 

(4)                                 Liens on accounts receivable and related
assets of the type specified in the definition of Qualified Receivables
Financing securing Indebtedness incurred in accordance with Section 6.01(17);

 

(5)                                Liens on assets of Foreign Subsidiaries
securing Indebtedness incurred in accordance with Section 6.01(21);

 

(6)                                 Liens securing Permitted Refinancing
Indebtedness incurred in accordance with Section 6.01(24); provided that the
Liens securing such Permitted Refinancing Indebtedness are limited to all or
part of the same property that secured (or, under the written arrangements under
which the original Lien arose, could secure) the original Lien (plus any
replacements, additions, accessions and improvements thereto);

 

(7)                                 (a) Liens on property or Equity Interests of
a Person at the time such Person becomes a Restricted Subsidiary if such Liens
were not created in connection with, or in contemplation of, such other Person
becoming a Restricted Subsidiary and (b) Liens on property at the time the
Borrower or a Restricted Subsidiary acquired such property, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any of the Restricted Subsidiaries, if such Liens were not created in connection
with, or in contemplation of, such acquisition;

 

(8)                                 Liens on property or assets of any
Restricted Subsidiary that is not a Guarantor;

 

(9)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(10)                          Liens disclosed by the title insurance policies
delivered on or subsequent to the Closing Date and any replacement, extension or
renewal of any such Liens (so long as the Indebtedness and other obligations
secured by such replacement, extension or renewal Liens are permitted by this
Agreement); provided that such replacement, extension or renewal Liens do not
cover any property other than the property that was subject to such Liens prior
to such replacement, extension or renewal;

 

(11)                          Liens securing judgments that do not constitute an
Event of Default under Section 8.01(10) and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and in respect of which Holdings, the Borrower or any
affected Restricted Subsidiary has set aside on its books reserves in accordance
with GAAP with respect thereto;

 

(12)                          Liens imposed by law, including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or a Restricted Subsidiary has set aside on its books
reserves in accordance with GAAP;

 

--------------------------------------------------------------------------------


 

(13)                          (a) pledges and deposits and other Liens made in
the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other similar laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (b) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary;

 

(14)                         deposits to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred by the Borrower or any Restricted Subsidiary in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

 

(15)                          survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights of way covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary;

 

(16)                          any interest or title of a lessor or sublessor
under any leases or subleases entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

(17)                          Liens that are contractual rights of set-off
(a) relating to pooled deposit or sweep accounts of the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any Restricted
Subsidiary or (b) relating to purchase orders and other agreements entered into
with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business;

 

(18)                          Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights;

 

(19)                          leases or subleases, licenses or sublicenses
(including with respect to intellectual property and software) granted to others
in the ordinary course of business that do not interfere in any material respect
with the business of the Borrower and the Restricted Subsidiaries, taken as a
whole;

 

--------------------------------------------------------------------------------


 

(20)                          Liens solely on any cash earnest money deposits
made by the Borrower or any Restricted Subsidiary in connection with any letter
of intent or other agreement in respect of any Permitted Investment;

 

(21)                         the prior rights of consignees and their lenders
under consignment arrangements entered into in the ordinary course of business;

 

(22)                          Liens arising from precautionary Uniform
Commercial Code financing statements;

 

(23)                          Liens on Equity Interests of any joint venture
(a) securing obligations of such joint venture or (b) pursuant to the relevant
joint venture agreement or arrangement;

 

(24)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(25)                          Liens on securities that are the subject of
repurchase agreements constituting Cash Equivalents under clause (4) of the
definition thereof;

 

(26)                          Liens securing insurance premium financing
arrangements;

 

(27)                          Liens on vehicles or equipment of the Borrower or
any of the Restricted Subsidiaries granted in the ordinary course of business;

 

(28)                          Liens on property or assets used to defease or to
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement;

 

(29)                          Liens:

 

(a)                                 of a collection bank arising under
Section 4-210 of the Uniform Commercial Code, or any comparable or successor
provision, on items in the course of collection;

 

(b)                                 attaching to pooling, commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business; or

 

(c)                                  in favor of banking or other financial
institutions or entities, or electronic payment service providers, arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking or finance industry;

 

(30)                          Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances or letters of credit entered into in the ordinary course
of business issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

--------------------------------------------------------------------------------


 

(31)                          Liens that rank pari passu with the Liens securing
the Obligations if the Senior Secured First Lien Net Leverage Ratio as of the
date on which such Liens are first created is less than or equal to the Closing
Date Senior Secured First Lien Net Leverage Ratio; provided that a Debt
Representative acting on behalf of the holders of such Indebtedness will become
party to or otherwise subject to the provisions of the Intercreditor Agreement
and a First Lien Intercreditor Agreement;

 

(32)                         Liens that rank junior to the Liens securing the
Obligations if the Total Net Leverage Ratio as of the date on which such Liens
are first created is less than or equal to the Closing Date Total Net Leverage
Ratio; provided that a Debt Representative acting on behalf of the holders of
such Indebtedness will become party to or otherwise subject to the provisions of
the Intercreditor Agreement and a Junior Lien Intercreditor Agreement;

 

(33)                          Liens securing additional obligations in an
aggregate outstanding principal amount not to exceed the greater of (a) $250.0
million and (b) 2.75% of Consolidated Total Assets as of the date such Liens are
first created; and

 

(34)                          Liens securing (a) Specified Hedge Obligations and
Cash Management Obligations, which amounts are secured under the Loan Documents,
and (b) amounts owing to any Qualified Counterparty (as defined in the ABL
Credit Agreement) under any Specified Hedge Agreement (as defined in the ABL
Credit Agreement) and Cash Management Obligations (as defined in the ABL Credit
Agreement), which amounts are secured under the ABL Loan Documents; provided
that, in each case, the applicable Liens are subject to the Intercreditor
Agreement or other intercreditor agreement(s) substantially consistent with and
no less favorable to the Lenders in any material respect than the Intercreditor
Agreement as determined in good faith by a Responsible Officer of the Borrower.

 

For purposes of this Section 6.02, Indebtedness will not be considered incurred
under a subsection or clause of Section 6.01 if it is later reclassified as
outstanding under another subsection or clause of Section 6.01 (in which event,
and at which time, same will be deemed incurred under the subsection or clause
to which reclassified).

 

SECTION 6.03.           Sale and Lease-Back Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it sells or
transfers any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rents or leases such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”), except the following:

 

(1)                                 Sale and Lease-Back Transactions with
respect to property owned (a) by the Borrower or any of its Domestic
Subsidiaries that is acquired after the Closing Date so long as such Sale and
Lease-Back Transaction is consummated within 270 days of the acquisition of such
property or (b) by any Foreign Subsidiary of the Borrower regardless of when
such property was acquired; and

 

--------------------------------------------------------------------------------


 

(2)                                 Sale and Lease-Back Transactions with
respect to any property owned by the Borrower or any Restricted Subsidiary, if
(a) at the time the lease in connection therewith is entered into, and after
giving effect to the entering into of such lease, the Remaining Present Value of
such lease would not exceed $200.0 million and (b) the Net Cash Proceeds thereof
are applied in accordance with Section 2.08(1).

 

SECTION 6.04.           Investments, Loans and Advances.  Purchase, hold or
acquire (including pursuant to any merger, consolidation or amalgamation with a
Person that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, a “Investment”), any other Person, except the
following (collectively, “Permitted Investments”):

 

(1)                                 the Transactions (including payment of the
purchase consideration under the Merger Agreement);

 

(2)                                 loans and advances to officers, directors,
employees or consultants of any Parent Entity, the Borrower or any Restricted
Subsidiary not to exceed $25.0 million in an aggregate principal amount at any
time outstanding (calculated without regard to write-downs or write-offs thereof
after the date made);

 

(3)                                 Investments in an amount not to exceed the
Available Amount as of the date such Investments are made; provided that no
Event of Default has occurred and is continuing immediately prior to making such
Investment or would result therefrom;

 

(4)                                 Permitted Acquisitions and pre-existing
Investments held by Persons acquired in Permitted Acquisitions or acquired in
connection with Permitted Acquisitions;

 

(5)                                 intercompany Investments among the Borrower
and the Restricted Subsidiaries (including intercompany Indebtedness); provided
that the sum of (a) the aggregate fair market value of all such Investments
(other than intercompany Indebtedness and Guarantees of Indebtedness) made since
the Closing Date (with all such Investments being valued at their original fair
market value and without taking into account subsequent increases or decreases
in value) by the Borrower and the Guarantors in Restricted Subsidiaries that are
not Guarantors; (b) the aggregate principal amount of Indebtedness owing to the
Borrower and the Guarantors by Restricted Subsidiaries that are not Guarantors
at any time outstanding; and (c) the aggregate principal amount of Indebtedness
of Restricted Subsidiaries that are not Guarantors that is Guaranteed by the
Borrower and the Guarantors at any time outstanding, may not exceed the greater
of (i) $50.0 million and (ii) 0.50% of Consolidated Total Assets as of the date
any such Investment is made, plus an amount equal to any returns of capital or
sale proceeds actually received in respect of any such Investments (which such
amount shall not exceed the amount of such Investment (as determined above) at
the time such Investment was made);

 

--------------------------------------------------------------------------------


 

(6)                                 Investments in Foreign Subsidiaries;
provided that the sum of (a) the aggregate fair market value of all such
Investments (other than intercompany Indebtedness and Guarantees of
Indebtedness) made by the Borrower and the Restricted Subsidiaries since the
Closing Date (with all such Investments being valued at their original fair
market value and without taking into account subsequent increases or decreases
in value); (b) the aggregate principal amount of Indebtedness of Foreign
Subsidiaries owing to the Borrower and the other Restricted Subsidiaries at any
time outstanding; and (c) the aggregate principal amount of Indebtedness of
Foreign Subsidiaries that is Guaranteed by the Borrower and the other Restricted
Subsidiaries at any time outstanding, when taken together with the aggregate
amount of payments made with respect to entities that do not become Guarantors
pursuant to clause (2) of the definition of Permitted Acquisitions, may not
exceed the greater of (i) $100 million and (ii) 1.15% of Consolidated Total
Assets as of the date any such Investment is made, plus an amount equal to any
returns of capital or sale proceeds actually received in respect of any such
Investments (which such amount shall not exceed the amount of such Investment
(as determined above) at the time such Investment was made);

 

(7)                                Cash Equivalents and, to the extent not made
for speculative purposes, Investment Grade Securities or Investments that were
Cash Equivalents or Investment Grade Securities when made;

 

(8)                                 Investments arising out of the receipt by
the Borrower or any of the Restricted Subsidiaries of non-cash consideration in
connection with any sale of assets permitted under Section 6.05;

 

(9)                                 accounts receivable, security deposits and
prepayments and other credits granted or made in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors and others, including in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with or judgments against, such account debtors and others, in each
case in the ordinary course of business;

 

(10)                          Investments acquired as a result of a foreclosure
by the Borrower or any Restricted Subsidiary with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(11)                          Hedge Agreements;

 

(12)                          Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.04 and any
replacements, refinancings, refunds, extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (12) is not increased at any time above the amount of such Investments
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

 

--------------------------------------------------------------------------------


 

(13)                          Investments resulting from pledges and deposits
that are Permitted Liens;

 

(14)                          intercompany loans among Foreign Subsidiaries and
Guarantees by Foreign Subsidiaries permitted by Section 6.01(21);

 

(15)                          acquisitions of obligations of one or more
officers or other employees of any Parent Entity, Borrower or any Subsidiary of
the Borrower in connection with such officer’s or employee’s acquisition of
Equity Interests of any Parent Entity, so long as no cash is actually advanced
by the Borrower or any Restricted Subsidiary to such officers or employees in
connection with the acquisition of any such obligations;

 

(16)                          Guarantees of operating leases (for the avoidance
of doubt, excluding Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case, entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(17)                          Investments to the extent that payment for such
Investments is made with Equity Interests of any Parent Entity;

 

(18)                          Investments consisting of the redemption,
purchase, repurchase or retirement of any Equity Interests permitted under
Section 6.06;

 

(19)                          Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Uniform Commercial Code Article 4 customary trade arrangements with
customers;

 

(20)                          Guarantees permitted under Section 6.01;

 

(21)                          advances in the form of a prepayment of expenses,
so long as such expenses are being paid in accordance with customary trade terms
of the Borrower or any Restricted Subsidiary;

 

(22)                          Investments, including loans and advances, to any
Parent Entity so long as Borrower or any Restricted Subsidiary would otherwise
be permitted to make a Restricted Payment in such amount; provided that the
amount of any such Investment will be deemed to be a Restricted Payment under
the appropriate clause of Section 6.06 for all purposes of this Agreement;

 

(23)                          Investments consisting of the leasing or licensing
of intellectual property in the ordinary course of business or the contribution
of intellectual property pursuant to joint marketing arrangements with other
Persons;

 

(24)                          purchases or acquisitions of inventory, supplies,
materials and equipment or purchases or acquisitions of contract rights or
intellectual property in each case in the ordinary course of business;

 

--------------------------------------------------------------------------------


 

(25)                          Investments in assets useful in the business of
the Borrower or any Restricted Subsidiary made with (or in an amount equal to)
any Reinvestment Deferred Amount or Below Threshold Asset Sale Proceeds;
provided that if the underlying Asset Sale was with respect to assets of the
Borrower or a Subsidiary Loan Party, then such Investment shall be consummated
by the Borrower or a Subsidiary Loan Party;

 

(26)                          any Investment in a Receivables Subsidiary or any
Investment by a Receivables Subsidiary in any other Person, in each case in
connection with a Qualified Receivables Financing, including Investments of
funds held in accounts permitted or required by the arrangements governing such
Qualified Receivables Financing or any related Indebtedness;

 

(27)                          intercompany current liabilities owed to
Unrestricted Subsidiaries or joint ventures incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries;

 

(28)                          Investments that are made with Excluded
Contributions; and

 

(29)                          additional Investments; provided that the
aggregate fair market value of such Investments made since the Closing Date that
remain outstanding (with all such Investments being valued at their original
fair market value and without taking into account subsequent increases or
decreases in value), when taken together with the aggregate amount of payments
made with respect to Junior Financings pursuant to Section 6.09(2)(c) and
Restricted Payments pursuant to Section 6.06(16), does not exceed the greater of
(a) $150.0 million and (b) 1.75% of Consolidated Total Assets as of the date any
such Investment is made, in each case, plus any returns of capital actually
received by the Borrower or any of the Restricted Subsidiary in respect of such
Investments.

 

SECTION 6.05.           Mergers, Consolidations, Sales of Assets and
Acquisitions.  Merge into, or consolidate or amalgamate with, any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets, or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Restricted Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other Person or
any division, unit or business of any other Person, except that this
Section 6.05 will not prohibit:

 

(1)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default has occurred and is continuing or
would result therefrom:

 

(a)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary into (or with) the Borrower in a transaction in which
the Borrower is the survivor;

 

--------------------------------------------------------------------------------


 

(b)                                 the merger, consolidation or amalgamation of
any Restricted Subsidiary into or with any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is a Subsidiary Loan
Party;

 

and, in the case of each of the foregoing clauses (a) and (b), no Person other
than the Borrower or a Subsidiary Loan Party receives any consideration;

 

(c)                                  the merger, consolidation or amalgamation
of any Restricted Subsidiary that is not a Loan Party into or with any other
Restricted Subsidiary that is not a Loan Party;

 

(d)                                 any transfer of inventory among the Borrower
and its Restricted Subsidiaries or between Restricted Subsidiaries and any other
transfer of property or assets among the Borrower and its Restricted
Subsidiaries or between Restricted Subsidiaries, in each case,  in the ordinary
course of business;

 

(e)                                  the liquidation or dissolution or change in
form of entity of any Restricted Subsidiary of the Borrower if a Responsible
Officer of the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; or

 

(f)                                   the merger, consolidation or amalgamation
of any Restricted Subsidiary with or into any other Person in order to effect a
Permitted Investment so long as the continuing or surviving Person will be a
Subsidiary Loan Party if the merging, consolidating or amalgamating Subsidiary
was a Subsidiary Loan Party and which, together with each of its Subsidiaries,
shall have complied with the requirements of Section 5.10;

 

(2)                                 any sale, transfer or other disposition if:

 

(a)                                 the Net Cash Proceeds therefrom are to be
applied in accordance with Section 2.08(1);

 

(b)                                 at least 75% of the consideration therefor
is in the form of cash and Cash Equivalents; and

 

(c)                                  such sale, transfer or disposition is made
for fair market value (as determined by a Responsible Officer of the Borrower in
good faith);

 

provided that each of the following items will be deemed to be cash for purposes
of this Section 6.05(2):

 

(i)                                     any liabilities of the Borrower or the
Restricted Subsidiaries (as shown on the most recent Required Financial
Statements or in the notes thereto), other than liabilities that are by their
terms

 

--------------------------------------------------------------------------------


 

subordinated in right of payment to the Obligations, that are assumed by the
transferee with respect to the applicable disposition and for which the Borrower
and the Restricted Subsidiaries have been validly released by all applicable
creditors in writing;

 

(ii)                                  any securities received by the Borrower or
any Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable disposition;
and

 

(iii)                               any Designated Non-Cash Consideration
received in respect of such disposition; provided that the aggregate fair market
value of all such Designated Non-Cash Consideration, as determined by a
Responsible Officer of the Borrower in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
then outstanding, does not exceed the greater of (A) $125.0 million and
(B) 1.50% of Consolidated Total Assets as of the date any such Designated
Non-Cash Consideration is received, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value;

 

(3)                                 (a) the purchase and sale of inventory in
the ordinary course of business, (b) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business, (c) the
sale of surplus, obsolete, damaged or worn out equipment or other property in
the ordinary course of business or (d) the disposition of Cash Equivalents (or
Investments that were Cash Equivalents when made);

 

(4)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(5)                                 Investments permitted by Section 6.04,
Permitted Liens, and Restricted Payments permitted by Section 6.06;

 

(6)                                 the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(7)                                 Permitted Acquisitions, including any
merger, consolidation or amalgamation in order to effect a Permitted
Acquisition; provided that following any such merger, consolidation or
amalgamation:

 

(a)                                 involving the Borrower, the Borrower is the
surviving corporation;

 

(b)                                 at least 75% of the consideration therefor
is in the form of cash and Cash Equivalents or exchanged for other assets of
comparable or greater market value or usefulness to the business of the Borrower
and the Restricted

 

--------------------------------------------------------------------------------


 

Subsidiaries, taken as a whole, and the Net Cash Proceeds therefrom are applied
in accordance with Section 2.08(1); and

 

(c)                                  involving a Foreign Subsidiary, the
surviving or resulting entity is a Wholly Owned Subsidiary;

 

(8)                                 leases, licenses, or subleases or
sublicenses of any real or personal property in the ordinary course of business;

 

(9)                                 sales, leases or other dispositions of
inventory of the Borrower or any Restricted Subsidiary determined by the
management of the Borrower to be no longer useful or necessary in the operation
of the business of the Borrower or such Restricted Subsidiary;

 

(10)                          acquisitions and purchases made with Below
Threshold Asset Sale Proceeds;

 

(11)                          to the extent allowable under Section 1031 of the
Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision) for use in any business
conducted by the Borrower or any Restricted Subsidiary that is not in
contravention of Section 6.08; provided that to the extent the property being
transferred constitutes Term Priority Collateral, such replacement property will
constitute Term Priority Collateral; or

 

(12)                          any sale, transfer or other disposition, in a
single transaction or a series of related transactions, of any asset or assets
having a fair market value, as determined by a Responsible Officer of the
Borrower in good faith, of not more than $10.0 million.

 

To the extent any Collateral is disposed of in a transaction expressly permitted
by this Section 6.05 to any Person other than Holdings, the Borrower or any
Guarantor, such Collateral will be free and clear of the Liens created by the
Loan Documents, and the Administrative Agent will take, and each Lender hereby
authorizes the Administrative Agent to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing, in each case, in accordance
with Section 10.18.

 

SECTION 6.06.           Restricted Payments.  Declare or pay any dividend or
make any other distribution (by reduction of capital or otherwise), directly or
indirectly, whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of additional Equity
Interests (other than Disqualified Stock) of the Person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any of its Equity Interests or set aside any amount for any
such purpose (other than through the issuance of additional Equity Interests
(other than Disqualified Stock) of the Person redeeming, purchasing, retiring or
acquiring such shares) (the foregoing, “Restricted Payments”) other than:

 

(1)                                 the making of any Restricted Payment in
exchange for, or out of or with the net cash proceeds of the substantially
concurrent sale (other than to a Restricted

 

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower) of, Equity Interests of the Borrower (other than
Disqualified Stock) or from the substantially concurrent contribution of common
equity capital to the Borrower, other than (a) Excluded Contributions, (b) Cure
Amounts and (c) any such proceeds that are used prior to the date of
determination to (i) make an Investment under Section 6.04(3), a Restricted
Payment under Section 6.06(15) or a payment in respect of Junior Financing under
Section 6.09(2)(a), in each case utilizing the Available Amount, (ii) make a
Restricted Payment under Section 6.06(2)(b) or (iii) incur Contribution
Indebtedness;

 

(2)                                 Restricted Payments to any Parent Entity the
proceeds of which are used to purchase, retire, redeem or otherwise acquire, or
to any Parent Entity for the purpose of paying to any other Parent Entity to
purchase, retire, redeem or otherwise acquire, the Equity Interests of such
Parent Entity (including related stock appreciation rights or similar
securities) held directly or indirectly by then present or former directors,
consultants, officers, employees, managers or independent contractors of
Holdings, the Borrower or any of the Restricted Subsidiaries or any Parent
Entity or their estates, heirs, family members, spouses or former spouses
(including for all purposes of this clause (2), Equity Interests held by any
entity whose Equity Interests are held by any such future, present or former
employee, officer, director, manager, consultant or independent contractor or
their estates, heirs, family members, spouses or former spouses) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or arrangement or any stock subscription or
shareholder or similar agreement; provided that the aggregate amount of such
purchases or redemptions may not exceed:

 

(a)                                 $30.0 million in any fiscal year (with any
unused amounts in any fiscal year being carried over to the next three
succeeding fiscal years); plus

 

(b)                                 the amount of net cash proceeds contributed
to the Borrower that were received by any Parent Entity since the Closing Date
from sales of Equity Interests of any Parent Entity to directors, consultants,
officers, employees, managers or independent contractors of any Parent Entity,
the Borrower or any Restricted Subsidiary in connection with permitted employee
compensation and incentive arrangements, other than (a) Excluded Contributions,
(b) Cure Amounts and (c) any such proceeds that are used prior to the date of
determination to (1) make an Investment under Section 6.04(3), a Restricted
Payment under Section 6.06(15) or a payment in respect of Junior Financing under
Section 6.09(2)(a), in each case utilizing the Available Amount, (2) make a
Restricted Payment under Section 6.06(1) or (3) incur Contribution Indebtedness;
plus

 

(c)                                  the amount of net proceeds of any key man
life insurance policies received during such fiscal year; plus

 

--------------------------------------------------------------------------------


 

(d)                                 the amount of any bona fide cash bonuses
otherwise payable to directors, consultants, officers, employees, managers or
independent contractors of any Parent Entity, the Borrower or any Restricted
Subsidiary that are foregone in return for the receipt of Equity Interests, the
fair market value of which is equal to or less than the amount of such cash
bonuses, which, if not used in any year, may be carried forward to any
subsequent fiscal year;

 

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from directors, consultants, officers, employees,
managers or independent contractors of any Parent Entity, the Borrower or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of any
Parent Entity will not be deemed to constitute a Restricted Payment;

 

(3)                                 Restricted Payments to consummate the
Transactions or to pay any amounts pursuant to the Merger Agreement;

 

(4)                                 at any time after the consummation of a
Qualified IPO, Restricted Payments in an amount equal to 6.0% per annum of the
net cash proceeds received from any public sale of the Equity Interests of the
Borrower or any Parent Entity that are contributed to the Borrower;

 

(5)                                 Restricted Payments to any Parent Entity
that files, or to any Parent Entity for the purpose of paying to any other
Parent Entity that files, a consolidated U.S. federal or combined or unitary
state tax return that includes the Borrower and the Subsidiaries (or the taxable
income thereof), or to any Parent Entity that is a partner or a sole owner of
the Borrower in the event the Borrower is treated as a partnership or a
“disregarded entity” for U.S. federal income tax purposes, in each case, in an
amount not to exceed the amount that the Borrower and its Subsidiaries would
have been required to pay in respect of federal, state or local taxes (as the
case may be) in respect of such fiscal year if the Borrower and its Subsidiaries
paid such taxes directly as a stand-alone taxpayer (or stand-alone group);
provided that Restricted Payments will be permitted in respect of the income of
an Unrestricted Subsidiary only to the extent of the amount of cash distributed
to the Borrower or any Restricted Subsidiary by such Unrestricted Subsidiary for
such purpose;

 

(6)                                 Restricted Payments to permit any Parent
Entity to:

 

(a)                                 pay operating, overhead, legal, accounting
and other professional fees and expenses (including directors’ fees and expenses
and administrative, legal, accounting, filings and similar expenses), in each
case to the extent related to its separate existence as a holding company or to
its ownership of the Borrower and the Restricted Subsidiaries;

 

--------------------------------------------------------------------------------


 

(b)                                 pay fees and expenses related to any public
offering or private placement of debt or equity securities of, or incurrence of
any Indebtedness by, any Parent Entity or any Permitted Investment, whether or
not consummated;

 

(c)                                  pay franchise taxes and other fees, income
or other taxes and expenses in connection with any Parent Entity’s ownership of
any Restricted Subsidiary or the maintenance of its legal existence;

 

(d)                                 make payments under transactions permitted
under Section 6.07 (other than Section 6.07(8)) or Article VII, in each case to
the extent such payments are due at the time of such Restricted Payment; or

 

(e)                                  pay customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers, employees,
directors, managers, consultants or independent contractors of any Parent Entity
to the extent related to its ownership of the Borrower and the Restricted
Subsidiaries;

 

(7)                                 non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(8)                                 Restricted Payments to allow any Parent
Entity to make, or to any Parent Entity for the purpose of paying to any other
Parent Entity to make, payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such Person, in connection with any merger,
consolidation, amalgamation or other business combination, or in connection with
any dividend, distribution or split of Equity Interests;

 

(9)                                 so long as no Event of Default is
continuing, Restricted Payments to any Parent Entity for the purpose of paying
(a) monitoring, consulting, management, transaction, advisory, termination or
similar fees payable to any Sponsor in accordance with the Management Agreement
in an amount not to exceed amounts payable pursuant to the Management Agreement
(it being understood that any amounts that are not paid due to the existence of
an Event of Default shall accrue and may be paid when the applicable Event of
Default ceases to exist or is otherwise waived) and (b) indemnities,
reimbursements and reasonable and documented out-of-pocket fees and expenses of
any Sponsor;

 

(10)                          Restricted Payments to the Borrower or any
Restricted Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to the
Borrower and to each other owner of Equity Interests of such Restricted
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Restricted Subsidiary) based on their relative ownership
interests so long as any repurchase of its Equity Interests from a Person that
is not the Borrower or a Restricted Subsidiary is permitted under Section 6.04);

 

--------------------------------------------------------------------------------


 

(11)                          Restricted Payments to any Parent Entity to
finance, or to any Parent Entity for the purpose of paying to any other Parent
Entity to finance, any Permitted Investment; provided that (a) such Restricted
Payment is made substantially concurrently with the closing of such Investment
and (b) promptly following the closing thereof, such Parent Entity causes
(i) all property acquired (whether assets or Equity Interests) to be contributed
to the Borrower or any Restricted Subsidiary of the Borrower or (ii) the merger,
consolidation or amalgamation (to the extent permitted by Section 6.05) of the
Person formed or acquired into the Borrower or any Restricted Subsidiary of the
Borrower in order to consummate such Permitted Investment, in each case, in
accordance with the requirements of Section 5.10;

 

(12)                          the payment of any dividend or distribution or
consummation of any redemption within 60 days after the date of declaration
thereof or the giving of a redemption notice related thereto, if at the date of
declaration or notice such payment would have complied with the provisions of
this Agreement;

 

(13)                          Restricted Payments that are made with Excluded
Contributions;

 

(14)                          the distribution, as a dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or any
Restricted Subsidiary by, one or more Unrestricted Subsidiaries (other than
Unrestricted Subsidiaries the primary assets of which are cash or Cash
Equivalents);

 

(15)                          any Restricted Payment in an amount not to exceed
the Available Amount on the date such Restricted Payment is made if (a) no Event
of Default is continuing immediately prior to making such Restricted Payment or
would result therefrom and (b) the Fixed Charge Coverage Ratio would be at least
2.00 to 1.00 after giving effect thereto; or

 

(16)                          additional Restricted Payments in an aggregate
amount, when taken together with the aggregate amount of payments made with
respect to Junior Financings pursuant to Section 6.09(2)(c) and Investments made
pursuant to Section 6.04(29) that remain outstanding, not to exceed the greater
of (a) $100.0 million and (b) 1.15% of Consolidated Total Assets as of the date
any such Restricted Payment is made.

 

SECTION 6.07.           Transactions with Affiliates.  Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transaction with, any of its Affiliates in a
transaction involving aggregate consideration in excess of $15.0 million, unless
such transaction is (i) otherwise permitted (or required) under this Agreement
or (ii) upon terms no less favorable to the Borrower and the Restricted
Subsidiaries, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that this
Section 6.07 will not prohibit:

 

(1)                                 transactions between or among (a) the
Borrower and the Restricted Subsidiaries or (b) the Borrower and any Person that
becomes a Restricted Subsidiary as a

 

--------------------------------------------------------------------------------


 

result of such transaction (including by way of a merger, consolidation or
amalgamation in which a Loan Party is the surviving entity);

 

(2)                                 so long as no Event of Default is
continuing, payment of management, monitoring, consulting, transaction,
oversight, advisory and similar fees and payment of all expenses and
indemnification claims, in each case, in accordance with the Management
Agreement (it being understood that any amounts that are not paid due to the
existence of an Event of Default will accrue and may be paid when the applicable
Event of Default ceases to exist or is otherwise waived);

 

(3)                                 any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of the Borrower or
any Parent Entity in good faith;

 

(4)                                 loans or advances to employees or
consultants of any Parent Entity, the Borrower or any Restricted Subsidiary in
accordance with Section 6.04(2);

 

(5)                                 the payment of fees, reasonable
out-of-pocket costs and indemnities to directors, officers, consultants and
employees of any Parent Entity, the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business (limited, in the case of any
Parent Entity, to the portion of such fees and expenses that are allocable to
the Borrower and the Restricted Subsidiaries (which shall be 100% for so long as
such Parent Entity owns no assets other than the Equity Interests in the
Borrower and assets incidental to the ownership of the Borrower and its
Restricted Subsidiaries));

 

(6)                                 the Transactions and transactions pursuant
to the Transaction Documents and other transactions, agreements and arrangements
in existence on the Closing Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect as determined in good faith by a Responsible Officer of the
Borrower;

 

(7)                                 (a) any employment agreements entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business, (b) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors and (c) any employee compensation, benefit
plan or arrangement, any health, disability or similar insurance plan which
covers employees, and any reasonable employment contract and transactions
pursuant thereto;

 

(8)                                 Restricted Payments permitted under
Section 6.06, including payments to any Parent Entity;

 

(9)                                 any purchase by any Parent Entity of the
Equity Interests of the Borrower and the purchase by the Borrower of Equity
Interests in any Restricted Subsidiary;

 

--------------------------------------------------------------------------------


 

(10)                          payments to the Sponsors for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments are approved by the majority of the Board of
Directors of the Borrower, or a majority of the Disinterested Directors of the
Borrower, in good faith;

 

(11)                          transactions with Restricted Subsidiaries for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business;

 

(12)                          any transaction in respect of which the Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the Board of Directors of Holdings or the Borrower from an
accounting, appraisal or investment banking firm, in each case, of nationally
recognized standing that is (a) in the good faith determination of the Borrower
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or the Restricted Subsidiaries, as
applicable, than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate;

 

(13)                          transactions with joint ventures for the purchase
or sale of goods, equipment and services entered into in the ordinary course of
business;

 

(14)                          the issuance, sale or transfer of Equity Interests
of the Borrower to any Parent Entity and capital contributions by any Parent
Entity to the Borrower (and payment of reasonable out-of-pocket expenses
incurred by the Sponsors in connection therewith);

 

(15)                          the issuance of Equity Interests to the management
of Holdings, the Borrower or any of the Restricted Subsidiaries in connection
with the Transactions;

 

(16)                          payments by Holdings, the Borrower or any of the
Restricted Subsidiaries pursuant to tax sharing agreements among Holdings, the
Borrower and any of the Restricted Subsidiaries;

 

(17)                          payments or loans (or cancellation of loans) to
employees or consultants that are:

 

(a)                                 approved by a majority of the Disinterested
Directors of Holdings or the Borrower in good faith;

 

(b)                                 made in compliance with applicable law; and

 

(c)                                  otherwise permitted under this Agreement;

 

(18)                          transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
that are fair to the Borrower and the Restricted Subsidiaries;

 

--------------------------------------------------------------------------------


 

(19)                          transactions between or among the Borrower and the
Restricted Subsidiaries and any Person, a director of which is also a director
of the Borrower or any Parent Entity, so long as (a) such director abstains from
voting as a director of the Borrower or such Parent Entity, as the case may be,
on any matter involving such other Person and (b) such Person is not an
Affiliate of the Borrower for any reason other than such director’s acting in
such capacity;

 

(20)                          transactions pursuant to, and complying with, the
provisions of Section 6.01, Section 6.04 or Section 6.05(1);

 

(21)                          the existence of, or the performance by any Loan
Party of its obligations under the terms of, any customary registration rights
agreement to which a Loan Party or any Parent Entity is a party or becomes a
party in the future; and

 

(22)                          intercompany transactions undertaken in good faith
(as certified by a Responsible Officer of the Borrower) for the purpose of
improving the consolidated tax efficiency of Holdings and the Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein.

 

SECTION 6.08.           Business of the Borrower and its Subsidiaries. 
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
the Borrower and the Restricted Subsidiaries on the Closing Date (after giving
effect to the Transactions) and any similar, corollary, related, ancillary,
incidental or complementary business or business activities or a reasonable
extension, development or expansion thereof or ancillary thereto.

 

SECTION 6.09.           Limitation on Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By Laws and Certain
Other Agreements; etc.

 

(1)                                 amend or modify in any manner materially
adverse to the Lenders the articles or certificate of incorporation (or similar
document), by-laws, limited liability company operating agreement, partnership
agreement or other organizational documents of the Borrower or any Restricted
Subsidiary;

 

(2)                                 make any cash payment or other distribution
in cash in respect of, or amend or modify, or permit the amendment or
modification of, any provision of, any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposits, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing; except in the case of this clause (2):

 

(a)                                 payments in respect of Junior Financings in
an amount not to exceed the Available Amount on the date the payments are made
if no Event of Default is continuing immediately prior to making such payment or
would result therefrom;

 

--------------------------------------------------------------------------------


 

(b)                                 payments in respect of Junior Financings so
long as (i) immediately after giving effect to such payment, the Borrower’s
Total Net Leverage Ratio is 4.50 to 1.00 or less and (ii) no Event of Default is
continuing immediately prior to making such Restricted Payment or would result
therefrom;

 

(c)                                  additional payments in respect of Junior
Financings, when taken together with the aggregate amount of payments made with
respect to Investments pursuant to Section 6.04(29) and Restricted Payments
pursuant to Section 6.06(16), in an amount not to exceed the greater of
(i) $100.0 million and (ii) 1.15% of Consolidated Total Assets as of the date
such payment is made;

 

(d)                                 (i) the conversion or exchange of any Junior
Financing into or for Equity Interests of any Parent Entity or other Junior
Financing and (ii) any payment that is intended to prevent any Junior Financing
from being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code;

 

(e)                                  the incurrence of Permitted Refinancing
Indebtedness in respect thereof;

 

(f)                                   (i) payments of regularly scheduled
principal and interest; (ii) mandatory offers to repay, repurchase or redeem
(including in connection with the Net Cash Proceeds of Asset Sales);
(iii) mandatory prepayments of principal, premium and interest; and
(iv) payments of fees, expenses and indemnification obligations, in each case,
with respect to such Junior Financing; and

 

(g)                                  payments or distributions in respect of all
or any portion of such Junior Financing with the proceeds contributed directly
or indirectly to the Borrower by any Parent Entity from the issuance, sale or
exchange by any Parent Entity of Equity Interests made within 18 months prior
thereto; or

 

(3)                                 permit any Material Subsidiary to enter into
any agreement or instrument that by its terms restricts (a) with respect to any
such Material Subsidiary that is not a Guarantor, Restricted Payments from such
Material Subsidiary to the Borrower or any other Loan Party that is a direct or
indirect parent of such Material Subsidiary or (b) with respect to any such
Material Subsidiary that is a Guarantor, the granting of Liens by such Material
Subsidiary pursuant to the Security Documents; except in the case of this clause
(3):

 

(a)                                 restrictions imposed by applicable law;

 

(b)                                 contractual encumbrances or restrictions:

 

(i)                                     under the ABL Loan Documents;

 

(ii)                                  under the Senior Notes Documents; or

 

--------------------------------------------------------------------------------


 

(iii)                               under any agreement relating to Ratio
Debt, Indebtedness incurred pursuant to Section 6.01(1), (2), (3), (4), (5),
(7), (12), (15), (20), (21), (24) or (27), Indebtedness that is secured on a
pari passu basis with Indebtedness under the Loan Documents or Indebtedness
under the ABL Credit Agreement, or any Permitted Refinancing Indebtedness in
respect thereof, that does not materially expand the scope of any such
encumbrance or restriction;

 

(c)                                  any restriction on a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Equity Interests or assets of a Restricted Subsidiary pending the closing of
such sale or disposition;

 

(d)                                 customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business;

 

(e)                                  any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(f)                                   customary provisions contained in leases
or licenses of intellectual property and other similar agreements entered into
in the ordinary course of business;

 

(g)                                  customary provisions restricting subletting
or assignment of any lease governing a leasehold interest;

 

(h)                                 customary provisions restricting assignment
of any agreement entered into in the ordinary course of business;

 

(i)                                     customary restrictions and conditions
contained in any agreement relating to the sale, transfer or other disposition
of any asset permitted under Section 6.05 pending the consummation of such sale,
transfer or other disposition;

 

(j)                                    customary restrictions and conditions
contained in the document relating to any Lien, so long as (i) such Lien is a
Permitted Lien and such restrictions or conditions relate only to the specific
asset subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.09;

 

(k)                                 customary net worth provisions contained in
Real Property leases entered into by Restricted Subsidiaries, so long as a
Responsible Officer of the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Borrower and the other Restricted Subsidiaries to meet their ongoing
obligations;

 

--------------------------------------------------------------------------------


 

(l)                                     any agreement in effect at the time any
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary;

 

(m)                             restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Restricted Subsidiary that is not
a Subsidiary Loan Party;

 

(n)                                 customary restrictions on leases, subleases,
licenses or Equity Interests or asset sale agreements otherwise permitted hereby
as long as such restrictions relate to the Equity Interests and assets subject
thereto;

 

(o)                                 restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; or

 

(p)                                 any encumbrances or restrictions imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (a) through (o) above, so long as such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, not materially more restrictive with respect to such Lien, dividend
and other payment restrictions, taken as a whole, than those contained in the
Lien, dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

ARTICLE VII

 

Holdings Covenant

 

SECTION 7.01.           Holdings Covenant.  Holdings will not, so long as this
Agreement is in effect and until all Obligations (other than Obligations in
respect of Specified Hedge Agreements, Cash Management Obligations and
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) have been paid in full,
unless the Required Lenders otherwise consent in writing, conduct, transact or
otherwise engage in any active trade or business or operations other than
through the Borrower and its Subsidiaries.

 

The foregoing will not prohibit Holdings from taking actions related to the
following (and activities incidental thereto):

 

(1)                                 its ownership of the Equity Interests of the
Borrower;

 

(2)                                 the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance);

 

--------------------------------------------------------------------------------


 

(3)                                 the performance of its obligations with
respect to the ABL Facility, the Term Facility, other Indebtedness permitted by
this Agreement, the Merger Agreement and the other agreements contemplated by
the Merger Agreement;

 

(4)                                any offering of its common stock or any other
issuance of its Equity Interests;

 

(5)                                 the making of Restricted Payments; provided
that Holdings will not be permitted to make Restricted Payments using the cash
from the Borrower or any Subsidiary unless such cash has been dividended or
otherwise distributed to Holdings as a permitted Restricted Payment;

 

(6)                                 the incurrence of Permitted Holdings Debt;

 

(7)                                 making contributions to the capital or
acquiring Equity Interests of its Subsidiaries;

 

(8)                                 guaranteeing the obligations of the Borrower
and its Subsidiaries;

 

(9)                                 participating in tax, accounting and other
administrative matters as a member or parent of the consolidated group;

 

(10)                          holding any cash or property (including cash and
property received in connection with Restricted Payments made by the Borrower,
but excluding the Equity Interests of any Person other than the Borrower);

 

(11)                          providing indemnification to officers and
directors;

 

(12)                          the making of Investments consisting of Cash
Equivalents or, to the extent not made for speculative purposes, Investment
Grade Securities; and

 

(13)                          activities incidental to the businesses or
activities described above.

 

ARTICLE VIII

 

Events of Default

 

SECTION 8.01.           Events of Default.  In case of the happening of any of
the following events (each, an “Event of Default”):

 

(1)                                 any representation or warranty made by
Holdings, the Borrower or any other Loan Party herein or in any other Loan
Document or any certificate or document required to be delivered pursuant hereto
or thereto proves to have been false or misleading in any material respect when
so made;

 

(2)                                 default is made in the payment of any
principal of any Term Loan when and as the same becomes due and payable, whether
at the due date thereof, at a date fixed for prepayment thereof, by acceleration
thereof or otherwise;

 

--------------------------------------------------------------------------------


 

(3)                                 default is made in the payment of any
interest on any Term Loan or in the payment of any Fee or any other amount due
under any Loan Document (other than an amount referred to in clause (2) of this
Section 8.01), when and as the same becomes due and payable, and such default
continues unremedied for a period of five Business Days;

 

(4)                                 default is made in the due observance or
performance by Holdings, the Borrower or any Restricted Subsidiary of any
covenant, condition or agreement contained in Section 5.01(1), 5.05(1) or 5.08
or in Article VI or Article VII (in each case solely to the extent applicable to
such Person);

 

(5)                                 default is made in the due observance or
performance by Holdings, the Borrower or any Restricted Subsidiary of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clauses (2), (3) and (4) of this Section 8.01), in each case
solely to the extent applicable to such Person, and such default continues
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

 

(6)                                 (a) any event or condition occurs that
(i) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (ii) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or (b) the Borrower or any Restricted Subsidiary
fails to pay the principal of any Material Indebtedness at the stated final
maturity thereof; provided that this clause (6) will not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that such event or condition is unremedied and is not waived
or cured by the holders of such Indebtedness prior to any acceleration of the
Term Loans pursuant to this Section 8.01; provided, further, that the failure to
observe or perform a financial maintenance covenant under the ABL Credit
Agreement (a “Financial Covenant Default”) shall not in and of itself constitute
an Event of Default hereunder until the later of (1) 90 days following the date
of such Financial Covenant Default and (2) the date on which the lenders under
the ABL Credit Agreement shall have accelerated payment of the ABL Obligations
and terminated the commitments with respect thereto or foreclosed upon the
collateral securing the ABL Obligations; and, provided, further, that prior to
the time it becomes an Event of Default hereunder, any Financial Covenant
Default may be waived, amended, terminated or otherwise modified from time to
time in accordance with the ABL Credit Agreement;

 

(7)                                 a Change in Control occurs;

 

(8)                                 an involuntary proceeding is commenced or an
involuntary petition is filed in a court of competent jurisdiction seeking:

 

--------------------------------------------------------------------------------


 

(a)                                 relief in respect of Holdings, the Borrower
or any of the Material Subsidiaries, or of a substantial part of the property or
assets of Holdings, the Borrower or any Material Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law;

 

(b)                                 the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any Restricted Subsidiary; or

 

(c)                                  the winding up or liquidation of Holdings,
the Borrower or any Material Subsidiary (except, in the case of any Material
Subsidiary, in a transaction permitted by Section 6.05) and such proceeding or
petition continues undismissed for 60 days or an order or decree approving or
ordering any of the foregoing is entered;

 

(9)                                 Holdings, the Borrower or any Material
Subsidiary:

 

(a)                                 voluntarily commences any proceeding or
files any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law;

 

(b)                                 consents to the institution of, or fails to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (8) of this Section 8.01;

 

(c)                                  applies for or consents to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower or any of the Material Subsidiaries or for a
substantial part of the property or assets of Holdings, the Borrower or any
Material Subsidiary;

 

(d)                                 files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

 

(e)                                  makes a general assignment for the benefit
of creditors; or

 

(f)                                   becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due;

 

(10)                          the Borrower or any Restricted Subsidiary fails to
pay one or more final judgments aggregating in excess of $50.0 million (to the
extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days, or any action
is legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any other Subsidiary Loan Party to enforce any such judgment;

 

--------------------------------------------------------------------------------


 

(11)                          (a) a trustee is appointed by a United States
district court to administer any Plan or (b) an ERISA Event or ERISA Events
occurs with respect to any Plan or Multiemployer Plan, and, in each case, with
respect to clauses (a) and (b) above, such event or condition, together with all
other such events or conditions, if any, is reasonably expected to have a
Material Adverse Effect; or

 

(12)                          (a) any material provision of any Loan Document
ceases to be, or is asserted in writing by Holdings, the Borrower or any
Restricted Subsidiary not to be, for any reason, a legal, valid and binding
obligation of any party thereto, (b) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the Borrower and the Restricted Subsidiaries on a consolidated
basis ceases to be, or is asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest in the securities,
assets or properties covered thereby, except to the extent that any such loss of
validity, perfection or priority results from the limitations of foreign laws,
rules and regulations as they apply to pledges of Equity Interests in Foreign
Subsidiaries or the application thereof, or from the failure of the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under a Security Document or to file Uniform
Commercial Code continuation statements or take any other action and except to
the extent that such loss is covered by a lender’s title insurance policy and
the Collateral Agent is reasonably satisfied with the credit of such insurer or
(c) the Guarantees pursuant to the Security Documents by any Loan Party of any
of the Obligations cease to be in full force and effect (other than in
accordance with the terms thereof) or are asserted in writing by Holdings, the
Borrower or any other Subsidiary Loan Party not to be in effect or not to be
legal, valid and binding obligations, except in the cases of clauses (a) and
(b), in connection with an Asset Sale permitted by this Agreement;

 

then, (i) upon the occurrence of any such Event of Default (other than an Event
of Default with respect to the Borrower described in clause (8) or (9) of this
Section 8.01), and at any time thereafter during the continuance of such Event
of Default, the Administrative Agent, at the request of the Required Lenders,
will, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (A) declare the Term Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, will become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and (B) exercise all rights and remedies granted to it under any Loan Document
and all of its rights under any other applicable law or in equity, and (ii) in
any event with respect to the Borrower described in clause (8) or (9) of this
Section 8.01, the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, will
automatically become due and payable, without presentment, demand,

 

--------------------------------------------------------------------------------


 

protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

 

ARTICLE IX

 

The Agents

 

SECTION 9.01.           Appointment.

 

(1)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as agent of such Lender under this Agreement and the other Loan Documents, as
applicable, including as the Collateral Agent for such Lender and the other
applicable Secured Parties under the applicable Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacities,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.  For the
avoidance of doubt, no Borrower shall have liability for the actions of the
Administrative Agent pursuant to the immediately preceding sentence.

 

--------------------------------------------------------------------------------


 

(2)                                 In furtherance of the foregoing, each Lender
(in its capacities as a Lender and on behalf of itself and its Affiliates as
potential counterparties to Hedge Agreements) hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on the Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In connection
therewith, the Administrative Agent (and any Subagents appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article IX (including Section 9.07) as though the Administrative Agent (and any
such Subagents) were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

 

(3)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document

 

(i)                                     upon termination of the Commitments and
payment in full of all Obligations (other than Obligations in respect of
Specified Hedge Agreements, Cash Management Obligations and contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted);

 

(ii)                                  that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document; or

 

(iii)                               if approved, authorized or ratified in
writing in accordance with Section 10.08 hereof;

 

(b)                                 to release any Loan Party from its
obligations under the Loan Documents if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(3).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the Loan Documents.

 

--------------------------------------------------------------------------------


 

(4)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, (a) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (i) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of any or all of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
and any Subagents allowed in such judicial proceeding and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

(5)                                 The Lenders and each other holder of an
Obligation under a Loan Document shall act collectively through the
Administrative Agent and, without limiting the delegation of authority to the
Administrative Agent set forth herein, the Required Lenders shall direct the
Administrative Agent with respect to the exercise of rights and remedies
hereunder and under other Loan Documents (including with respect to alleging the
existence or occurrence of, and exercising rights and remedies as a result of,
any Default or Event of Default in each case that could be waived with the
consent of the Required Lenders), and such rights and remedies shall not be
exercised other than through the Administrative Agent; provided that the
foregoing shall not preclude any Lender from exercising any right of set-off in
accordance with the provisions of Section 10.06 or from exercising rights and
remedies (other than the enforcement of Collateral) with respect to any payment
default after the occurrence of the Maturity Date with respect to any Term Loans
made by it.

 

SECTION 9.02.           Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof)) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to

 

--------------------------------------------------------------------------------


 

such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of the agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent may also from time to time, when the
Administrative Agent deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent.  Should any instrument in
writing from the Borrower or any other Loan Party be required by any Subagent so
appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent.  If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

 

SECTION 9.03.           Exculpatory Provisions.  None of the Administrative
Agent, its Affiliates or any of their respective officers, directors, employees,
agents or attorneys-in-fact shall be (1) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (2) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (1) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (2) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the

 

--------------------------------------------------------------------------------


 

Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into:

 

(1)                                 any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document;

 

(2)                                 the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith;

 

(3)                                 the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default;

 

(4)                                 the validity, enforceability, effectiveness
or genuineness of this Agreement, any other Loan Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Security Documents;

 

(5)                                 the value or the sufficiency of any
Collateral; or

 

(6)                                 the satisfaction of any condition set forth
in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

SECTION 9.04.           Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) or conversation believed in good
faith by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed in good faith by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to any
Borrowing that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to such Borrowing.  The Administrative Agent may
consult with legal counsel (including counsel to Holdings or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability

 

--------------------------------------------------------------------------------


 

and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all or other Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Term Loans.

 

SECTION 9.05.           Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender, Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

SECTION 9.06.           Non-Reliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Agents that it has, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Term Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

--------------------------------------------------------------------------------


 

SECTION 9.07.           Indemnification.  The Lenders agree to indemnify each
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), in the amount of its pro rata share (based
on its aggregate outstanding Term Loans) (determined at the time such indemnity
is sought), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Term Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.  The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount.  The
agreements in this Section 9.07 shall survive the payment of the Term Loans and
all other amounts payable hereunder.

 

SECTION 9.08.           Agent in Its Individual Capacity.  Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent.  With respect to its Term Loans made or renewed by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not the Administrative Agent, and the terms “Lender” and “Lenders” shall include
each Agent in its individual capacity.

 

SECTION 9.09.           Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower.  If
the Administrative Agent resigns as the Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless a Specified Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the reference
to the resigning Administrative Agent means such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Term Loans.  If no successor shall

 

--------------------------------------------------------------------------------


 

have been so appointed by the Required Lenders and shall have accepted such
appointment within 10 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation will nevertheless thereupon become
effective, and the Required Lenders will thereafter perform all the duties of
such Administrative Agent hereunder and/or under any other Loan Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent, which shall (unless a Specified Event of Default shall have occurred and
be continuing) be subject to approval by the Borrower (which approval shall not
be unreasonably withheld or delayed).  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

SECTION 9.10.           Arrangers and Co-Managers.  None of the Arrangers or
Co-Managers will have any duties, responsibilities or liabilities hereunder in
their respective capacities as such.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.    Notices; Communications.

 

(1)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(2)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or e-mail,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, in each
case, as follows:

 

(a)                                 if to any Loan Party or the Administrative
Agent, to the address, facsimile number, e-mail address or telephone number
specified for such Person on Schedule 10.01; and

 

(b)                                 if to any other Lender, to the address,
facsimile number, e-mail address or telephone number specified in its
Administrative Questionnaire.

 

(2)                                 Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving

 

--------------------------------------------------------------------------------


 

notices under such Article by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(3)                                 Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by facsimile shall be deemed to have been
given when sent and confirmation of transmission received (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.01(2) shall be effective as provided in such
Section 10.01(2).

 

(4)                                 Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.

 

(5)                                 Documents required to be delivered pursuant
to Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 10.17) and if so delivered, shall be deemed to have been
delivered on the date (a) on which the Borrower posts such documents or provides
a link thereto on the Borrower’s website on the Internet at the website address
listed on Schedule 10.01 or (b) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent (by facsimile or e-mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents;
provided, further, that, upon reasonable request by the Administrative Agent,
the Borrower shall also provide a hard copy to the Administrative Agent of any
such document; provided, further, that nay documents posted for which a link is
provided after normal business hours for the recipient shall be deemed to have
been given at the opening of business on the next Business Day for such
recipient.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

SECTION 10.02.    Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document will be considered to have been relied upon by the Lenders and shall
survive the making by the

 

--------------------------------------------------------------------------------


 

Lenders of the Term Loans and the execution and delivery of the Loan Documents,
regardless of any investigation made by such Persons or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.  Without prejudice to the survival
of any other agreements contained herein, indemnification and reimbursement
obligations contained herein (including pursuant to Sections 2.12, 2.14 and
10.05) shall survive the payment in full of the principal and interest hereunder
and the termination of the Commitments or this Agreement.

 

SECTION 10.03.    Binding Effect.  This Agreement shall become effective when it
has been executed by Holdings, Merger Sub and the Administrative Agent and when
the Administrative Agent has received copies hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of Holdings, the Borrower, the other Loan
Parties, each Agent, each Lender and their respective permitted successors and
assigns.

 

SECTION 10.04.    Successors and Assigns.

 

(1)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (a) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), except to
the Company pursuant to the Merger, and (b) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (3) of this Section 10.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

 

(2)                                 (a) Subject to the conditions set forth in
paragraph (2)(b) of this Section 10.04 (and, with respect to an assignment to
Holdings, the Borrower, any Subsidiary or any of their respective Affiliates,
subject to the limitations set forth in Section 10.04(10) or 10.04(14), as
applicable), any Lender may assign to one or more assignees (other than a
natural person or a Defaulting Lender) (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Term Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:

 

(i)                                     the Borrower; provided that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an

 

--------------------------------------------------------------------------------


 

Approved Fund or, if a Specified Event of Default has occurred and is
continuing, any other Person; provided, further, that such consent shall be
deemed to have been given if the Borrower has not responded within ten Business
Days after delivery of a written request therefor by the Administrative Agent;
and

 

(ii)                                  the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(b)                                 Assignments shall be subject to the
following additional conditions:

 

(i)                                     except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Term Loans, the amount of the
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1.0 million,
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if a
Specified Event of Default has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Approved Funds being
treated as one assignment for purposes of meeting the minimum assignment amount
requirement), if any;

 

(ii)                                  the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(iii)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any tax forms required to be delivered pursuant to Section 2.14; and

 

(iv)                              the Assignor shall deliver to the
Administrative Agent any Note issued to it with respect to the assigned Term
Loan.

 

For the purposes of this Section 10.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or

 

--------------------------------------------------------------------------------


 

managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(c)                                  Subject to acceptance and recording thereof
pursuant to paragraph (2)(e) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, the Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
Assignment and Acceptance).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (4) of
this Section 10.04 to the extent such participation would be permitted by such
Section 10.04(4).

 

(d)                                 The Administrative Agent, acting for this
purpose as the Administrative Agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amount (and stated interest with respect thereto) of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (solely with respect to such Lender’s Term Loans) at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), all applicable tax forms, any Note outstanding
with respect to the assigned Term Loan, the processing and recordation fee
referred to in paragraph (2)(b)(ii) of this Section 10.04 and any written
consent to such assignment required by paragraph (2) of this Section 10.04, the
Administrative Agent promptly shall accept such Assignment and Acceptance and
record the information contained therein in the Register.  No assignment,
whether or not evidenced by a promissory

 

--------------------------------------------------------------------------------


 

note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (2)(e).

 

(3)                                 By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:

 

(a)                                 such assigning Lender warrants that it is
the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim;

 

(b)                                 except as set forth in clause (a) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Restricted
Subsidiary or the performance or observance by Holdings, the Borrower or any
Restricted Subsidiary of any of its obligations under this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto;

 

(c)                                  the Assignee represents and warrants that
it is legally authorized to enter into such Assignment and Acceptance;

 

(d)                                 the Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent Required
Financial Statements delivered pursuant to Section 5.04, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance;

 

(e)                                  the Assignee will independently and without
reliance upon the Administrative Agent or the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement;

 

(f)                                   the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms of this Agreement, together with such powers as are reasonably
incidental thereto; and

 

(g)                                  the Assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

(4)                                 (a) Any Lender may, without the consent of
the Administrative Agent or, subject to Section 10.04(8), the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Term Loans owing to it); provided that

 

(i)                                     such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and

 

(iii)                               the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents; provided
that (A) such agreement may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 10.04(1)(a) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 10.08(2) and (2) directly affects such Participant and (B) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant.  Subject to clause (4)(b) of this
Section 10.04, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (2) of
this Section 10.04.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.06 as though it were a Lender;
provided that such Participant shall be subject to Section 2.15(3) as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Term Loans
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in

 

--------------------------------------------------------------------------------


 

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.  Each
Lender shall indemnify the Loan Parties for any Taxes (including any additions
to Tax) attributable to or resulting from such Lender’s failure to comply with
the provisions of this Section 10.04(4)(a) relating to the maintenance of a
Participant Register.

 

(b)                                 A Participant shall not be entitled to
receive any greater payment under Section 2.12, 2.13 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 2.14 to the extent such
Participant fails to comply with Section 2.14(5) as though it were a Lender.

 

(5)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(6)                                 The Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (5) of this
Section 10.04.

 

(7)                                 If the Borrower wishes to replace the Term
Loans with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders, instead of prepaying the Term Loans to be
replaced, to (a) require the Lenders to assign such Term Loans to the
Administrative Agent or its designees and (b) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(4)).  Pursuant to any such
assignment, all Term Loans to be replaced shall be purchased at par (allocated
among the Lenders in the same manner as would be required if such Term Loans
were being optionally prepaid), accompanied by payment of any accrued interest
and fees thereon and any amounts owing pursuant to Section 10.05(2).  By
receiving such purchase price, the Lenders shall

 

--------------------------------------------------------------------------------


 

automatically be deemed to have assigned the Term Loans pursuant to the terms of
the form of Assignment and Acceptance attached hereto as Exhibit A, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph (7) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

(8)                                 Notwithstanding the foregoing, no assignment
may be made or participation sold to a Disqualified Institution without the
prior written consent of the Borrower; provided that, in connection with a
participation, the Lenders shall have received a list of the Disqualified
Institutions prior to the execution of such participation right.

 

(9)                                 Notwithstanding anything to the contrary
contained herein, no Non-Debt Fund Affiliate shall have any right to:

 

(a)                                 attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of Holdings or the Borrower are not then present;

 

(b)                                 receive any information or material prepared
by the Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Term Loans
required to be delivered to Lenders pursuant to this Agreement); or

 

(c)                                  make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents in
the absence, with respect to any such Person, of the gross negligence, bad faith
(including a material breach of obligations under the Loan Documents) or willful
misconduct by such Person and its Related Parties (as determined by a court of
competent jurisdiction by final and non-appealable judgment).

 

(10)                          Notwithstanding anything to the contrary contained
herein, any Lender may assign all or any portion of its Term Loans hereunder to
any Person who, after giving effect to such assignment, would be an Affiliated
Lender; provided that:

 

(a)                                 such assignment shall be made pursuant to
(i) an open market purchase (including, for the avoidance of doubt, any purchase
made during the initial syndication of the Term Loans) on a non-pro rata basis
or (ii) a Dutch Auction open to all Lenders of the applicable Class on a pro
rata basis;

 

--------------------------------------------------------------------------------


 

(b)                                 in the case of an assignment to a Non-Debt
Fund Affiliate, the assigning Lender and such Non-Debt Fund Affiliate purchasing
such Lender’s Term Loans shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit E (a “Non-Debt Fund
Affiliate Assignment and Acceptance”) in lieu of an Assignment and Acceptance;

 

(c)                                  in the case of an assignment to a Non-Debt
Fund Affiliate, at the time of such assignment and after giving effect to such
assignment, Non-Debt Fund Affiliates shall not, in the aggregate, hold Term
Loans (and participating interests in Term Loans) with an aggregate principal
amount in excess of 30.0% of the principal amount of all Term Loans (including,
for the avoidance of doubt, any Incremental Term Loans, Other Term Loans or
Extended Term Loans, if any) then outstanding;

 

(d)                                 in the case of an assignment to a Non-Debt
Fund Affiliate, each Non-Debt Fund Affiliate shall at each of the time of its
execution of a written trade confirmation in respect of, and at the time of
consummation of, such assignment either (i) make a No MNPI Representation or
(ii) if it is not able to make the No MNPI Representation, inform the assignor
and the assignor will deliver to such Non-Debt Fund Affiliate customary written
assurance that it is a sophisticated investor and is willing to proceed with the
assignment;

 

(e)                                  no proceeds from revolving loans under the
ABL Credit Agreement shall be used to fund any such purchases; and

 

(f)                                   in the case of an assignment to a Non-Debt
Fund Affiliate, if such Non-Debt Fund Affiliate subsequently assigns the Term
Loans acquired by it in accordance with this Section 10.04(10), such Non-Debt
Fund Affiliate shall at the time of such assignment of such Term Loans held by
it either (i) affirm the No MNPI Representation or (ii) if it is not able to
affirm the No MNPI Representation, inform the assignee and the assignee will
deliver to such Non-Debt Fund Affiliate customary written assurance that it is a
sophisticated investor and is willing to proceed with the assignment.

 

(11)                          To the extent not previously disclosed to the
Administrative Agent, the Borrower shall, upon reasonable request of the
Administrative Agent (but not more frequently than once per calendar quarter),
report to the Administrative Agent the amount and Class of Term Loans held by
Non-Debt Fund Affiliates and the identity of such holders.  Notwithstanding the
foregoing, any Affiliated Lender shall be permitted to contribute any Term Loan
so assigned to such Affiliated Lender pursuant to this Section 10.04(11) to
Holdings or any of the Restricted Subsidiaries for purposes of cancellation,
which contribution may be made, subject to Section 6.07, in exchange for Equity
Interests (other than Disqualified Stock) of any Parent Entity or Indebtedness
of the Borrower to the extent such Indebtedness is permitted to be incurred
pursuant to Section 6.01 at such time;

 

--------------------------------------------------------------------------------


 

provided that any Term Loans so contributed shall be automatically and
permanently canceled upon the effectiveness of such contribution and will
thereafter no longer be outstanding for any purpose hereunder.

 

(12)                          Notwithstanding anything in Section 10.04 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders, all affected Lenders or all Lenders have:

 

(a)                                 consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom;

 

(b)                                 otherwise acted on any matter related to any
Loan Document; or

 

(c)                                  directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document (collectively, “Required Lender
Consent Items”):

 

(i)                                     a Non-Debt Fund Affiliate shall be
deemed to have voted its interest as a Lender in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not Non-Debt
Fund Affiliates, unless such Required Lender Consent Item requires the consent
of each Lender or each affected Lender or the result of such Required Lender
Consent Item would reasonably be expected to deprive such Non-Debt Fund
Affiliate of its pro rata share (compared to Lenders which are not Non-Debt Fund
Affiliates) of any payments to which such Non-Debt Fund Affiliate is entitled
under the Loan Documents without such Non-Debt Fund Affiliate providing its
consent or such Non-Debt Fund Affiliate is otherwise adversely affected thereby
compared to Term Loan Lenders which are not Non-Debt Fund Affiliates (in which
case for purposes of such vote such Non-Debt Fund Affiliate shall have the same
voting rights as other Term Loan Lenders which are not Non-Debt Fund
Affiliates); and

 

(ii)                                  Term Loans held by Debt Fund Affiliates
may not account for more than 49.9% of the Term Loans of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 10.04.

 

(13)                          Additionally, the Loan Parties and each Non-Debt
Fund Affiliate hereby agree that, and each Non-Debt Fund Affiliate Assignment
and Acceptance by a Non-Debt Fund Affiliate shall provide a confirmation that,
if a case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that

 

--------------------------------------------------------------------------------


 

such Non-Debt Fund Affiliate’s vote (in its capacity as a Lender) may be counted
to the extent any such plan of reorganization proposes to treat the Obligations
or claims held by such Non-Debt Fund Affiliate in a manner that is less
favorable to such Non-Debt Fund Affiliate than the proposed treatment of the
Term Loans or claims held by Lenders that are not Affiliates of the Borrower.

 

(14)                          Notwithstanding anything to the contrary contained
in this Agreement, any Lender may assign all or a portion of its Term Loans to
any Purchasing Borrower Party; provided that:

 

(a)                                 the assigning Lender and the Purchasing
Borrower Party purchasing such Lender’s Term Loans, as applicable, shall execute
and deliver to the Administrative Agent a Non-Debt Fund Affiliate Assignment and
Acceptance in lieu of an Assignment and Acceptance;

 

(b)                                 such assignment shall be made pursuant to
(i) an open market purchase (including, for the avoidance of doubt, any purchase
made during the initial syndication of the Term Loans) on a non-pro rata basis
or (ii) a Dutch Auction open to all Lenders of the applicable Class on a pro
rata basis;

 

(c)                                  any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(d)                                 at the time of and immediately after giving
effect to any such purchase, no Event of Default shall exist;

 

(e)                                  the applicable Purchasing Borrower Party
shall at each of the time of its execution of a written trade confirmation in
respect of, and at the time of consummation of, such assignment either (i) make
a No MNPI Representation or (ii) if it is not able to make the No MNPI
Representation, inform the assignor and the assignor will deliver to such
Non-Debt Fund Affiliate customary written assurance that it is a sophisticated
investor and is willing to proceed with the assignment; and

 

(f)                                   the aggregate outstanding principal amount
of the Term Loans of the applicable Class shall be deemed reduced by the full
par value of the aggregate principal amount of the Term Loans purchased pursuant
to this Section 10.04(14) and each principal repayment installment with respect
to the Term Loans of such Class shall be reduced pro rata by the aggregate
principal amount of Term Loans purchased.

 

SECTION 10.05.    Expenses; Indemnity.

 

(1)                                 If the Transactions are consummated and the
Closing Date occurs, the Borrower agrees to pay all reasonable, documented and
invoiced out-of-pocket expenses

 

--------------------------------------------------------------------------------


 

incurred by the Administrative Agent and the Arrangers in connection with the
preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent (and, in the case of enforcement of this Agreement, each
Lender) in connection with the preparation, execution and delivery, amendment,
modification, waiver or enforcement of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
Borrower or provided for in this Agreement) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable, documented and
invoiced fees, charges and disbursements of a single counsel for the
Administrative Agent and the Arrangers (which shall be Cravath, Swaine & Moore
LLP), one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) and, in the
case of any actual or perceived conflict of interest, one additional firm of
counsel for the Administrative Agent, the Arrangers and, in the case of
enforcement of this Agreement, the Lenders.

 

(2)                                 The Borrower agrees to indemnify the
Administrative Agent, each Arranger, each Lender, each of their respective
Affiliates and each of their respective directors, officers, employees, agents,
advisors, controlling Persons, equityholders, partners, members and other
representatives and each of their respective successors and permitted assigns
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable, documented and invoiced out-of-pocket fees and expenses (limited to
reasonable and documented legal fees of a single firm of counsel for all
Indemnitees, taken as a whole, and, if necessary, one firm of counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees taken as a whole (and, in the case
of an actual or perceived conflict of interest, where the Indemnitee affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of an additional counsel for each group of affected Indemnitees
similarly situated, taken as a whole)), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of:

 

(a)                                 the execution or delivery of this Agreement
or any other Loan Document, the performance by the parties hereto and thereto of
their respective obligations thereunder or the consummation of the Transactions
and the other transactions contemplated hereby;

 

(b)                                 the use of the proceeds of the Term Loans;
or

 

(c)                                  any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by Holdings, the Borrower or any of their Restricted Subsidiaries or
Affiliates or creditors;

 

--------------------------------------------------------------------------------


 

provided that no Indemnitee will be indemnified for any loss, claim, damage,
liability, cost or expense to the extent it (i) has been determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (B) a material breach of the
obligations of such Indemnitee under the Loan Documents or (ii) relates to any
proceeding between or among Indemnitees other than (A) claims against
Administrative Agent or Arrangers or their respective Affiliates, in each case,
in their capacity or in fulfilling their role as the agent or arranger or any
other similar role under the Term Facility (excluding their role as a Lender) to
the extent such Persons are otherwise entitled to receive indemnification under
this paragraph (2) or (B) claims arising out of any act or omission on the part
of Holdings, the Borrower or their Restricted Subsidiaries.

 

(3)                                 Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses
claims, damages, liabilities and related expenses, including reasonable,
documented and invoiced fees, charges and disbursements of one firm of counsel
for all Indemnitees, taken as a whole, and, if necessary, one firm of counsel in
each appropriate jurisdiction (which may include a single special counsel in
multiple jurisdictions) for all Indemnitees taken as a whole (and, in the case
of an actual or perceived conflict of interest, an additional counsel for all
Indemnitees taken as a whole) and reasonable, documented and invoiced consultant
fees, in each case, incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result any claim related in any way to
Environmental Laws and the Borrower or any of the Restricted Subsidiaries, or
any actual or alleged presence, Release or threatened Release of Hazardous
Materials at, under, on or from any property for which the Borrower or any
Restricted Subsidiaries would reasonably be expected to be held liable under
Environmental Laws; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties.

 

(4)                                 Any indemnification or payments required by
the Loan Parties under this Section 10.05 shall not apply with respect to
(a) Taxes other than (x) any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim and (y) expenses related to the enforcement of
Section 2.14 or (b) Taxes that are duplicative of any indemnification or
payments required by the Loan Parties under Section 2.14.

 

(5)                                 To the fullest extent permitted by
applicable law, Holdings and the Borrower shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this

 

--------------------------------------------------------------------------------


 

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(6)                                 The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement. 
All amounts due under this Section 10.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

SECTION 10.06.    Right of Set-off.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings or any Subsidiary Loan Party against any of
and all the Obligations of Holdings or any Subsidiary Loan Party now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although the Obligations
may be unmatured.  The rights of each Lender under this Section 10.06 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender may be exercised only at the direction of the Administrative Agent
or the Required Lenders.

 

SECTION 10.07.    Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

 

SECTION 10.08.    Waivers; Amendment.

 

(1)                                 No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power,

 

--------------------------------------------------------------------------------


 

preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by
Holdings, the Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (2) of this
Section 10.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
Holdings, the Borrower or any other Loan Party in any case shall entitle such
Person to any other or further notice or demand in similar or other
circumstances.

 

(2)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except

 

(a)                                 as provided in Sections 2.18, 2.19 and 2.20;

 

(b)                                 in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders; and

 

(c)                                  in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Administrative Agent and consented to by the Required Lenders;

 

provided, however, that except as provided in Section 2.18, 2.19 and 2.20, no
such agreement shall:

 

(i)                                     decrease, forgive, waive or excuse the
principal amount of, or any interest on, or extend the final maturity of, or
decrease the rate of interest on, any Term Loan beyond the Maturity Date,
without the prior written consent of each Lender directly affected thereby;

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease, forgive, waive or excuse the fees of any Agent without the
prior written consent of such Lender or Agent (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default shall not constitute an increase of the Commitments of any Lender);

 

(iii)                               extend or waive any Term Loan Installment
Date or reduce the amount due on any Term Loan Installment Date or extend any
date on which payment of principal or interest on any Term Loan or any Fee is
due, without the prior written consent of each Lender adversely affected
thereby;

 

(iv)                              amend the provisions of Section 2.15(2) or
(3) of this Agreement, Section 5.02 of the Collateral Agreement or any analogous

 

--------------------------------------------------------------------------------


 

provision of any other Loan Document, in a manner that would by its terms alter
the pro rata sharing of payments required thereby, without the prior written
consent of each Lender adversely affected thereby;

 

(v)                                 amend or modify the provisions of this
Section 10.08 or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Term Loans are included on the Closing Date); or

 

(vi)                              release a material portion of the Collateral,
unless pursuant to a transaction permitted by this Agreement, or release any of
Holdings, the Borrower or any of the other Subsidiary Loan Parties from their
respective Guarantees under the Collateral Agreement, unless, in the case of a
Subsidiary Loan Party (other than the Borrower), all or substantially all the
Equity Interests of such Subsidiary Loan Party is sold or otherwise disposed of
in a transaction permitted by this Agreement, without the prior written consent
of each Lender;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent acting as such at the effective date of such
agreement, as applicable.  Each Lender shall be bound by any waiver, amendment
or modification authorized by this Section 10.08 and any consent by any Lender
pursuant to this Section 10.08 shall bind any assignee of such Lender.

 

(3)                                 Without the consent of the Administrative
Agent or any Lender, the Loan Parties and the Administrative Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(4)                                 This Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and

 

--------------------------------------------------------------------------------


 

to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

(5)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Borrower may enter into
Incremental Facility Amendments in accordance with Section 2.18, Refinancing
Amendments in accordance with Section 2.19, Extension Amendments in accordance
with Section 2.20 and Refinancing Amendments, and such Incremental Facility
Amendments, Refinancing Amendments, Extension Amendments and Refinancing
Amendments shall be effective to amend the terms of this Agreement and the other
applicable Loan Documents, in each case, without any further action or consent
of any other party to any Loan Document.

 

(6)                                 Notwithstanding the foregoing, any amendment
or waiver that by its terms affects the rights or duties of Lenders holding Term
Loans or Commitments of a particular Class (but not the Lenders holdings Term
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders.

 

(7)                                 Notwithstanding the foregoing, technical and
conforming modifications to the Loan Documents may be made with the consent of
the Borrower and the Administrative Agent to the extent necessary to integrate
any Incremental Facilities on substantially the same basis as the Term Loans, as
applicable.

 

(8)                                 Notwithstanding the foregoing, the
Administrative Agent, with the consent of the Borrower, may amend, modify or
supplement any Loan Document without the consent of any Lender or the Required
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document, and such amendment, modification or supplement shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.

 

SECTION 10.09.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by such Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to

 

--------------------------------------------------------------------------------


 

such Lender on subsequent payment dates to the extent not exceeding the legal
limitation.  In no event will the total interest received by any Lender exceed
the amount which it could lawfully have received and any such excess amount
received by any Lender will be applied to reduce the principal balance of the
Term Loans or to other amounts (other than interest) payable hereunder to such
Lender, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining will be paid to the Borrower.

 

SECTION 10.10.    Entire Agreement.  This Agreement, the other Loan Documents
and the agreements regarding certain Fees referred to herein constitute the
entire contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 10.11.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

 

SECTION 10.12.    Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 10.13.    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03.  Delivery of an executed counterpart to this
Agreement by

 

--------------------------------------------------------------------------------


 

facsimile or other electronic transmission (e.g., “PDF” or “TIFF”) shall be as
effective as delivery of a manually signed original.

 

SECTION 10.14.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.15.    Jurisdiction; Consent to Service of Process.

 

(1)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof (collectively, “New York Courts”), in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the extent permitted by law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction, except that each of the Loan Parties agrees that
(a) it will not bring any such action or proceeding in any court other than New
York Courts (it being acknowledged and agreed by the parties hereto that any
other forum would be inconvenient and inappropriate in view of the fact that
more of the Lenders who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (b) in any
such action or proceeding brought against any Loan Party in any other court, it
will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

 

(2)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

SECTION 10.16.    Confidentiality.  Each of the Lenders and each of the Agents
agrees (and agrees to cause each of its Affiliates) to use all information
provided to it by or on behalf of Holdings, the Borrower or its Restricted
Subsidiaries

 

--------------------------------------------------------------------------------


 

under the Loan Documents or otherwise in connection with the Merger or the
Transactions solely for the purposes of the transactions contemplated by this
Agreement and the other Loan Documents and shall not publish, disclose or
otherwise divulge such information (other than information that

 

(1)                                 has become generally available to the public
other than as a result of a disclosure by such party;

 

(2)                                 has been independently developed by such
Lender or the Administrative Agent without violating this Section 10.16; or

 

(3)                                 was available to such Lender or the
Administrative Agent from a third party having, to such Person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party);

 

and shall not reveal the same other than to its directors, trustees, officers,
employees and advisors with a need to know or to any Person that approves or
administers the Term Loans on behalf of such Lender or any numbering,
administration or settlement service providers (so long as each such Person
shall have been instructed to keep the same confidential in accordance with this
Section 10.16), except:

 

(a)                                 to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, in which case such Person agrees, to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure;

 

(b)                                 as part of normal reporting or review
procedures to, or examinations by, Governmental Authorities or any bank
accountants or bank regulatory authority exercising examination or regulatory
authority, in which case (except with respect to any audit or examination
conducted by any such bank accountant or bank regulatory authority) such Person
agrees, to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure;

 

(c)                                  to its parent companies, Affiliates or
auditors (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 10.16);

 

(d)                                 in order to enforce its rights under any
Loan Document in a legal proceeding;

 

(e)                                  to any pledgee or assignee under
Section 10.04(5) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such Person
shall have been instructed to keep the same confidential in accordance with this
Section 10.16); and

 

--------------------------------------------------------------------------------


 

(f)                                   to any direct or indirect contractual
counterparty in Hedge Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 10.16).

 

Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Institution that constitutes a Disqualified Institution at the time
of such disclosure without the Borrower’s prior written consent.

 

SECTION 10.17.    Platform; Borrower Materials.  The Borrower hereby
acknowledges that (1) the Administrative Agent or the Arrangers will make
available to the Lenders materials or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (2) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that

 

(a)                                 all the Borrower Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, means that the word
“PUBLIC” shall appear prominently on the first page thereof;

 

(b)                                 by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat the Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws;

 

(c)                                  all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and

 

(d)                                 the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrower notifies the Administrative Agent that
any such document contains MNPI: (1) the Loan Documents, (2) any notification of
changes in the terms of the Term Loans, (3) any notification of the identity of
Disqualified Institutions and (4) all information delivered pursuant to clauses
(1), (2) and (3) of Section 5.04.

 

SECTION 10.18.    Release of Liens and Guarantees.  In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or

 

--------------------------------------------------------------------------------


 

any portion of any of the Equity Interests or assets of any Loan Party (other
than Equity Interests of the Borrower) to a Person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by
Section 6.05, any Liens created by any Loan Document in respect of such Equity
Interests or assets shall be automatically released and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party (other than the Borrower) in a transaction
permitted by Section 6.05 (including through merger, consolidation, amalgamation
or otherwise) and as a result of which such Subsidiary Loan Party would cease to
be a Restricted Subsidiary, such Subsidiary Loan Party’s obligations under the
Collateral Agreement shall be automatically terminated and the Administrative
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
to) take such action and execute any such documents as may be reasonably
requested by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under the Collateral Agreement.  In addition, the Administrative
Agent agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted) are paid
in full and the Commitments are terminated.

 

SECTION 10.19.    USA PATRIOT Act Notice.  Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

SECTION 10.20.    Security Documents and Intercreditor Agreements.  (a)  The
parties hereto acknowledge and agree that any provision of any Loan Document to
the contrary notwithstanding, prior to the discharge in full of all ABL Claims,
the Loan Parties shall not be required to act or refrain from acting under any
Security Document with respect to the ABL Priority Collateral in any manner that
would result in a “Default” or “Event of Default” (as defined in any ABL Loan
Document) under the terms and provisions of the ABL Loan Documents.  Each Lender
hereunder:

 

(1)                                 consents to the subordination of Liens
provided for in the Intercreditor Agreement;

 

(2)                                 agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement; and

 

--------------------------------------------------------------------------------


 

(3)                                 authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as Term Loan Agent and on behalf
of such Lender.

 

The foregoing provisions are intended as an inducement to the lenders under the
ABL Credit Agreement to extend credit and such lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

 

(b)                                 The parties hereto authorize the
Administrative Agent to enter into any First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement each in the form attached hereto or in such
other form as may be satisfactory to the Administrative Agent.  The
Administrative Agent may from time to time enter into a modification of the
Intercreditor Agreement, any First Lien Intercreditor Agreement or any Junior
Lien Intercreditor Agreement, as the case may be, so long as the Administrative
Agent reasonably determines that such modification is consistent with the terms
of this Agreement.

 

SECTION 10.21.    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrower acknowledges and agrees that: 
(1) (a) the arranging and other services regarding this Agreement provided by
the Agents and the Arrangers are arm’s-length commercial transactions between
Holdings and the Borrower, on the one hand, and the Agents and the Arrangers, on
the other hand; (b) the Borrower and Holdings have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate;
and (c) the Borrower and Holdings are capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (2) (a) each Agent and each Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any other Person
and (b) none of the Agents or Arrangers has any obligation to the Borrower,
Holdings or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (3) the Agents, the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents or any Arranger has any obligation to
disclose any of such interests to the Borrower, Holdings or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

MERGER SUB:

MARIPOSA MERGER SUB LLC (which on the Closing Date shall be merged with and into
NEIMAN MARCUS GROUP LTD INC., with NEIMAN MARCUS GROUP LTD INC. surviving such
merger as the Borrower),

 

 

 

 

by

 

 

/s/ Adam Stein

 

 

Name: Adam Stein

 

 

Title: Treasurer

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The undersigned hereby confirms that, as a result of its merger with MARIPOSA
MERGER SUB LLC, it hereby assumes all of the rights and obligations of MARIPOSA
MERGER SUB LLC under this Agreement (in furtherance of, and not in lieu of, any
assumption or deemed assumption as a matter of law) and hereby agrees to be
joined to this Agreement as the Borrower thereunder.

 

 

 

 

BORROWER:

NEIMAN MARCUS GROUP LTD INC.,

 

 

 

 

by

 

 

/s/ James E. Skinner

 

 

Name: James E. Skinner

 

 

Title: Executive Vice President

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MARIPOSA INTERMEDIATE HOLDINGS LLC

 

 

 

 

by

 

 

/s/ Adam Stein

 

 

Name: Adam Stein

 

 

Title: Treasurer

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender, as Administrative Agent
and as Collateral Agent,

 

 

 

 

by

 

 

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

by

 

 

/s/ Tyler R. Smith

 

 

Name: Tyler R. Smith

 

 

Title: Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------